Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 1 of 141             PageID #: 1




  GIBSON, DUNN & CRUTCHER LLP
  Theodore J. Boutrous, Jr., pro hac vice forthcoming
     tboutrous@gibsondunn.com
  333 South Grand Avenue
  Los Angeles, CA 90071
  Telephone: 213.229.7000
  Facsimile: 213.229.7520

  WATANABE ING LLP
  Melvyn M. Miyagi #1624-0
     mmiyagi@wik.com
  Ross T. Shinyama #8830-0
     rshinyama@wik.com
  Summer H. Kaiawe #9599-0
     skaiawe@wik.com
  999 Bishop Street, Suite 1250
  Honolulu, HI 96813
  Telephone: 808.544.8300
  Facsimile: 808.544.8399
  Attorneys for Defendants CHEVRON
  CORPORATION and CHEVRON U.S.A., INC.

                         UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAIʻI
                                                        CASE NO.: 20-cv-00470
   COUNTY OF MAUI,
                                                        NOTICE OF REMOVAL BY
                Plaintiff,
                                                        DEFENDANTS CHEVRON
         v.                                             CORPORATION AND
                                                        CHEVRON U.S.A., INC.;
   SUNOCO LP; ALOHA PETROLEUM,                          DECLARATION OF
   LTD.; ALOHA PETROLEUM LLC;                           MELVYN M. MIYAGI IN
   EXXON MOBIL CORP.; EXXONMOBIL                        SUPPORT OF NOTICE OF
   OIL CORPORATION; ROYAL DUTCH                         REMOVAL; EXHIBITS
   SHELL PLC; SHELL OIL COMPANY;                        “1” – “79”; CERTIFICATE
   SHELL OIL PRODUCTS COMPANY                           OF SERVICE
   LLC; CHEVRON CORP; CHEVRON
   USA INC.; BHP GROUP LIMITED; BHP                     [Removal from the Circuit Court
   GROUP PLC; BHP HAWAII INC.; BP                       of the Second Circuit, State of
   PLC; BP AMERICA INC.; MARATHON                       Hawai‘i]
   PETROLEUM CORP.;
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 2 of 141          PageID #: 2




   CONOCOPHILLIPS;
   CONOCOPHILLIPS COMPANY;                         Action Filed: October 12, 2020
   PHILLIPS 66; PHILLIPS 66 COMPANY;
   AND DOES 1 through 100, inclusive,

                Defendants.

  TO THE CLERK OF THE ABOVE-TITLED COURT AND TO PLAINTIFF
  THE COUNTY OF MAUI AND ITS COUNSEL OF RECORD:

        PLEASE TAKE NOTICE THAT Defendants Chevron Corp. and Chevron

  U.S.A. Inc. (collectively, “the Chevron Parties”) remove this action—with

  reservation of all defenses and rights—from the Circuit Court of the Second Circuit,

  State of Hawai‘i, Case No. 2CCV-XX-XXXXXXX, to the United States District Court

  for the District of Hawaii, pursuant to 28 U.S.C. §§ 1331, 1367(a), 1441(a), 1442,

  and 1446, and 43 U.S.C § 1349(b). All other defendants that have been joined and

  served (collectively, “Defendants”) have consented to this Notice of Removal.

        This Court has original federal question jurisdiction pursuant to the Outer

  Continental Shelf Lands Act, 43 U.S.C. § 1349(b), and the Federal Officer Removal

  Statute, 28 U.S.C. § 1442. Removal is also proper under 28 U.S.C. § 1331, because

  the Complaint necessarily arises under federal laws and treaties and out of federal

  enclaves and presents substantial federal questions, as well as 28 U.S.C. §§ 1441(a)

  and 1446. This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over

  any claims for which it does not have original federal question jurisdiction because

  they form part of the same case or controversy as those claims over which the Court

  has original jurisdiction.

                                           2
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 3 of 141                                               PageID #: 3




                                          TABLE OF CONTENTS

                                                                                                                      Page


  I.     INTRODUCTION ..........................................................................................1

         1.       This case is removable under the Outer Continental Shelf Lands
                  Act. .......................................................................................................6

         2.       This case is removable under the Federal Officer Removal
                  Statute. ..................................................................................................9

         3.       This case is removable because there is federal enclave
                  jurisdiction. .........................................................................................15
         4.       The Complaint’s allegations of “concealment” do not defeat
                  removal. ..............................................................................................15

  II.    TIMELINESS OF REMOVAL ....................................................................24

  III.   SUMMARY OF ALLEGATIONS AND GROUNDS FOR
         REMOVAL...................................................................................................25

  IV.    THE ACTION IS REMOVABLE UNDER THE OUTER
         CONTINENTAL SHELF LANDS ACT .....................................................32
  V.     THE ACTION IS REMOVABLE UNDER THE FEDERAL
         OFFICER REMOVAL STATUTE ..............................................................40

         A.       The Courts Construe the Federal Officer Removal Statute
                  Broadly in Favor of Removal .............................................................41

         B.       Defendants Satisfy All Elements of the Federal Officer Removal
                  Statute .................................................................................................42
                  1.       Defendants Are “Persons” .......................................................43
                  2.       Defendants “Acted Under” Federal Officers ...........................43

                           a.        Defendants acted under federal officers to supply
                                     the federal government and the Nation with oil and



                                                              i
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 4 of 141                                           PageID #: 4




                                     gas to meet federal national security and economic
                                     objectives. ......................................................................44

                            b.       Defendants acted under federal officers by
                                     exploring for and producing oil and gas on federal
                                     lands at the government’s direction to implement
                                     federal policy mandates and objectives. ........................55

                            c.       Defendants acted under federal officers by
                                     supplying highly specialized fuels for military use. ......84

                   3.       Defendants’ Activities Are “Relat[ed] to” Plaintiff’s
                            Claims ....................................................................................100

                   4.       Defendants Have Colorable Federal Defenses ......................103
  VI.     THIS ACTION IS REMOVABLE BECAUSE IT ARISES FROM
          ACTS ON MULTIPLE FEDERAL ENCLAVES .....................................106

  VII. THIS ACTION IS REMOVABLE BECAUSE PLAINTIFF’S
       CLAIMS NECESSARILY ARISE UNDER FEDERAL LAW,
       RAISE DISPUTED AND SUBSTANTIAL FEDERAL ISSUES,
       AND ARE COMPLETELY PREEMPTED BY FEDERAL LAW ...........111

  VIII. PLAINTIFF’S        CONCEALMENT                         ALLEGATIONS                        ARE
        IRRELEVANT AND BASED ON DEMONSTRABLY FALSE
        PREMISES .................................................................................................120

  IX.     THIS COURT HAS JURISDICTION AND REMOVAL IS
          PROPER .....................................................................................................135




                                                            ii
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 5 of 141            PageID #: 5




  I.      INTRODUCTION

          For many decades, United States policy has expressly recognized the

  fundamental strategic importance of oil and gas to the Nation’s economic well-being

  and national security. The United States Government knows these products are vital

  to the military’s mission and success, which is why the United States Department of

  Defense is the single largest consumer of energy in the United States and one of the

  world’s largest users of petroleum fuels. Thus, when certain OPEC countries

  embargoed oil sales to the United States in 1973–74, the U.S. Congress responded

  by, among other things, creating the Strategic Petroleum Reserve to protect the

  Nation’s economic and security interests. See Energy Policy and Conservation Act

  of 1975, Pub. L. No. 94-163, 89 Stat. 871 (1975). For similar reasons, Congress

  enacted the Naval Petroleum Reserves Production Act of 1976, Pub. L. No. 94-258,

  90 Stat. 303, 307-308 (1976), which “authorized and directed” that petroleum from

  the federal petroleum reserve at Elk Hills, California—which Defendant Chevron

  Corporation had operated for thirty-one years—“be produced at the maximum

  efficient rate for up to 6 years.” 1

          In fact, for crucial security and economic reasons, every Administration since



   1
       See also Declaration of Melvyn Miyagi (“Miyagi Decl.”), Ex. 2 (Steven Rattner,
       Long-Inactive Oilfield is Open—for Now, N.Y. Times (Oct. 31, 1977)); id. Ex. 3
       (Robert Lindsey, Elk Hills Reserve Oil Will Flow Again, N.Y. Times (July 3,
       1976)).

                                             1
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 6 of 141             PageID #: 6




  that of Franklin D. Roosevelt has taken active steps to increase U.S. oil production,

  thereby securing our national defense and spurring the economic development that

  has powered the United States’ growth and prosperity over the past century.

  Notwithstanding the increased focus on alternative sources of energy, petroleum

  remains the ineluctable backbone of United States energy policy and it is undisputed

  that complete reliance on renewable energy sources at this time is neither possible

  nor advantageous. For this reason, in 2010, President Obama “announc[ed] the

  expansion of offshore oil and gas exploration—but in ways that balance the need to

  harness domestic energy resources and the need to protect America’s natural

  resources.”2 President Obama explained that it was “not a decision that I’ve made

  lightly. . . . But the bottom line is this: given our energy needs, in order to sustain

  economic growth, produce jobs, and keep our businesses competitive, we’re going

  to need to harness traditional sources of fuel even as we ramp up production of new

  sources of renewable, homegrown energy.” 3

             Now, however, Plaintiff asks the court to find that this same petroleum

  production constitutes an unlawful “public nuisance” and “trespass,” among other

  violations of Hawai‘i state law. Under various theories, the Complaint seeks to hold



   2
       President Barack Obama, Remarks on Energy at Andrews Air Force Base,
       Maryland, (Mar. 31, 2010), https://obamawhitehouse.archives.gov/the-press-
       office/remarks-president-energy-security-andrews-air-force-base-3312010.
   3
       Id.

                                            2
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 7 of 141            PageID #: 7




  Defendants liable for “extract[ing], produc[ing], refin[ing], manufactur[ing],

  distribut[ing], promot[ing], market[ing], and[] sell[ing] . . . fossil fuel products.”

  See, e.g., Compl. ¶ 4. Plaintiff claims this subjects Defendants to “compensatory”

  and “punitive damages,” as well as an order compelling Defendants to “abate” the

  alleged nuisance. Compl. at 134, Prayer for Relief. In this way, the Complaint seeks

  to stop, or at least drastically limit, fossil fuel production and use. Indeed, under

  Hawai‘i law, “abatement” is the functional equivalent of an injunction prohibiting

  the injurious conduct. See Haynes v. Haas, 146 Haw. 452, 460–61 (2020).

        Plaintiff’s claims expressly target Defendants’ nationwide and global

  activities. Compl. ¶ 54. In fact, Plaintiff’s claims sweep even more broadly,

  depending necessarily on the activities of billions of oil and gas consumers,

  including not only entities like the U.S. government and military, but also countless

  hospitals, schools, manufacturing facilities, and individual households around the

  world—virtually every inhabitant of the planet that uses fossil fuels. Plaintiff does

  not—and cannot—limit its claims to harms allegedly caused by oil and gas

  extracted, produced, distributed, sold, marketed, or used in Hawai‘i. And Plaintiff

  itself is a prodigious consumer of fossil fuels, emitting thousands of tons of CO2

  through its own consumption. Yet, Plaintiff asks this Court to halt Defendants’

  production of oil and gas by assessing massive monetary damages and enjoining

  Defendants’ lawful activity.


                                            3
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 8 of 141            PageID #: 8




           The scope of this theory is breathtaking—it would reach the sale of oil and

  gas anywhere in the world, including all past and otherwise lawful sales, such as

  sales to the federal government and sales directed by the federal government. See,

  e.g., Compl. ¶ 4 (“Defendants’ fossil fuel products play[] a direct and substantial

  role in the unprecedented rise in emissions of greenhouse gas pollution and increased

  atmospheric CO2 concentrations that have occurred since the mid-20th century. This

  dramatic increase in atmospheric CO2 and other greenhouse gases is the main driver

  of the gravely dangerous changes occurring to the global climate and

  environment.”). And because Plaintiff challenges production and combustion over

  the past several decades, the Complaint necessarily puts at issue longstanding

  decisions by the federal government regarding, among other things, national

  security, national energy policy, environmental protection, the maintenance of a

  national strategic petroleum reserve, development of energy resources on the United

  States’ outer continental shelf lands, mineral extraction on federal lands (which have

  produced billions of dollars in revenue for the federal government), and the

  negotiation of international agreements bearing on the development and use of fossil

  fuels.

           The federal issues and implications of Plaintiff’s Complaint and requests for

  relief demand resolution by a federal court under federal law. The determination of

  how best to address global climate change, and the balancing of the costs and


                                             4
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 9 of 141            PageID #: 9




  benefits of the use of fossil fuels that goes into that equation, has been and should

  continue to be made by the federal government through federal policies and

  international cooperation. As the Ninth Circuit recently explained, “[A]ny effective

  plan [to reduce greenhouse gas emissions] would necessarily require a host of

  complex policy decisions entrusted . . . to the wisdom and discretion of the executive

  and legislative branches.” Juliana v. United States, 947 F.3d 1159, 1171 (9th Cir.

  2020). A patchwork of 50 different state-law answers to this necessarily global issue

  would be unworkable and is precluded under our federal constitutional system. “If

  courts across the nation were to use the vagaries” of state “public nuisance doctrine

  to overturn the carefully enacted rules governing airborne emissions, it would be

  increasingly difficult for anyone to determine what standards govern.” North

  Carolina ex rel. Cooper v. TVA, 615 F.3d 291, 298 (4th Cir. 2010).

        As a consequence, there are multiple bases to remove the Complaint to federal

  court, including, without limitation: (1) jurisdiction under the Outer Continental

  Shelf Lands Act (43 U.S.C. § 1349(b)); (2) jurisdiction under the Federal Officer

  Removal Statute (28 U.S.C. § 1442); and (3) federal enclave jurisdiction, because

  Plaintiff’s claims arise from alleged acts on multiple federal enclaves. The Court

  must “‘credit [Defendants’] theory of the case for purposes . . . of the removal

  inquiry.” K&D LLC v. Trump Old Post Office LLC, 951 F.3d 503, 506 (D.C. Cir.

  2020) (quoting Jefferson Cnty. v. Acker, 527 U.S. 423 (1999)).


                                            5
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 10 of 141          PageID #: 10




           1.   This case is removable under the Outer Continental Shelf Lands

   Act. In recent decades and continuing through the present, a substantial portion of

   domestic exploration and production of oil and gas has occurred on the Outer

   Continental Shelf (“OCS”). The U.S. federal government is the exclusive holder of

   mineral rights on the OCS and Congress granted federal courts exclusive jurisdiction

   over claims “in connection with” petroleum operations thereon. See 43 U.S.C.

   § 1349(b). Certain Defendants and their affiliates operate a large share of the more

   than 5,000 active oil and gas leases on nearly 27 million OCS acres that the U.S.

   Department of the Interior administers under the Outer Continental Shelf Lands Act

   (“OCSLA”).4 Oil produced from the OCS has accounted for approximately 30% of

   all domestic production, and the U.S. Treasury takes in more than $10 billion in

   average annual revenues from OCS lease bonuses, rental payments, and royalties.5

   Many of the Defendants in this lawsuit and their alleged predecessors, successors,

   or subsidiaries worked to develop the oil and gas resources on the OCS under federal




    4
        Statement of Abigail Ross Hopper, Director, Bureau of Ocean Energy
        Management, Before the House Committee on Natural Resources (Mar. 2, 2016),
        https://www.boem.gov/FY2017-Budget-Testimony-03-01-2016.
    5
        U.S. Dep’t of Interior, Bureau of Ocean Energy Management, OCS Oil and Gas
        Leasing Program: 2012-2017 Final Programmatic Environmental Impact
        Statement (“2012-2017 EIS”), OCS EIS/EA BOEM 2012-030, 1-4 (2012),
        https://www.boem.gov/sites/default/files/uploadedFiles/BOEM/Oil_and_Gas_E
        nergy_Program/Leasing/Five_Year_Program/2012-
        2017_Five_Year_Program/2012-2017_Final_PEIS.pdf.

                                            6
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 11 of 141               PageID #: 11




   government supervision.6

           Plaintiff’s claims depend on greenhouse gas emissions that occur if and only

   if the oil and gas produced, distributed, and/or sold by Defendants is combusted by

   end users. Plaintiff does not—and cannot—limit its claims to harms allegedly

   caused by oil and gas extracted, produced, distributed, sold, marketed, or used in

   Hawai‘i. As such, Plaintiff’s claims of alleged injuries from global climate change

   “aris[e] out of, or in connection with . . . any operation conducted on the” OCS, and

   therefore provide this Court with jurisdiction. 43 U.S.C. § 1349(b).

           In 1953, Congress passed OCSLA to make these vital national oil and gas

   resources owned by the federal government available for “expeditious and orderly

   development.” 43 U.S.C. §1332(3). Responding to President Nixon’s urging to

   “increase the acreage leased on the Outer Continental Shelf” to meet the federal

   government’s goal for energy independence from foreign oil by 1980, 7 Congress in



    6
        The Complaint improperly conflates the activities of Defendants with the
        activities of their separately organized predecessors, subsidiaries, and affiliates.
        Although Defendants reject Plaintiff’s erroneous attempt to attribute the actions
        of predecessors, subsidiaries, and affiliates to the named Defendants, for
        purposes of this notice of removal only, Defendants describe the conduct of
        certain predecessors, subsidiaries, and affiliates of certain Defendants to show
        that Plaintiff’s Complaint, as pleaded, can and should be removed to federal
        court.
    7
        See Special Message to the Congress on the Energy Crisis, 1 Pub. Papers 29 (Jan.
        23,                                                                      1974),
        https://quod.lib.umich.edu/p/ppotpus/4731948.1974.001?rgn=main;view=fullte
        xt.

                                               7
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 12 of 141          PageID #: 12




   1974 amended OCSLA to further encourage the leasing of the OCS to meet national

   energy and security needs. Congress increased federal control over lessees in order

   to promote the national energy agenda and protect the environment, with

   amendments “intended to result in expedited exploration and development of the

   Outer Continental Shelf in order to achieve national economic and energy policy

   goals, assure national security, reduce dependence on foreign sources, and maintain

   a favorable balance of payments in world trade.” California ex rel. Brown v. Watt,

   668 F.2d 1290, 1296 (D.C. Cir. 1981) (quoting 43 U.S.C. § 1802).

         In order to vindicate the substantial federal interests in the OCS leasing

   program, Congress established original federal court jurisdiction over “the entire

   range of legal disputes that it knew would arise relating to resource development on

   the Outer Continental Shelf.” Laredo Offshore Constructors, Inc. v. Hunt Oil Co.,

   754 F.2d 1223, 1228 (5th Cir. 1985) (emphasis added). OCSLA is “a sweeping

   assertion of federal supremacy over the submerged lands outside of the three-mile

   SLA boundary” and is to be interpreted broadly in favor of removal. Ten Taxpayer

   Citizens Grp. v. Cape Wind Assocs., LLC, 373 F.3d 183, 188 (1st Cir. 2004).

   Plaintiff’s alleged injuries are directly connected to Defendants’ substantial

   operations on the OCS, since the Complaint ascribes those injuries to Defendants’

   production of fossil fuels and their combustion by innumerable third-parties,

   including the United States Government. Jurisdiction is also proper because the


                                            8
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 13 of 141            PageID #: 13




   relief sought by Plaintiff “threatens to impair the total recovery of the federally-

   owned minerals from the reservoir or reservoirs underlying the OCS.” Amoco Prod.

   Co. v. Sea Robin Pipeline Co., 844 F.2d 1202, 1210 (5th Cir. 1988).

         2.     This case is removable under the Federal Officer Removal Statute.

   Defendants’ exploration and production of oil and gas, including production on the

   OCS and on other federal lands, have been conducted substantially under the

   direction, supervision, and control of officers of the federal government. Therefore,

   this action is removable under the Federal Officer Removal Statute, 28 U.S.C.

   § 1442. Indeed, the OCS leases the government required Defendants to sign include

   terms and conditions that mandate that Defendants develop the leaseholds to achieve

   national energy objectives and provide for continued federal oversight and control.

   Among other things, these terms:

         • require Defendants to produce oil and gas,

         • control the methods of production, and

         • direct how the oil and gas is sold to benefit the national economy.
   For example, the leases require Defendants to “maximize the ultimate recovery of

   the hydrocarbons from the leased area”; require that drilling take place “in

   accordance with a government approved exploration plan (EP), development and

   production plan (DPP) or development operations coordination document (DOCD)

   [as well as] approval conditions”; and specify that the federal government retains the



                                             9
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 14 of 141              PageID #: 14




   right to oversee the lessee’s rate of production from its leases. 8

           By producing oil and gas from the OCS, Defendants help the government

   meet the national interests it has, by statute and regulation, identified, and the goals

   the federal government has set. As President Obama emphasized in 2010, the U.S.

   Government has required Defendants to do so in the ways that the federal

   government has concluded best address national climate change objectives by

   balancing national security, economic, and environmental concerns. See supra note

   2. Indeed, one of the Federal Energy Administration’s first undertakings in 1974

   was to propose significantly expanding the OCS leasing program, because “[r]ecent

   world events have spotlighted the growing dependence of the United States on

   imported crude oil and petroleum products,” and “[i]nterruptions in oil imports

   impose severe costs on the United States due to the pervasive economic role of

   petroleum in almost every sector of the economy.”9 This increased OCS leasing

   represented a crucial federal policy, because “the Outer Continental Shelf represents

   one of the most important potential sources of increased domestic energy production,

   [and so] the President has called for an accelerated leasing program as a mechanism




    8
        See generally Miyagi Decl. Exs. 4–7; Adam Vann, Congressional Research
        Service, RL33404, Offshore Oil and Gas Development: Legal Framework
        (2018), https://fas.org/sgp/crs/misc/RL33404.pdf (describing the multi-step
        process for approval of development plans and BOEM oversight procedures).
    9
        Miyagi Decl. Ex. 8, at App’x 2 (H.R. Doc. No. 93-406 (1974)).

                                              10
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 15 of 141           PageID #: 15




   to [e]nsure that the most favorable OCS exploration prospects become available for

   near-term development.” Id.

           As the Supreme Court has explained, removal is appropriate where private

   companies have “performed a job that, in the absence of a contract with a private

   firm, the Government itself would have had to perform.” Watson v. Philip Morris

   Cos., 551 U.S. 142, 154 (2007). It is thus significant that, to implement this policy

   directive, Congress considered creating a national oil corporation to develop the oil

   and gas resources on the OCS, as many other countries seeking to exploit their

   domestic petroleum resources have done. Ultimately, Congress decided that the best

   and most efficient way to meet the enumerated national objectives was to contract

   with private energy companies, including many of the Defendants here, to produce

   oil and gas from these federal lands. The result was a closely monitored leasing

   program supervised by the Department of the Interior and providing the federal

   government with control over the production sufficient to protect the national

   interests.10

           And these national interests are profound and imperative. As noted above,

   the United States military depends upon oil and gas produced by Defendants and

   other industry members to effect its security objectives. For more than a century,




   10
        See Miyagi Decl. Ex. 9 (Cong. Rec. S903-11 (Jan. 27, 1975))

                                            11
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 16 of 141                 PageID #: 16




   “these products [have been] used for the war effort,” including “many ‘ordinary’

   products [that are] crucial to the national defense, such as . . . fuel and diesel oil used

   in the Navy’s ships; and lubricating oils used for various military machines.” Exxon

   Mobil Corp. v. United States, 2020 WL 5573048, at *31 (S.D. Tex. Sept. 16, 2020)

   (emphasis added); see also id. at *47 (noting the “value of [the] petroleum industry’s

   contribution to the nation’s military success”). In fiscal year 2019 alone, the

   Department of Defense purchased 94.2 million barrels of petroleum in compliance

   with military specifications, totaling $12.1 billion in procurement actions.11

           The fundamental importance of petroleum for the military meant that, starting

   at least as early as World War II, officers of the federal government directed and

   controlled Defendants’ production, extraction, and development of fossil fuel

   products as required to meet the military’s needs. Federal agencies were formed for

   the war effort, including the War Production Board and the Petroleum

   Administration for War, and these ordered the oil and gas industry to maximize

   production of fuel for the military and directed the allocation of pivotal resources.

   See, e.g., United States v. Shell Oil Co., 294 F.3d 1045, 1049–50 (9th Cir. 2002)



   11
        Def. Logistics Agency Energy, Fiscal Year 2019 Fact Book (2019),
        https://www.dla.mil/Portals/104/Documents/Energy/Publications/FactBookFisc
        alYear2019_highres.pdf?ver=2020-01-21-103755-473. This Fact Book also
        provides details of the types of fuels purchased by the military, the military
        standards governing the fuels purchased from Defendants, and the military’s
        research efforts related to petroleum fuels.

                                               12
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 17 of 141             PageID #: 17




   (“Shell I”). “The government exerted substantial control and direction over the

   refineries’ actions, including decisions on how to use raw materials and labor.”

   Exxon Mobil Corp., 2020 WL 5573048, at *1.

          In the decades after World War II, and continuing up to the present, the federal

   government has consistently relied on energy companies, including Defendants, to

   increase domestic oil production to bolster the nation’s military and economic

   security. In the midst of a series of national energy crises, Congress passed the

   Trans-Alaska Pipeline Authorization Act of 1973, determining that it was in the

   “national interest” to deliver oil and gas from Alaska’s North Slope “to domestic

   markets . . . because of growing domestic shortages and increasing dependence upon

   insecure foreign sources.” Trans-Alaska Pipeline Authorization Act, Pub. L. No.

   93-153, § 202(a), 87 Stat. 576, 584 (1973). Defendants in this lawsuit, as well as

   their alleged predecessors and subsidiaries, have been contributors to the

   approximately 18.4 billion barrels of oil produced in Alaska since November 1973—

   when the Trans-Alaska Pipeline Authorization Act was signed into law—to the

   present.12 Similarly, in the 2000s, the Bush administration opened up approximately

   8 million additional acres of OCS lands for leasing in the Gulf of Mexico, stating:

   “By developing these domestic resources in a way that protects the environment, we



   12
        See Alaska Oil and Gas Conservation Commission, Data Miner 3: Production,
        http://aogweb.state.ak.us/DataMiner3/Forms/Production.aspx.

                                             13
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 18 of 141           PageID #: 18




   will help address high energy prices, protect American jobs, and reduce our

   dependence on foreign oil.” 13

          Through these actions and numerous others, the United States government has

   repeatedly pushed for energy companies, including Defendants, to develop the

   nation’s domestic oil resources, both for its own use and for the use of millions of

   American consumers, including Plaintiff here. By seeking to hold Defendants liable

   for actions taken under the direction of federal officers to fulfill the needs of the

   federal government and in pursuit of federal government policies, Plaintiff’s

   Complaint thus asserts claims “for or relating to” acts taken by Defendants under

   color of federal office. Removal under the Federal Officer Removal Statute requires

   only “a ‘connection’ or ‘association’ between the act in question and the federal

   office.” In re Commonwealth’s Motion to Appoint Counsel Against or Directed to

   Defender Ass’n of Philadelphia, 790 F.3d 457, 474 (3d Cir. 2015) (“Def. Ass’n of

   Philadelphia”); see also Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 258 (4th Cir.

   2017) (holding same); Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 292 (5th

   Cir. 2020) (en banc) (same). While Plaintiff may try to dispute Defendants’

   showing, that is beside the point for removal purposes. Defendants’ federal officer



   13
        Statement By President George W. Bush Upon Signing [H.R. 6111], 2 Pub.
        Papers              2218            (Dec.          20,            2006),
        https://books.google.com/books?id=o2ei8yOphboC&printsec=frontcover#v=on
        epage&q&f=false.

                                            14
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 19 of 141            PageID #: 19




   removal allegations are more than “facially plausible,” which is all that is required

   for “removal under the federal pleading standards.” Baker v. Atl. Richfield Co., 962

   F.3d 937, 941 (7th Cir. 2020); id. at 945 (a defendant receives “the benefit of all

   reasonable inferences from the facts alleged” in the notice of removal). Defendants

   have asserted a reasonable basis for removal, which is dispositive: Even if both sides

   “have reasonable theories of th[e] case,” the court “credit[s] only the [defendant’s]

   theory.” Id. at 947.

         3.     This case is removable because there is federal enclave jurisdiction.

   Plaintiff’s claims necessarily depend upon pinning liability on Defendants for their

   oil and gas operations, and Defendants have produced and sold oil and gas on federal

   enclaves, including military bases in Hawai‘i and elsewhere. See infra Section VI.

   Despite Plaintiff’s purported disclaimer, Compl. ¶ 14, Plaintiff cannot differentiate

   between emissions occurring as a result of Defendants’ oil and gas operations on

   federal enclaves and those resulting from operations elsewhere, see Compl. ¶ 220.

   The climate change phenomena at the heart of Plaintiff’s claims occurs as a result of

   global, cumulative emissions. In addition, Plaintiff challenges Defendants’ conduct

   in the District of Columbia, see Compl. ¶¶ 97–113, 126–30, a federal enclave. The

   allegations in the Complaint therefore establish federal enclave jurisdiction. See,

   e.g., Reed v. Fina Oil & Chem. Co., 995 F. Supp. 705, 713 (E.D. Tex. 1998).

         4.     The Complaint’s allegations of “concealment” do not defeat


                                            15
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 20 of 141             PageID #: 20




   removal. Perhaps recognizing that its claims related to fossil fuel production and

   combustion are removable on multiple federal law grounds, Plaintiff’s Complaint

   tries, at times, to recast the claims as concerning “concealment” or “misinformation”

   rather than production. For example, the Complaint alleges that Defendants have

   “engaged in a coordinated, multi-front effort to conceal and deny their own

   knowledge of [the threats of climate change].” Compl. ¶ 1. But these allegations

   are both unfounded and implausible: The scientific research relating to a potential

   link between fossil fuel consumption and global climate change has been

   voluminous and prominent in the public domain for decades, and no actions by

   Defendants could have possibly “concealed” this information. And there is no

   dispute that, to this day, the federal government, and many state governments,

   continue to encourage oil and gas production despite being well aware of the

   potential effects it may have on global climate change—for reasons that President

   Obama, among others, has explained. See Juliana, 947 F.3d at 1164 (“A substantial

   evidentiary record documents that the federal government has long promoted fossil

   fuel use despite knowing that it can cause catastrophic climate change.”).

         Recognizing the concealment allegations are implausible, the Complaint is

   careful not to rely exclusively on allegations of “deception,” but rather consistently

   lumps these claims together with production and sales. See, e.g., Compl. ¶ 4

   (“Defendants are extractors, producers, refiners, manufacturers, distributors,


                                            16
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 21 of 141               PageID #: 21




   promoters, marketers, and/or sellers of fossil fuel products.”); id. ¶ 147 (alleging that

   Defendants should have “reduced use of fossil fuel products, reduced global

   greenhouse gas pollution, and/or mitigated the harms associated with the use and

   consumption of such products”); id. ¶ 228 (“The County already has incurred, and

   will foreseeably continue to incur, injuries and damages due to Defendants’ conduct,

   their contribution to the climate crisis, and the environmental, physical, social, and

   economic consequences of the climate crisis’s impact on the environment.”).

   Plaintiff’s allegations about deception do not, and cannot, defeat removal because

   its claims are also based on the production, sale and use of fossil fuels. See Exxon

   Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 559, 563 (2005) (holding that

   removal is proper so long as jurisdiction exists over a single claim); Savoie v.

   Huntington Ingalls, Inc., 817 F.3d 457, 463 (5th Cir. 2016) (same), overruled on

   other grounds by Latiolais, 951 F.3d at 296.

         The remedies Plaintiff seeks confirm that this case is not—and cannot be—

   about alleged “concealment” or misrepresentations divorced from Defendants’

   production and sales activities. The Complaint seeks compensatory damages for all

   injuries suffered as a result of global climate change, and an order compelling

   Defendants to abate the alleged nuisance (i.e., global climate change) and thereby

   enjoin Defendants from all activities that may potentially contribute to global

   climate change (i.e., the production and sale of oil and gas). These claimed remedies


                                              17
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 22 of 141             PageID #: 22




   do not, and cannot, flow from any misrepresentations or omissions.                   A

   misrepresentation cannot cause climate change, hurricanes, or a rise in sea level.

   Rather, according to the Complaint, those events and Plaintiff’s alleged injuries are

   caused by the combustion of fossil fuels—and the numerous other recognized

   sources of global greenhouse gases, like agriculture, waste management,

   deforestation and other land use decisions by countless third parties, including by

   Plaintiff itself. If Plaintiff’s claims were, in fact, based exclusively on alleged

   concealment and misrepresentations, its asserted damages would necessarily be

   limited to, at most, any harms attributable to the marginal increase in oil and gas

   consumption (if any) suffered by the misled consumers and caused by the alleged

   concealment and misrepresentations. But that is not the relief the Complaint

   demands.

           Contrary to Plaintiff’s baseless assertions, Defendants’ production, marketing

   and sale of oil and gas is nothing like that of the tobacco industry. See, e.g., Compl.

   ¶ 125. For starters, oil and gas have enabled the Industrial Revolution and serve a

   critical public need. Indeed, “tobacco is habit, while oil and gas are enablers of

   modern life.” 14 As David Swensen, the head of the Yale endowment, explained: “If

   we stopped producing fossil fuels today, we would all die . . . We wouldn’t have




   14
        Miyagi Decl. Ex. 79 (Daniel Yergin, The New Map) at 387.

                                             18
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 23 of 141             PageID #: 23




   food. We wouldn’t have transportation. We wouldn’t have air conditioning. We

   wouldn’t have clothes.” 15 And Hawai‘i itself studied and reported the link between

   fossil fuels, climate change, and sea level rise more than 35 years ago, issuing a

   report in 1985 on the “Effects on Hawaii of a Worldwide Rise in Sea Level Induced

   by the ‘Greenhouse Effect,’” which stated that “[t]he situation continues to be

   aggravated by the use of fossil fuels for energy generation.” Miyagi Decl. Ex. 74,

   at 4 (Hawaii Coastal Zone Management Program, Effects on Hawaii of a Worldwide

   Rise in Sea Level Induced by the “Greenhouse Effect,” 1985). Nevertheless,

   Hawai‘i has maintained its view that oil and gas are “essential to the health, welfare,

   and safety of the people of Hawaii.” Haw. Rev. Stat. Ann. § 125C-1 (1975).

           Thus, on its “merits,” Plaintiff’s claim that Defendants had exclusive, unique,

   or superior knowledge about the potential link between fossil fuel use, greenhouse

   gas emissions, and climate change is implausible. Indeed, it is demonstrably false.

   The vast public record of media articles, scientific journals, and government reports

   over the course of the past fifty-plus years makes clear that any claim of

   “concealment”—actionable or otherwise—is absurd. The world has known for

   decades that the combustion of oil and gas releases greenhouse gases into the

   atmosphere, which may contribute to global warming and climate change. Scientists




   15
        Miyagi Decl. Ex. 79 at 386.

                                             19
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 24 of 141           PageID #: 24




   have reported these effects since the nineteenth century. In fact, Svante Arrhenius

   noted in 1896 that “if the quantity of carbonic acid increases in geometric

   progression, the augmentation of the temperature will increase nearly in arithmetic

   progression.” 16

           Nor was discussion of this connection confined to academic journals. By the

   early 1950s, the potential link between oil and gas use and climate change had been

   publicly reported in the popular media. The New York Times, The Washington Post,

   Time Magazine, and Popular Mechanics all reported research concluding that

   “Earth’s ground temperature is rising 1½ degrees a century as a result of carbon

   dioxide discharged from the burning of about 2,000,000,000 tons of coal and oil

   yearly.” 17 And local Hawai‘i media also reported on the link between carbon dioxide

   emissions and climate change at least as early as 1955. See, e.g., Miyagi Decl. Ex.

   14 (Warming up the World, The Honolulu Advertiser, A4 (Sept. 29, 1955)) (“[T]he

   carbon dioxide content in the atmosphere is increasing, and this in turn may well

   have a ‘greenhouse’ effect on the temperature of the air around us.”); id. Ex. 15



   16
        Svante Arrhenius, On the Influence of Carbonic Acid in the Air upon the
        Temperature of the Ground, 41 Phil. Mag. & J. Sci. 237, 267 (1896),
        https://www.rsc.org/images/Arrhenius1896_tcm18-173546.pdf.
   17
        Miyagi Decl. Ex. 11 (Popular Mechanics, Growing Blanket of Carbon Dioxide
        Raises Earth’s Temperature (Aug. 1953)); see also id. Ex. 12 (W.K., How
        Industry May Change Climate, N.Y. Times (May 24, 1953); id. Ex. 13 (Time
        Magazine, Invisible Blanket (May 25, 1953)); id. Ex. 70 (Wash. Post, Industrial
        Gases Warming Up Earth, Physicist Notes Here (May 5, 1953)).

                                            20
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 25 of 141            PageID #: 25




   (Carbon Dioxide May Vary Climate, The Honolulu Advertiser, A2 (July 16, 1956))

   (“‘It has been estimated that during the next 50 years industrial burning of coal, oil

   and gas will produce 1,700 billion tons of new carbon dioxide.’”).

           National and Hawai‘i newspapers similarly reported the specific risk of

   potential sea level rise from global warming as early as the 1950s. In 1957, the

   Washington Post ran a front-page article entitled, “Teller Sees World-Flooding Peril

   Due to Industrial Overheating,” reporting that prominent nuclear physicist Edward

   Teller had noted that “increase[s] in carbon dioxide [are] the result of the ever

   mounting uses of fuel energy such as coal, oil and derivatives during the industrial

   age.”18 As a result, Teller concluded, “the ice caps on the poles will begin to melt

   and the amount of water on the earth will increase . . . [and] ‘[s]uch places as New

   York and Holland would be inundated.’”19

           And the U.S. government was well aware of the potential link between fossil

   fuel use and global climate change since at least the 1950s, but nonetheless actively

   encouraged and promoted domestic oil and gas production. Indeed, the Complaint

   acknowledges that in 1965 President Lyndon B. Johnson’s Science Advisory




   18
        Miyagi Decl. Ex. 16 (Wash. Post, at A1 (Dec. 8, 1957).
   19
        Id. (emphasis added) (internal quotation marks omitted)). The Post reported this
        two years before the Teller speech to the American Petroleum Institute that the
        complaint references as some sort of smoking gun of secret information. See
        Compl. ¶ 58.

                                             21
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 26 of 141            PageID #: 26




   Committee reported that “a 25% increase in carbon dioxide concentrations could

   occur by the year 2000, that such an increase could cause significant global warming,

   that melting of the Antarctic ice cap and rapid sea level rise could result, and that

   fossil fuels were the clearest source of the pollution.” Compl. ¶ 60. This is more

   than 20 years before Plaintiff alleges Defendants began their purported campaign of

   deception.

           Despite this knowledge of potential adverse climate impacts, the United

   States—like the rest of the world—has continued to rely on and use oil and gas at

   ever-increasing rates. In fact, the federal government reports that world energy

   consumption is expected to grow 50% by 2050 and will be focused in regions where

   strong economic growth is driving demand. 20 Plaintiff cannot plausibly portray this

   as the result of Defendants’ alleged “concealment”; rather it is a reasonable

   reflection of the country’s fundamental need for abundant, affordable, and reliable

   sources of energy. Indeed, the State of Hawai‘i expressly recognizes petroleum and

   fossil fuels as “critical products and industries” during the coronavirus pandemic.21

                                       * * * * *



   20
        See U.S. Energy Info. Admin., International Energy Outlook 2019 24–26 (2019),
        https://www.eia.gov/outlooks/ieo/pdf/ieo2019.pdf.
   21
        See Governor David Ige, Eighth Supplementary Proclamation Related to the
        COVID-19 Emergency, 8 (May 18, 2020), https://governor.hawaii.gov/wp-
        content/uploads/2020/05/2005088-ATG_Eighth-Supplementary-Proclamation-
        for-COVID-19-distribution-signed.pdf.

                                            22
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 27 of 141             PageID #: 27




         This case is about the global production, sale, and consumption of vital

   products that virtually every person on the planet uses every day. Oil and gas power

   our national defense; keep our homes, offices, factories, hospitals and other essential

   facilities illuminated, powered, cooled, and ventilated; and transport people and

   products, including virtually every consumer good—from food to medicine to

   clothing—across the nation and around the world. By means of this lawsuit, Plaintiff

   seeks to overturn decades of federal energy policy and threatens the reliable,

   affordable supply of energy on which this country, and the world, depends.

         As the Ninth Circuit has recently concluded, policy decisions surrounding the

   use of fossil fuels and the threat of climate change “require consideration of

   competing social, political, and economic forces,” as well as “economic [and]

   defense considerations.” Juliana, 947 F.3d at 1172 (internal quotation marks and

   citations omitted).   This is the purview of federal policy and legislation, not

   improvised and ad hoc state-law tort claims, because “any effective plan [to reduce

   fossil fuel emissions] would necessarily require a host of complex policy decisions

   entrusted . . . to the wisdom and discretion of the executive and legislative branches”

   of the federal government. Id. at 1171. And it is federal law, rather than state law,

   that must serve as the exclusive source of governing law for such inherently

   interstate and international policy matters, because “the basic scheme of the

   Constitution so demands.” Am. Elec. Power Co. v. Connecticut, 564 U.S. 410, 421


                                             23
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 28 of 141           PageID #: 28




   (2011) (“AEP”). Accordingly, and because Plaintiff’s Complaint relates to and

   seeks substantial relief from Defendants’ production of oil and gas on federal lands

   and under the direction of federal officers, Plaintiff’s Complaint should be heard in

   this federal forum.

   II.   TIMELINESS OF REMOVAL
         1.     Plaintiff, the County of Maui, filed a Complaint against the Chevron

   Parties and other named Defendants in the Circuit Court of the Second Circuit, State

   of Hawai‘i, Case No. 2CCV-XX-XXXXXXX, on October 12, 2020. A copy of all

   process, pleadings, or orders in the possession of the Chevron Parties is attached as

   Exhibit 1 to the Declaration of Melvyn M. Miyagi (“Miyagi Decl.”), filed

   concurrently herewith.

         2.     This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it

   is filed less than 30 days after service. 28 U.S.C. § 1446(b). The Chevron Parties

   were served on October 12, 2020. Miyagi Decl. ¶ 3. The consent of the other

   Defendants is not required because removal does not proceed “solely under

   section 1441(a).” 28 U.S.C. § 1446(b)(2)(A). The Chevron Parties remove this

   action to federal court on several bases, including, for example, 28 U.S.C.

   § 1442(a)(1).   Nevertheless, all properly joined and served Defendants have

   consented to removal.     Miyagi Decl. ¶ 4.     Consent is not required from any




                                            24
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 29 of 141                PageID #: 29




   Defendant that has not been served. See 28 U.S.C. § 1446(b)(2)(A). 22

   III.    SUMMARY OF ALLEGATIONS AND GROUNDS FOR REMOVAL
           3.     Plaintiff is the County of Maui.        Plaintiff brings claims against

   Defendants for alleged injuries relating to global climate change, undertaken

   individually and together, as part of a “conspiracy,” including damages and equitable

   relief from injuries it claims to have suffered or allegedly will suffer from “climate

   crisis-related injuries,” such as sea level rise, extreme weather, and other natural

   phenomena. See, e.g., Compl. ¶¶ 37, 55, 210. Plaintiff asserts the following claims:

   public nuisance, private nuisance, strict liability for failure to warn, negligent failure

   to warn, and trespass. In addition to compensatory and punitive damages, in its

   Prayer for Relief, Plaintiff seeks “disgorgement of profits,” as well as “[e]quitable

   relief, including abatement of the nuisances complained of” in the Complaint.

   Compl. at 134, Prayer for Relief. It is thus clear that Plaintiff brought this action to



   22
        In filing this Notice of Removal, the Chevron Parties, and all other Defendants,
        do not waive, and expressly preserve, any right, defense, affirmative defense, or
        objection, including, without limitation, lack of personal jurisdiction, insufficient
        process, and/or insufficient service of process. A number of Defendants contend
        that personal jurisdiction in Hawai‘i is lacking over them, and these Defendants
        intend to preserve that defense and move to dismiss for lack of personal
        jurisdiction at the appropriate time. See, e.g., Carter v. Bldg. Material & Constr.
        Teamsters’ Union Local 216, 928 F. Supp. 997, 1001 (N.D. Cal. 1996) (“A
        petition for removal affects only the forum in which the action will be heard; it
        does not affect personal jurisdiction.”) (citing Morris & Co. v. Skandinavia Ins.
        Co., 279 U.S. 405, 409 (1929) (removal to federal court does not waive right to
        object to lack of personal jurisdiction)).

                                               25
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 30 of 141            PageID #: 30




   restrict and ultimately end Defendants’ production of oil and gas because of their

   alleged connection to climate change.

         4.     The Chevron Parties deny that any Hawai‘i court has personal

   jurisdiction over them and further deny any liability as to Plaintiff’s claims. The

   Chevron Parties expressly reserve all rights in this regard. For purposes of meeting

   the jurisdictional requirements for removal only, however, the Chevron Parties

   submit that removal is proper on at least three independent and alternative grounds.

         5.     First, this Court has original jurisdiction over this lawsuit and removal

   is proper pursuant to OCSLA. The allegations in the Complaint make clear that this

   action “aris[es] out of, or in connection with . . . any operation conducted on the

   outer Continental Shelf which involves exploration, development, or production of

   the minerals, or the subsoil and seabed of the outer Continental Shelf, or which

   involves rights to such minerals.” 43 U.S.C. § 1349(b); see also Tenn. Gas Pipeline

   v. Houston Cas. Ins. Co., 87 F.3d 150, 155 (5th Cir. 1996).

         6.     Second, Defendants are authorized to remove this action under the

   Federal Officer Removal Statute, 28 U.S.C. § 1442(a)(1).          Despite Plaintiff’s

   purported disclaimer, see Compl. ¶¶ 14, 198 n.156, multiple Defendants: (1) were

   “acting under” a federal officer; (2) assert colorable federal defenses; and (3) have

   claims against them that relate to acts under color of federal office. See Goncalves

   By & Through Goncalves v. Rady Children’s Hosp. San Diego, 865 F.3d 1237, 1245


                                            26
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 31 of 141             PageID #: 31




   (9th Cir. 2017) (“Goncalves”); Leite v. Crane Co., 749 F.3d 1117 (9th Cir. 2014).

   The Complaint expressly alleges that the cumulative impact of Defendants’ global

   extraction and production activities over the past several decades—which

   necessarily include Defendants’ substantial operations on the OCS—contributed to

   the global greenhouse gas emissions that Plaintiff claims caused its alleged injuries.

   See, e.g., Compl. ¶ 4.

         7.     Third, removal is authorized under 28 U.S.C. §§ 1441(a) and 1331

   because—despite Plaintiff’s purported disclaimer, see Compl. ¶¶ 14, 198 n.156—

   the Complaint makes clear that Plaintiff’s claims are based on alleged injuries and

   conduct occurring on federal enclaves. As such, Plaintiff’s claims are removable to

   this Court under federal-question jurisdiction. See U.S. Const. art. I, § 8, cl. 17;

   Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (“Federal

   courts have federal question jurisdiction over tort claims that arise on ‘federal

   enclaves.’”) (citation omitted); Lake v. Ohana Military Cmtys., LLC, 2017 WL

   11515424, at *13 (D. Haw. Mar. 15, 2017) (Kobayashi, J.) (denying plaintiffs’

   motion to remand because “there is federal enclave jurisdiction over Plaintiffs’ state

   law claims in this case”).

         8.     The Chevron Parties will address each of these grounds in additional

   detail below. Should Plaintiff challenge this Court’s jurisdiction, Defendants reserve

   the right to further elaborate on these grounds and will not be limited to the specific


                                             27
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 32 of 141              PageID #: 32




   articulations in this Notice. Cf., e.g., Betzner v. Boeing Co., 910 F.3d 1010, 1014–

   16 (7th Cir. 2018) (holding that district court erred by requiring evidentiary

   submissions by defendant to support removal in advance of ruling on jurisdiction).

         9.     Finally, this Court has jurisdiction over Plaintiff’s claims because this

   action is removable on the following three additional grounds: They arise under

   federal law, necessarily depend on the resolution of disputed and substantial federal

   questions, and are completely preempted by federal law. Plaintiff’s claims arise

   under federal law because federal law exclusively governs claims for interstate and

   international pollution, as well as claims implicating the foreign affairs and

   navigable waters of the United States. See, e.g., Illinois v. City of Milwaukee, 406

   U.S. 91 (1972) (“Milwaukee I”); City of Milwaukee v. Illinois, 451 U.S. 304 (1981)

   (“Milwaukee II”); AEP, 564 U.S. at 421–23. Plaintiff’s claims also raise and depend

   on the resolution of disputed, substantial federal questions relating to the federal

   government’s exclusive control over the navigable waters of the United States,

   issues of treaty interpretation involving international climate accords, and the federal

   government’s exclusive authority over foreign relations. See Grable & Sons Metal

   Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005) (“Grable”).

   Plaintiff’s claims are also completely preempted by the Clean Air Act (“CAA”) and

   other federal statutes, treaties and international agreements, and the United States

   Constitution. Although the Ninth Circuit rejected similar arguments regarding these


                                             28
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 33 of 141               PageID #: 33




   grounds in City of Oakland v. BP PLC, 969 F.3d 895 (9th Cir. 2020) (“Oakland”),

   the defendants in that case intend to file a petition for a writ of certiorari to request

   review by the Supreme Court of the United States and Defendants raise these

   grounds here to preserve them for review.

                (a) This action is removable under 28 U.S.C. §§ 1441(a) and 1331.

   Despite the state-law labels Plaintiff attaches to its claims, those claims directly

   impact important federal interests and are interstate in nature such that under

   Supreme Court precedent they are governed exclusively by federal law. See Nat’l

   Farmers Union Ins. Cos. v. Crow Tribe of Indians, 471 U.S. 847, 850 (1985)

   (“National Farmers”). Federal law applies in those few areas of the law that so

   implicate uniquely federal interests—including, without limitation, interstate and

   ambient pollution, foreign affairs, navigable waters, and national security—that

   application of state law would be inappropriate. AEP, 564 U.S. at 422 (“[B]orrowing

   the law of a particular State would be inappropriate.”); Milwaukee I, 406 U.S. at 99

   (“[P]ollution of interstate or navigable waters creates actions arising under the ‘laws’

   of the United States within the meaning of [28 U.S.C. § 1331].”).

         Under the two-step approach that the Supreme Court established in United

   States v. Standard Oil, whether a federal court has jurisdiction over a claim does not

   depend on whether that claim is ultimately viable. 332 U.S. 301, 307 (1947); see

   also United States v. Swiss Am. Bank, Ltd., 191 F.3d 30, 42–45 (1st Cir. 1999)


                                              29
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 34 of 141            PageID #: 34




   (“Swiss American”). Rather, only the first question—whether the source of law is

   federal or state based on the nature of the issues at stake—is relevant for

   jurisdictional purposes. Standard Oil, 332 U.S. at 307; Swiss American, 191 F.3d at

   42–45. Because Plaintiff’s claims necessarily arise exclusively under federal law—

   no matter how Plaintiff characterizes them—they are properly removed to this Court

   under its federal question jurisdiction. See, e.g., Sam L. Majors Jewelers v. ABX,

   Inc., 117 F.3d 922, 928–29 (5th Cir. 1997).

                (b)   Removal is authorized under 28 U.S.C. §§ 1441(a) and 1331

   because this action necessarily raises disputed and substantial federal questions that

   a federal forum may entertain without disturbing a congressionally approved balance

   of responsibilities between the federal and state judiciaries. See Grable, 545 U.S. at

   314. The issues of greenhouse gas emissions, global climate change, hydrologic

   cycle disruption, and sea level rise are not unique to the County of Maui, the State

   of Hawai‘i, or even the United States. Yet the Complaint attempts to supplant

   decades of national energy, economic, and environmental policies by prompting a

   Hawai‘i state court to take control over an entire industry and its interstate

   commercial activities, and impose massive damages and injunctive relief contrary to

   long-standing federal regulatory schemes and systems.

         First, Congress has struck a careful balance between energy production and

   environmental protection by enacting federal statutes such as the CAA, 42 U.S.C.


                                            30
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 35 of 141             PageID #: 35




   § 7401(c), and by directing the EPA to regulate Defendants’ conduct and perform

   its own cost-benefit analyses, see AEP, 564 U.S. at 426–27.

         Second, Plaintiff’s claims impede the foreign-affairs power by seeking to

   regulate global climate change, which has been and continues to be the subject of

   major international treaties.

         Third, Plaintiff alleges a causation theory that depends on proof that federal

   policymakers would have adopted different energy and climate policies absent the

   alleged conduct.

         Fourth, the Plaintiff’s claims raise the issue whether a state may, by lawsuit,

   assert control over the navigable waters of the United States.

         Fifth, the Plaintiff’s claims require interpretation of international climate

   treaties, which is the exclusive province of the federal courts.

          Sixth, the Complaint’s reliance on injuries allegedly suffered by way of

   navigable waters provides an additional basis for the exercise of federal jurisdiction

   under Grable.

         Seventh, as explained above, federal common law exclusively governs

   Plaintiff’s claims because they implicate three areas that our constitutional structure

   does not allow state or municipal law to control: transboundary pollution, navigable

   waters, and foreign relations.




                                             31
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 36 of 141             PageID #: 36




         Eighth, this action raises important constitutional issues regarding the

   relationship between states and the division of authority between the federal

   government and the states. For the same reasons, the exercise of federal jurisdiction

   is fully consistent with the principles of federalism—state courts are neither the

   traditional nor appropriate forum for litigation regarding the intersection of national

   energy and foreign policy.

                (c)    Removal is authorized under 28 U.S.C. § 1441(a) and § 1331 on

   the further ground that Plaintiff’s claims are completely preempted by the CAA and

   other federal statutes, treaties and international agreements, and the United States

   Constitution, which provide the exclusive federal remedy for addressing interstate

   greenhouse gas emissions that, under Plaintiff’s theory, necessarily are the but-for

   cause of Plaintiff’s alleged injuries.

         10.    Defendants do not waive and expressly reserve all rights to argue that

   this action is properly removable on these grounds.

   IV.   THE ACTION IS REMOVABLE UNDER THE OUTER
         CONTINENTAL SHELF LANDS ACT

         11.    This Court has original jurisdiction pursuant to OCSLA. 43 U.S.C.

   § 1349(b); see Tenn. Gas Pipeline, 87 F.3d at 155. In OCSLA, Congress granted

   federal courts original jurisdiction over all actions “arising out of, or in connection

   with . . . any operation conducted on the outer Continental Shelf which involves

   exploration, development, or production of the minerals, of the subsoil and seabed


                                             32
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 37 of 141              PageID #: 37




   of the outer Continental Shelf, or which involves rights to such minerals.” 43 U.S.C.

   § 1349(b); In re Deepwater Horizon, 745 F.3d 157, 163 (5th Cir. 2014) (“[T]h[e]

   language [of § 1349(b)(1)] [i]s straightforward and broad.”). The OCS includes all

   submerged lands that belong to the United States but are not part of any State.

   43 U.S.C. §§1301, 1331. Plaintiff’s claims encompass all of Defendants’ worldwide

   “exploration, development, extraction . . . and . . . production” of fossil fuels.

   Compl. ¶ 19(a); see also id. ¶ 21(a). Therefore, Plaintiff’s claims necessarily

   encompass all such activities by Defendants on the OCS and fall within the “broad

   . . . jurisdictional grant of section 1349.” EP Operating Ltd. P’ship v. Placid Oil

   Co., 26 F.3d 563, 569 (5th Cir. 1994).

         12.    OCSLA makes clear that oil and gas activities on the OCS can be

   governed only by federal law. As the Supreme Court recently confirmed, “OCSLA

   defines the body of law that governs the OCS.” Parker Drilling Management

   Services, Ltd. v. Newton, 139 S. Ct. 1881, 1887 (2019). In particular, OCSLA

   extends “[t]he Constitution and laws and civil and political jurisdiction of the United

   States” to the OCS. 43 U.S.C. § 1333(a)(1). Federal law applies “to the same extent

   as if the [OCS] were an area of exclusive Federal jurisdiction located within a State.”

   Id. Disputes under OCSLA may borrow from the law of adjacent states, but such

   claims remain creatures of federal law. “[T]he civil and criminal laws of each

   adjacent State . . . are declared to be the law of the United States for that portion of


                                             33
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 38 of 141                PageID #: 38




   the subsoil and seabed of the [OCS].” Id. § 1333(a)(2)(A).

           13.    As Parker Drilling explains, “The OCSLA makes apparent that federal

   law is exclusive in its regulation of [the OCS], and that state law is adopted only as

   surrogate federal law.” 139 S. Ct. at 1889 (quotation marks omitted, alteration in

   original). Plaintiff’s attempt to affix a state-law label to its claims thus cannot defeat

   removal.      Courts have affirmed removal jurisdiction where plaintiff’s claims,

   “though ostensibly premised on [state] law, arise under the ‘law of the United States’

   under [43 U.S.C.] § 1333(a)(2)” such that “[a] federal question . . . appears on the

   face of [plaintiff’s] well-pleaded complaint.” Ten Taxpayer Citizens Grp, 373 F.3d

   at 193. Accordingly, Plaintiff’s claims are removable under OCSLA. 23

           14.    The breadth of OCSLA federal jurisdiction reflects the Act’s

   “expansive substantive reach.” See id. Congress passed OCSLA “to establish

   federal ownership and control over the mineral wealth of the OCS and to provide for

   the development of those natural resources.” Id. at 566. “[T]he efficient exploitation

   of the minerals of the OCS . . . was . . . a primary reason for OCSLA.” Amoco Prod.

   Co., 844 F.2d at 1210. Indeed, OCSLA declares it “to be the policy of the United

   States that . . . the [OCS] . . . should be made available for expeditious and orderly

   development.” 43 U.S.C. § 1332(3). The statute further provides that “since



   23
        Under Parker Drilling, Plaintiff’s claims related to operations on the OCS are
        also removable under 28 U.S.C. § 1331 because they arise under federal law.

                                              34
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 39 of 141            PageID #: 39




   exploration, development, and production of the minerals of the outer Continental

   Shelf will have significant impacts on coastal and non-coastal areas of the coastal

   States . . . such States, and through such States, affected local governments, are

   entitled to an opportunity to participate, to the extent consistent with the national

   interest, in the policy and planning decisions made by the Federal Government

   relating to exploration for, and development and production of, minerals of the outer

   Continental Shelf.” Id. § 1332(4) (emphasis added).

         15.    Consistent with Congress’s intent, courts repeatedly have found

   OCSLA jurisdiction where the claims involved conduct that occurred on the OCS or

   where resolution of the dispute foreseeably could affect the efficient exploitation of

   minerals from the OCS. See, e.g., EP Operating, 26 F.3d at 569–70; United Offshore

   v. S. Deepwater Pipeline, 899 F.2d 405, 407 (5th Cir. 1990).

         16.    OCSLA jurisdiction exists even where a complaint pleads no

   substantive OCSLA claims. See, e.g., Deepwater Horizon, 745 F.3d at 163 (finding

   OCSLA jurisdiction and denying motion to remand despite complaint’s failure to

   plead any substantive OCSLA claims). Although the Complaint here attempts to

   “disclaim[] injuries arising on federal property,” see Compl. ¶¶ 14, 198 n.156,

   Plaintiff’s claims and injuries necessarily arise out of and are connected with

   production and exploration on the OCS. As Plaintiff concedes elsewhere in its

   Complaint, emissions from the combustion of fossil fuels cannot be traced to their


                                            35
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 40 of 141                PageID #: 40




   sources and Plaintiff’s alleged injuries are caused by undifferentiated “global

   greenhouse gas pollution” generally. Id. ¶ 2. Indeed, the Complaint directly alleges

   that “it is not possible to determine the source of any particular individual molecule

   of CO2 in the atmosphere attributable to anthropogenic sources because such

   greenhouse gas molecules do not bear markers that permit tracing them to their

   source, and because greenhouse gasses quickly diffuse and comingle in the

   atmosphere.” Id. ¶ 220.

           17.   Under OCSLA, the U.S. Department of the Interior administers an

   extensive federal leasing program that aims to develop and exploit the oil and gas

   resources of the federal OCS. 43 U.S.C. § 1334 et seq. Under this authority, the

   Interior Department “administers more than 5,000 active oil and gas leases on nearly

   27 million OCS acres. In FY 2015, production from these leases generated $4.4

   billion . . . in leasing revenue . . . [and] provided more than 550 million barrels of oil

   and 1.35 trillion cubic feet of natural gas, accounting for about sixteen percent of the

   Nation’s oil production and about five percent of domestic natural gas production.”

   Statement of Abigail Ross Hopper, Director, Bureau of Ocean Energy Management,

   Before the House Committee on Natural Resources (Mar. 2, 2016),

   https://www.boem.gov/FY2017-Budget-Testimony-03-01-2016. 24 In 2019, OCS



   24
        The Court may look beyond the facts alleged in the Complaint to determine that
        OCSLA jurisdiction exists. See, e.g., Plains Gas Solutions, LLC v. Tenn. Gas

                                              36
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 41 of 141             PageID #: 41




   leases supplied more than 690 million barrels of oil, a figure that has risen

   substantially in each of the last six years, together with 1.034 trillion cubic feet of

   natural gas. Bureau of Safety and Environmental Enforcement, Outer Continental

   Shelf         Oil      and      Gas       Production        (Oct.      6,       2020),

   https://www.data.bsee.gov/Production/OCSProduction/Default.aspx.

           18.    Certain Defendants (or their predecessors, subsidiaries, or affiliates)

   participate in the federal OCS leasing program. For example, from 1947 to 1995,

   Chevron U.S.A. Inc. produced 1.9 billion barrels of crude oil and 1.1 trillion cubic

   feet of natural gas from the federal OCS in the Gulf of Mexico alone. Miyagi Decl.

   Ex. 17 (Production by Operator Ranked by Volume for the Gulf of Mexico Region,

   1947-1995, MMS). In 2016, Chevron U.S.A. produced more than 49 million barrels

   of crude oil and more than 49 billion cubic feet of natural gas from the OCS in the

   Gulf of Mexico. U.S. Dep’t of Interior, Bureau of Safety & Envtl. Enf’t, Gulf of Mex.

   Region, Prod. by Operator Ranked by Vol. (2016), https://www.data.boem.gov/

   Production/Files/Rank%20File%20Gas%202016.pdf. According to data published

   by the U.S. Bureau of Ocean Energy Management (“BOEM”), numerous other

   Defendants conduct, and have conducted for decades, similar oil and gas operations

   on the federal OCS. According to data published by the Department of Interior for


      Pipeline Co., LLC, 46 F. Supp. 3d 701, 703 (S.D. Tex. 2014); St. Joe Co. v.
      Transocean Offshore Deepwater Drilling Inc., 774 F. Supp. 2d 596, 2011 A.M.C.
      2624, 2640 (D. Del. 2011) (citing Amoco Prod. Co., 844 F.2d at 1205).

                                             37
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 42 of 141              PageID #: 42




   the period 1947 to 1995, sixteen of the twenty largest—including the five largest—

   OCS operators in the Gulf of Mexico, measured by oil volume, were a Defendant

   (or predecessor of a Defendant) or one of their subsidiaries.25 Also according to the

   Department of the Interior, in every subsequent year, from 1996 to the present, at

   least three of the top five OCS operators in this area have been a Defendant (or a

   predecessor) or one of their subsidiaries. 26          Indeed, Defendants (and their

   subsidiaries or affiliates) presently hold, in whole or in part, approximately 22.1%

   of all OCS leases. See Bureau of Ocean Energy Management, Lease Owner

   Information, https://www.data.boem.gov/Leasing/LeaseOwner/Default.aspx. 27

              19.   The Complaint itself makes clear that a substantial part of Plaintiff’s

   claims “arise[] out of, or in connection with,” Defendants’ “operation[s] conducted

   on the outer Continental Shelf” that involve “the exploration and production of

   minerals.” Deepwater Horizon, 745 F.3d at 163. Plaintiff, in fact, challenges all of

   Defendants’ “extraction” of “oil, coal, and natural gas.” Compl. ¶ 2. And a

   substantial quantum of those activities arise from OCS operations. See Cong. Rsch.

   Serv., R42432, U.S. Crude Oil and Natural Gas Production in Federal and


   25
        U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., Ranking Operator by Oil,
        https://www.data.boem.gov/Main/HtmlPage.aspx?page=rankOil.
   26
        Id.
   27
        As explained in note 8 above, the Complaint improperly conflates the activities
        of Defendants with the activities of their separately organized predecessors,
        subsidiaries, and affiliates.

                                               38
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 43 of 141                PageID #: 43




   Nonfederal        Areas       3,       5        (updated      Oct.       23,       2018),

   https://crsreports.congress.gov/product/pdf/R/R42432 (recounting that, historically,

   annual oil and gas production from federal leases has accounted for as much as 36%

   of domestic oil production and 25% of domestic natural gas production). Plaintiff

   also alleges that emissions have risen due to increased OCS extraction technologies.

   See, e.g., Compl. ¶¶ 132–35 (discussing Arctic offshore drilling equipment and

   patents potentially relevant to conduct near Alaskan OCS). And while Plaintiff

   identifies certain additional energy projects that occurred in Canadian waters, id.

   ¶ 89, Defendants conduct similar activity in American waters.

         20.    Even if Plaintiff’s claims were based solely on allegedly deceptive

   promotion of oil and gas by Defendants (which they are not, as explained above and

   below), that would not prevent removal based on OCSLA. For example, Plaintiff

   alleges that Defendants “funded . . . think tanks, front groups, and dark money

   foundations pushing climate change denial,” Compl. ¶ 127, and supposedly misled

   regulators and public officials, id. ¶¶ 1, 223. Even if this were true, Plaintiff’s claims

   would be removable under OCSLA because, as explained above and below, its

   theory of causation includes the increased production of oil and gas leading to

   increases in greenhouse gas emissions, which has caused changes to the climate and

   Plaintiff’s alleged injuries. Thus, production of oil and gas—a substantial portion

   of which occurred on the OCS—is a direct and necessary link in the alleged causal


                                              39
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 44 of 141            PageID #: 44




   chain upon which Plaintiff’s claims depend.         Moreover, Defendants’ alleged

   concealment and misrepresentations would have had the alleged effect of “evad[ing]

   regulation” and convincing policy makers to continue production on the OCS and

   elsewhere. Id. ¶ 126.

         21.    Jurisdiction is also proper under OCSLA for the separate and

   independent reason that the relief sought by Plaintiff is unquestionably “in

   connection with” an OCS operation because it would affect Defendants’ OCS

   extraction and development operations. See, e.g., Compl. at 134, Prayer for Relief

   (seeking abatement and damages that would inevitably affect exploration and

   production on the OCS). Under Hawai‘i law, a request for abatement is functionally

   the same as seeking to enjoin Defendants’ production of oil and gas. See Haynes,

   146 Haw. at 460–61 (using abatement and injunction interchangeably). Plaintiff’s

   desired remedies would clearly “alter[] the progress of production activities on the

   OCS” and “threaten[] to impair the total recovery of the federally-owned minerals

   from the reservoir or reservoirs underlying the OCS. Such a dispute was intended

   by Congress to be within the grant of federal jurisdiction contained in § 1349.”

   Amoco Prod. Co., 844 F.2d at 1210.

   V.    THE ACTION IS REMOVABLE UNDER THE FEDERAL OFFICER
         REMOVAL STATUTE

         22.    The Federal Officer Removal statute allows removal of an action

   against “any officer (or any person acting under that officer) of the United States or


                                            40
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 45 of 141              PageID #: 45




   of any agency thereof . . . for or relating to any act under color of such office.” 28

   U.S.C. § 1442(a)(1). A party seeking removal under section 1442 must show that:

   (1) it is a “person” within the meaning of the statute; (2) plaintiff’s claims are based

   upon the defendants’ conduct “acting under” the United States, its agencies, or its

   officer; (3) plaintiff’s claims are “for or relating to” an act under color of federal

   office; and (4) the party raises a colorable federal defense.           Def. Ass’n of

   Philadelphia, 790 F.3d at 467. So long as federal officer jurisdiction can be

   exercised as to one Defendant, the entire action is properly removed. See 28 U.S.C.

   § 1367. Defendants easily meet these criteria.

         A.     The Courts Construe the Federal Officer Removal Statute Broadly
                in Favor of Removal

         23.    The Ninth Circuit has repeatedly held that “defendants enjoy much

   broader removal rights under the federal officer removal statute than they do under

   the general removal statute.” Leite v. Crane Co., 749 F.3d 1117, 1122 (9th Cir.

   2014); see also Goncalves, 865 F.3d at 1244 (“Throughout our analysis, we pay heed

   to our duty to ‘interpret Section 1442 broadly in favor of removal.’”) (quoting Acker,

   527 U.S. at 431). At this stage, a defendant’s allegations “in support of removal”

   need only be “facially plausible,” and the defendant receives the “benefit of all

   reasonable inferences from the facts alleged.” Baker, 962 F.3d at 941, 945. The

   courts “credit the defendant’s theory of the case,” Leite, 749 F.3d at 1124, and

   “construe the facts in the removal notice in the light most favorable to the” existence


                                             41
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 46 of 141                PageID #: 46




   of federal jurisdiction. Def. Ass’n of Philadelphia, 790 F.3d at 471, 474 (“[W]e must

   accept the [defendant’s] theory of the case at this juncture.”); see also Baker, 962

   F.3d at 947 (“Our role at this stage of the litigation is to credit only the [defendant’s]

   theory.”). Defendants need not, at this juncture, affirmatively prove that they will

   prevail on the merits of any federal issue, because the sole issue is where such merits

   will be adjudicated. In Acker, for example, the Supreme Court “credit[ed] the

   [Defendants’] theory of the case for purposes of both elements of [the] jurisdictional

   inquiry and conclude[d] that the [Defendants] made an adequate threshold showing

   that the suit is ‘for a[n] act under color of office.’” 527 U.S. at 432.

         B.     Defendants Satisfy All Elements of the Federal Officer Removal
                Statute

         24.    The Chevron Parties and many other Defendants have engaged in

   activities pursuant to the directions of federal officers that, at a minimum, “relate to”

   Plaintiff’s claims and otherwise meet all the elements of the Federal Officer

   Removal Statute. Among other things, Defendants have performed critical and

   necessary functions for the U.S. military to further national defense policy and have

   acted pursuant to government mandates, leases, and contracts under which they

   assisted the federal government in achieving federal policy goals under federal

   direction, oversight, and control. And “in the absence of [these] contract[s] with []

   private firm[s], the Government itself would have had to perform” these essential

   tasks. Watson, 551 U.S. at 154.


                                              42
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 47 of 141             PageID #: 47




         1.     Defendants Are “Persons”

         25.    Defendants are “persons” within the meaning of the statute. The

   Complaint alleges that Defendants are corporations, Compl. ¶¶ 20–26, which qualify

   as “persons” under the statute. See Leite, 749 F.3d at 1122 n.4.

         2.     Defendants “Acted Under” Federal Officers
         26.    Defendants “acted under” a federal officer because the government

   exerted extensive “subjection, guidance, or control” over Defendants’ fossil fuel

   production and because Defendants engaged in “an effort to assist, or to help carry

   out, the duties or tasks of the federal superior.” Watson, 551 U.S. at 143, 152. Both

   the Supreme Court and Ninth Circuit made clear that “the statute must be ‘liberally

   construed’” and, in particular, “[t]he words ‘acting under’ are broad.” Id. at 147; see

   also Goncalves, 865 F.3d at 1244. Where, as here, a private party has specifically

   contracted with “the Government to produce an item that [the Government] needs,”

   such assistance “goes beyond simple compliance with the law” and satisfies the

   “acting under” prong. Baker, 962 F.3d at 942. “The words ‘acting under’ describe

   ‘the triggering relationship between a private entity and a federal officer.’ The

   ‘triggering relationship’ encompasses a broad range of relationships, including, but

   not limited to, agent-principal, contract or payment, and employer-employee

   relationships.” Doe v. UPMC, 2020 WL 5742685 at *3 (W.D.Pa. Sept. 25, 2020)

   (emphasis added and internal citations omitted).



                                             43
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 48 of 141           PageID #: 48




           27.   Defendants acted under federal officers in three key respects. First,

   Defendants supplied the U.S. military and the nation at large with necessary oil and

   gas products at the direction and supervision of the federal government. Second,

   Defendants produced oil and gas on federal lands under ongoing supervision of

   federal officers. Third, Defendants produced and supplied highly specialized oil and

   gas products for the U.S. military that were critical to wartime efforts. Defendants’

   grounds for federal officer removal span decades and cover multiple federal

   programs and contracts. But at their core, each directly stems from the U.S.

   government’s policies designed to meet the vital national interest in assuring

   adequate energy sources for the national defense and economic well-being.28

                 a.    Defendants acted under federal officers to supply the federal
                       government and the Nation with oil and gas to meet federal
                       national security and economic objectives.

           28.   Defendants have played major roles in meeting the federal

   government’s requirements for petroleum products to power the Nation’s economy,

   but even more decisively to keep the country safe in a dangerous world. The

   connection between oil and national security began in the early 1900s, when the



   28
        The examples provided in this section, and other sections, of this Notice of
        Removal are meant only to provide illustrative examples. These examples are by
        no means an exhaustive collection of the factual bases that support the grounds
        for removal asserted herein. Defendants expressly reserve all rights to include
        additional support for any and all grounds for removal in any further briefing
        should Plaintiff challenge removal.

                                            44
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 49 of 141             PageID #: 49




   world’s leading navies switched from coal to oil as the preferred energy source for

   ships. President Taft recognized the national interest in developing domestic oil

   sources in his address to Congress on December 6, 1910: “As not only the largest

   owner of oil lands, but as a propsective [sic] large consumer of oil by reason of the

   increasing use of fuel oil by the Navy, the Federal Government is directly concerned

   both in encouraging rational development and at the same time insuring the longest

   possible life to the oil supply.”29     This national security concern led to the

   September 2, 1912 executive order creating the Naval Petroleum Reserve at Elk

   Hills, California, which was intended to preserve oil in the ground for national

   emergencies. Miyagi Decl. Ex. 19.

           29.   The increasing use of tanks, aircraft, and submarines in the later stages

   of World War I brought about a further drastic increase in the importance of adequate

   oil supplies. Oil became the lifeblood pumping through the veins of all war

   machines.30 As Cabinet Minister Walter Long expressed in an address to the House




   29
        Miyagi Decl. Ex. 18 (Hearings Before Committee on Naval Affairs of the House
        of Representatives on Estimates Submitted by the Secretary of the Navy, 64th
        Cong. 761 (1915)).
   30
        Miyagi Decl. Ex. 20 at 170–77 (Daniel Yergin, The Prize: The Epic Quest for
        Oil, Money & Power 399 (1991)); Miyagi Decl. Ex. 21 at 42 (Ian O. Lessor,
        Resources and Strategy: Vital Materials in International Conflict 1600 – The
        Present (1989)) (“With the mechanization of armies, ‘oil and its products began
        to rank as among the principal agents by which the Allies would conduct war and
        by which they could win it.’”).

                                             45
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 50 of 141                PageID #: 50




   of Commons in 1917:

                  Oil is probably more important at this moment than
                  anything else. You may have men, munitions, and money,
                  but if you do not have oil, which is today the greatest
                  motive of power that you use, all your other advantages
                  would be of comparatively little value. 31

           30.    In 1917, with Germany focusing efforts on blocking Allied tankers,

   American oil became vital for war efforts. As the Admiralty Director of Stores

   stated: “[W]ithout the aid of oil from America our modern oil-burning fleet cannot

   keep the sea.”32 In response to a cry for help, the United States provided over 80

   percent of the Allied requirements for petroleum products and greatly influenced the

   outcome of the war.33

           31.    Following World War I, the United States continued to explore for and

   develop its own domestic resources, while other nations pursued policies to maintain

   access and to develop oil resources in the Middle East, Venezuela, and Mexico.

   Although the United States produced a significant amount of the world’s oil in the

   interwar years, it also began to push European powers to open Middle East oil


   31
        Miyagi Decl. Ex. 20 at 177 (Yergin, The Prize).
   32
        Miyagi Decl. Ex. 21, at 43 (Lessor, Resources and Strategy).
   33
        Id. (“A failure in the supply of petrol would compel the immediate paralysis of
        our armies, and might compel us to a peace unfavorable to the Allies. . . . The
        safety of the Allied nations is in the balance. If the Allies do not wish to lose the
        war, then, at the moment of the great German offensive, they must not let France
        lack the petrol which is as necessary as blood in the battles of tomorrow” (quoting
        Clemenceau’s letter to President Wilson)).

                                               46
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 51 of 141            PageID #: 51




   reserves for American companies. 34

           32.   World War II confirmed petroleum’s role as a key American resource

   and underscored the government’s interest in maintaining and managing it. See

   Statement of Ralph K. Davies, Deputy Petroleum Administrator of War, Special

   Committee Investigating Petroleum Resources, S. Res. 36, at 4 (Nov. 28, 1945)

   (“Our overseas forces required nearly twice as many tons of oil as arms and

   armament, ammunition, transportation and construction equipment, food, clothing,

   shelter, medical supplies, and all other materials together. In both essentiality and

   quantity, oil has become the greatest of all munitions”); Miyagi Decl. Ex. 23

   (National Petroleum Council, A National Oil Policy for the United States at 1 (1949))

   (“A prime weapon of victory in two world wars, [oil] is a bulwark of our national

   security.”). As the United States prepared for war in 1941, its need for large

   quantities of oil and gas to produce high-octane fuel for planes (“avgas”), oil for

   ships, lubricants, and synthetic rubber far outstripped the nation’s current capacity.

   The government created agencies to control the petroleum industry, including

   Defendants, see infra ¶¶ 93–94; it built refineries; it directed the production of

   certain petroleum products; and it managed scarce resources for the war effort. “No

   one who knows even the slightest bit about what the petroleum industry contributed




   34
        See generally Miyagi Decl. Ex. 20 at 399 (Yergin, The Prize).

                                            47
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 52 of 141            PageID #: 52




   to the war can fail to understand that it was, without the slightest doubt, one of the

   most effective arms of this Government . . . in bringing about a victory.” Miyagi

   Decl. Ex. 24 at 1 (Statement of Senator O’Mahoney, Chairman, Special Committee

   Investigating Petroleum Resources, S. Res. 36 (Nov. 28, 1945)).

         33.     The court in Exxon Mobil Corp. v. United States acknowledged the long

   history of federal government control over Defendants’ lawful oil production related

   activities in finding that the government was responsible for certain environmental

   response costs under CERCLA: “By controlling the nation’s crude oil supply, the

   federal government controlled the nation’s petroleum industry.” 2020 WL 5573048,

   at *11.     The Exxon Mobil court rejected the argument that private refiners

   “voluntarily cooperated” and instead found that they had “no choice” but to comply

   with the federal officer’s direction. Id. at *11. In fact, the federal government

   “insiste[d] on having the plants operate 24 hours a day, 7 days a week, year round.”

   Id. at *8. Put simply, the federal government “exerted significant control over the

   operations of refinery owners or operators that contracted to manufacture avgas,

   synthetic rubber, and other war materials.” Id. at *14. Certain Defendants or their

   predecessors or subsidiaries also produced toluene, a component of the explosive




                                            48
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 53 of 141          PageID #: 53




   TNT, under “direct contract with the Army Ordnance Department.” 35

           34.   The controls placed on the production of petroleum during World

   War II extended through the Korean War. See id. at *27 (detailing the government’s

   use of the Defense Production Act of 1950 “to force” the petroleum industry to

   “increase [its] production of wartime . . . petroleum products”). The United States

   government also authorized the full development of its own energy resources by

   directing large-scale oil production at the Naval Petroleum Reserve at Elk Hills,

   which was operated by Chevron Corp.’s predecessor Standard Oil of California

   under contract with the U.S. Navy.

           35.   During the Cold War, the U.S. military continued to purchase and

   consume large amounts of avgas and jet fuel and participated in the development of

   innovative military fuels. For example, Shell Oil Company developed and produced

   specialized high-altitude fuels for the federal government’s U-2 and SR-71

   Blackbird overhead reconnaissance programs. 36

           36.   During the 1960s, U.S. domestic oil consumption increased 51%,

   compared to only 36% during the previous decade. 37 Demand continued to climb


   35
        Miyagi Decl. Ex. 10 at 222 (Frey & Ide, A History of the Petroleum
        Administration for War 1946); see Exxon Mobil Corp., 2020 WL 5573048, at
        *13, Harold Nockolds, The Engineers, 28 (1949).
   36
        See infra notes 158 and 159.
   37
        Miyagi Decl. Ex. 25, at 17 (Jay Hakes, A Declaration of Energy Independence
        (2008)).

                                           49
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 54 of 141              PageID #: 54




   into the early 1970s, and domestic supply failed to keep pace, so the United States

   soon found itself facing a precarious shortage of oil. The United States increasingly

   turned to foreign countries, particularly in the Middle East, for oil. In fact, the

   amount of oil that the United States imported doubled from 3.2 million barrels per

   day in 1970 to 6.2 million barrels per day in 1973. 38 By April 1973, President Nixon

   warned Congress of an impending energy crisis:

                 As America has become more prosperous and more
                 heavily industrialized, our demands for energy have
                 soared. Today, with 6 per cent of the world’s population,
                 we consume almost a third of all the energy used in the
                 world. Our energy demands have grown so rapidly that
                 they now outstrip our available supplies, and at our present
                 rate of growth, our energy needs a dozen years from now
                 will be nearly double what they were in 1970. . . . If recent
                 trends continue unchecked, we could face a genuine
                 energy crisis. But that crisis can and should be averted,
                 for we have the capacity and the resources to meet our
                 energy needs if only we take the proper steps—and take
                 them now. 39

           37.   To avert a national energy crisis, President Nixon ordered a dramatic

   increase in possible production on the OCS:

                 Approximately half of the oil and gas resources in this
                 country are located on public lands, primarily on the Outer
                 Continental Shelf [OCS]. The speed at which we can
                 increase our domestic energy production will depend in


   38
        Miyagi Decl. Ex. 20 at 591 (Yergin, The Prize).
   39
        Excerpts From Nixon Message, N.Y. Times, Apr. 19, 1973,
        https://www.nytimes.com/1973/04/19/archives/excerpts-from-nixon-message-
        developing-our-domestic-energy.html.

                                              50
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 55 of 141                PageID #: 55




                    large measure on how rapidly these resources can be
                    developed. I am therefore directing the Secretary of the
                    Interior to take steps which would triple the annual acreage
                    leased on the Outer Continental Shelf by 1979, beginning
                    with expanded sales in 1974 in the Gulf of Mexico and
                    including areas beyond 200 meters in depth under
                    conditions consistent with my oceans policy statement of
                    May, 1970.40

              38.   Before the nation’s precarious energy balance could stabilize, events

   abroad would exacerbate the crisis. The 1973 Arab Oil Embargo “led to nationwide

   shortages of petroleum, a $60 billion drop in GNP, [and] more rapid inflation,”

   among other harms.41 The government called upon the oil and gas industry,

   including Defendants, to address this shortage. See infra ¶ 104. The nation’s energy

   woes continued to mount in the mid-late 1970s, with a natural gas shortage caused

   by an abnormally cold winter in 1976–77, a national coal strike in 1978, and a

   substantial reduction in crude oil supplies following the Iranian Revolution of

   1979. 42 Yet the nation’s dependency on imported oil continued to increase. By

   1977, the United States was importing up to 8.8 million barrels per day—fully half

   of the nation’s total domestic oil consumption. 43 The growing influence of OPEC,



   40
        Id.
   41
        U.S. Dep’t of Energy, National Energy Plan II, at 1 (1979),
        https://books.google.com/books?id=VR7PpPbRKFgC&printsec=frontcover#v=
        onepage&q&f=false.
   42
        Id.
   43
        Id. at Table IV-1.

                                                51
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 56 of 141             PageID #: 56




   the quadrupling of oil prices during the energy crises of the 1970s, the staggering

   loss in GNP, and the now-infamous gas lines, price controls, and rationing that

   accompanied these energy crises spurred the U.S. government to take action over

   the ensuing decades to quickly and dramatically increase domestic oil production.

           39.   In 1973, President Nixon established the goal of energy independence

   for the U.S. by 1980. President Nixon dubbed this plan “Project Independence

   1980” and, among other things, ordered the Secretary of the Interior “to increase the

   acreage leased on the [OCS] to 10 million acres beginning in 1975, more than

   tripling what had originally been planned.”44 President Nixon explained:

                 Let me conclude by restating our overall objective. It can
                 be summed up in one word that best characterizes this
                 Nation and its essential nature.            That word is
                 “independence.” From its beginning 200 years ago,
                 throughout its history, America has made great sacrifices
                 of blood and also of treasure to achieve and maintain its
                 independence. In the last third of this century, our
                 independence will depend on maintaining and achieving
                 self-sufficiency in energy. . . . What I have called Project
                 Independence 1980 is a series of plans and goals set to
                 [e]nsure that by the end of this decade, Americans will not
                 have to rely on any source of energy beyond our own. 45

   44
        Annual Message to the Congress on the State of the Union, 1 Pub. Papers 56, 94
        (Jan.                                23,                                1974),
        https://quod.lib.umich.edu/p/ppotpus/4731948.1974.001/134?rgn=full+text;vie
        w=image.
   45
        Address to the Nation about National Energy Policy, 1 Pub. Papers 973, 976
        (Nov.                                 25,                            1973),
        https://quod.lib.umich.edu/p/ppotpus/4731942.1973.001/1030?rgn=full+text;vie
        w=image. After the Arab Oil Embargo, there was immense public pressure for

                                             52
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 57 of 141             PageID #: 57




           40.   For decades, the federal government has promoted the production of oil

   and gas for decades to meet this goal, even as the public and the world increasingly

   recognized and understood the potential link between greenhouse gas emissions and

   global climate change. 46 Although the Nation did not meet President Nixon’s goal

   of energy independence by 1980, it did so in 2019: Total U.S. energy exports were

   greater than total energy imports in that year, and the United States became a net




        Washington to “do something”— to return prices to what they had been before
        the embargo and, at the same time, ensure adequate domestic supplies. Miyagi
        Decl. Ex. 20, at 660 (Yergin, The Prize). See also Meg Jacobs, America’s Never-
        Ending      Oil       Consumption,        Atlantic    (May       15,     2016),
        https://www.theatlantic.com/politics/archive/2016/05/american-oil-
        consumption/482532/.
   46
        The federal government took a number of other actions to promote the domestic
        production of oil and gas to protect important state actions. These include the
        Energy Petroleum Allocation Act of 1973, Pub L. No. 93-159, 87 Stat. 627 (1973)
        and the Federal Energy Administration (“FEA”) Act of 1974, Pub. L.No. 93-275,
        88 Stat. 96 (1974). The report published pursuant to the FEA stated, “Prospects
        for large, new discoveries of onshore oil and gas deposits in the lower 48 States
        are small. For this reason, it is proposed that leasing of the Federal OCS be
        accelerated, to include frontier areas of Alaska, the Atlantic and Pacific coasts,
        and the Gulf of Mexico.” Miyagi Decl. Ex. 8, 1012 (H.R. Doc. No. 93-406). The
        report further noted that “there would be strategic foreign policy and national
        security advantages in having energy sources which are not susceptible to
        interruption by a foreign power.” Id. More recent administrations have
        continued to promote the development of oil and gas on the OCS through, e.g.,
        the Energy Policy Act of 2005 which, among other things, sought “to promote
        oil and natural gas production from the [OCS] and onshore Federal lands under
        lease by providing royalty incentives to use enhanced recovery techniques.” Pub.
        L. No. 109-58, § 357(a)(2)(B), 119 Stat. 594 (2005).

                                              53
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 58 of 141            PageID #: 58




   total energy exporter for the first time since 1952. 47

           41.   The United States Department of Defense is the United States’ single

   largest consumer of energy, and one of the world’s largest users of petroleum fuel.

   See Lengyel, Colonel, USAF, Gregory J., Department of Defense Energy Strategy:

   Teaching      an   Old    Dog    New     Tricks    (August   2007),   http://military-

   gospel.tygae.org.za/pdf/2007-08_USAF-B_DoD-EnergyStrat-OldDogNewTricks-

   LengyelCol.pdf. In fiscal year 2019 alone, the Department of Defense purchased

   94.2 million barrels of fuel products in compliance with military specifications,

   totaling $12.1 billion in procurement actions.48

           42.   The federal government continues the active promotion of domestic

   production of fossil fuels through a variety of lease programs, grants, loan

   guarantees, tax provisions, and contracts. For example, the Office of Fossil Energy

   states that the government seeks American energy dominance, which “promotes

   U.S. domestic homegrown energy development to achieve energy security and jobs

   in energy and technology around the world.” 49

           43.   For decades, Defendants have acted under the direction of federal


   47
        U.S. Energy Info. Admin., U.S. energy facts explained (Apr. 27, 2020),
        https://www.eia.gov/energyexplained/us-energy-facts/imports-and-exports.php.
   48
        Def. Logistics Agency Fact Book, supra note 11.
   49
        U.S. Dep’t of Energy, Office of Fossil Energy, 2018-2022 Strategic Vision,
        https://www.energy.gov/sites/prod/files/2019/12/f69/FE%20Strategic%20Visio
        n.pdf.

                                              54
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 59 of 141           PageID #: 59




   officers and have assisted them in securing domestic energy independence and

   meeting the requirements of the U.S. military and the national economy. Under

   these circumstances, 28 U.S.C. § 1442(a)(1) affords Defendants a right to insist that

   any claims based on this “special relationship” may be heard in federal court. Baker,

   962 F.3d at 941–42 (holding that “[t]he crux of the [‘acting under’] inquiry . . . is

   whether there was a special relationship between the defendant and the federal

   government,” which exists where an entity “provide[s] the federal government with

   materials that it need[s]”—particularly during wartime).

                b.    Defendants acted under federal officers by exploring for and
                      producing oil and gas on federal lands at the government’s
                      direction to implement federal policy mandates and
                      objectives.

         44.    Pursuant to statutory and other policy mandates, the federal government

   has enrolled Defendants to assist the government in developing the Nation’s fossil

   fuel resources by exploring for and producing oil, gas, and other minerals on federal

   lands under the direction and control of the federal government. See, e.g., Miyagi

   Decl. Exs. 4–7. For example: (1) Defendants produced oil and gas on federally

   owned lands pursuant to leases governed by OCSLA and the Mineral Leasing Act

   of 1920, 30 U.S.C. § 181 et seq. (“MLA”); (2) Defendant Chevron Corp. operated

   the Elk Hills Naval National Petroleum Reserve for the U.S. Navy for 31 years; and

   (3) Defendants supplied oil directly to and managed the Strategic Petroleum

   Reserve.


                                            55
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 60 of 141             PageID #: 60




           45.   OCSLA and MLA Leases. As noted above, Congress first passed

   OCSLA in 1953, providing federal control over the OCS to ensure the “expeditious

   and orderly development” of what it recognized to be a “vital national resource” in

   “a manner which is consistent with . . . national needs.” 43 U.S.C. § 1332(3). In

   1978, Congress amended OCSLA to further encourage the leasing of the OCS to

   meet national energy and security needs created by the oil embargoes of the 1970s.

   Congress’s express purpose in amending the OCS law was to foster “expedited

   exploration and development of the Outer Continental Shelf in order to achieve

   national economic and energy policy goals, assure national security, reduce

   dependence on foreign sources, and maintain a favorable balance of payments.”50

   Congress expressly underscored the national public interest in “develop[ing] oil and

   natural gas resources in the Outer Continental Shelf in a manner which is consistent

   with the need . . . to make such resources available to meet the Nation’s energy needs

   as rapidly as possible.” Id.

           46.   During the debate over the 1978 amendments, Senator Fritz Hollings




   50
        43 U.S.C. § 1802 (1) & (2); see Watt, 668 F.2d 1290, 1296 (D.C. Cir. 1981); see
        also S. Rep. No. 93-1140, at 4937 (1974) (“During the next decade, development
        of conventional oil and gas from the United States Outer Continental Shelf can
        be expected (a) to provide the largest single source of increased domestic energy,
        (b) to supply this energy at a lower average cost to the U.S. economy than any
        alternative and (c) to supply it with substantially less harm to the environment
        than almost any other source.”).

                                              56
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 61 of 141           PageID #: 61




   proposed that the federal government create a national oil company to facilitate the

   development of oil and gas on the OCS: “My bill authorizes and directs the

   Secretary of the Interior to initiate a major program of offshore oil exploration—

   including deep drilling—in frontier areas of the Outer Continental Shelf. . . . The

   Federal Government can conduct this program by using the same drilling and

   exploration firms that are usually hired by oil companies. The taxpayers of the

   United States—rather than the oil companies—would be the clients for these drilling

   companies, and the information received would pass directly into the public

   domain.”51 The proposal to create a government agency to develop the OCS was

   ultimately rejected—instead, the government decided to contract with private energy

   companies to perform these essential tasks on its behalf with expanded oversight and

   control by the government.

           47.   Around this time, it was necessary to spur production of oil and gas on

   the OCS because alternatives were not feasible.        In the lead-up to the 1978

   amendments, the Ad Hoc Select Committee on the OCS published a report stating

   that “alternative sources of energy will not be commercially practical for years to

   come,” and thus, “a healthy economy remains dependent on supplies of oil and

   gas.” 52 The Committee concluded that “[d]evelopment of our OCS resources will



   51
        See Miyagi Decl. Ex. 9 (121 Cong. Rec. S903-11 (1975)).
   52
        Miyagi Decl. Ex. 26, at 254 (H.R. Rep. No. 94-1084 (1976)).

                                            57
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 62 of 141            PageID #: 62




   afford us needed time—as much as a generation—within which to develop

   alternative sources of energy.”53

           48.   The 1978 OCSLA amendments greatly increased the Secretary of the

   Interior’s control over the OCS leasing program to align production with national

   goals. 54 The amendments instructed the Secretary of the Interior to create an oil and

   gas leasing program on a five-year review cycle that provides as precisely as possible

   the size, timing, and location of leasing activities “which [the Secretary] determines

   will best meet national energy needs for the five-year period following its approval

   or reapproval.” 43 U.S.C. § 1344(a)-(e). Since 1977, several federal statutes have

   further expanded the OCS leasing program to promote the development of national

   energy supplies, including reductions in royalty payments to increase participation

   by Defendants to explore and develop deepwater resources. 55

           49.   In the 1990s, the Clinton Administration amended OCSLA to permit

   the Secretary of the Interior to grant certain royalty relief payments aimed at

   “reduc[ing] America’s dependence on unreliable sources of imported oil by helping


   53
        Miyagi Decl. Ex. 27 at 1460 (H.R. Rep. No. 95-590 (1977)).
   54
        See id. at 173 (recognizing that the amendments provided the federal government
        with the power and oversight capability to “expedite the systematic development
        of the OCS, while protecting our marine and coastal environment”).
   55
        See, e.g., Outer Continental Shelf Deep Water Royalty Relief Act, Pub. L. No.
        104-58, 109 Stat. 557 (1995); Energy Policy Act of 2005, Pub. L. No. 109-58,
        119 Stat. 594 (2005); Gulf of Mexico Energy Security Act of 2006, Pub. L. No.
        109-432, 120 Stat. 2922 (2006).

                                            58
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 63 of 141           PageID #: 63




   unlock an estimated 15 billion barrels of oil in the central and western Gulf of

   Mexico” for energy companies’ exploration and production. Press Secretary, White

   House Office of Communications, Statement on North Slope Oil Bill Signing (Nov.

   28, 1995), 1995 WL 699656, at *1.

           50.   As a major federal action, authorization of each five-year OCS leasing

   program is subject to environmental review under the National Environmental

   Policy Act, requiring the preparation of an Environmental Impact Statement (“EIS”)

   to support the Record of Decision approving the scope of the program. The EIS

   approving each five-year leasing program is massive and includes details regarding

   the national need for oil and gas and how the leasing program meets those needs.56

           51.   These environmental analyses confirm that the OCS leasing program

   exists to fulfill Congress’s mandate to manage and encourage production of oil and

   natural gas from the OCS in order to further the national interest, not merely the

   commercial interests of the lessees. In 2009, for example, oil produced from the

   OCS accounted for 30% of all domestic production. The U.S. treasury averages

   more than $10 billion per year from OCS bonuses, rental payments, and royalties.

   In evaluating alternatives that could replace OCS leases or the required “no action”

   alternative (i.e., no OCS leases), the EIS concludes that such alternatives would not




   56
        See, e.g., 2012-2017 EIS.

                                            59
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 64 of 141            PageID #: 64




   meet the federal government’s purpose and need because any reduction in

   production would be replaced mostly by foreign imports of oil and gas, frustrating

   congressional intent. 57

           52.   The Record of Decision approving the 2017–2022 OCS Leasing

   Programs recognizes that the Secretary of Interior must develop schedules of OCS

   oil and gas leasing that “best meet national energy needs for the 5-year period

   following its approval or re-approval.”58 Although the federal government identified

   the no-lease alternative as the most environmentally preferred alternative, the

   government rejected it because it did “not meet the purpose and need for the action

   . . . as it leaves a void in planning for national energy needs.”59

           53.   Companies that agree to the OCS exploration and development leases,

   including Defendants, must develop the OCS areas identified diligently, including

   carrying out exploration, development, and production activities approved by

   Interior Department officials for the express purpose of “maximiz[ing] the ultimate




   57
        See id. at 1–4, 4-606, 4-643 (projecting changes in oil markets if OCS production
        was halted).
   58
        43 U.S.C. § 1344(a)-(e).
   59
        U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., Record of Decision and
        Approval of the 2017–2022 Outer Continental Shelf Oil and Gas Leasing
        Program (Jan. 17, 2017), https://www.boem.gov/sites/default/files/oil-and-gas-
        energy-program/Leasing/Five-Year-Program/2017-2022/2017-2022-Record-of-
        Decision.pdf.

                                              60
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 65 of 141           PageID #: 65




   recovery of hydrocarbons from the leased area.”60 BOEM maintains oversight over

   the lessees as they operate on federal land. Prior to exploration, development, or

   production, lessees must prepare and comply with detailed plans that are subject to

   comment and amendment by BOEM, state reviewer, or other agencies.61

           54.   Under these requirements, OCS lessees are subject to exacting

   oversight by BOEM and Bureau of Safety and Environmental Enforcement

   (“BSEE”) over each stage in developing the leasehold property. 62 At all stages—

   from exploration, to preparation for developing and producing oil and gas reserves

   that have been discovered, to actual drilling and production—OCS lessees must

   submit exhaustive operational plans demonstrating how they will comply with the

   complex and detailed technical requirements imposed by these agencies. The

   relevant agency must then find, complete, and approve these plans before any such

   work can begin. BSEE then carefully monitors compliance with the approved plan

   and must approve any significant modification thereof.

           55.   The federal government supervises and controls the oil and gas


   60
        See Miyagi Decl. Ex. 5 § 10.
   61
        See generally Adam Vann, Cong. Rsch. Serv., RL33404, Offshore Oil and Gas
        Development: Legal Framework (2018), RL33404, Offshore Oil and Gas
        Development:                 Legal            Framework                 (2018),
        https://fas.org/sgp/crs/misc/RL33404.pdf (describing the multi-step process for
        approval of development plans and oversight procedures).
   62
        E.g., 30 C.F.R. §§ 250.101-115, §§ 250.130-146, §§ 250.168-295, §§ 250.400-
        463 (BSEE) & §§ 550.101-147 (BOEM).

                                            61
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 66 of 141              PageID #: 66




   development and production activities of its lessees, like Defendants, in myriad and

   extensive ways. Many of these requirements and reserved authorities are for the

   purpose of assisting the federal government in furthering public purposes.

           56.   OCS leases obligate lessees like Defendants to “develop[] . . . the leased

   area” diligently, including carrying out exploration, development, and production

   activities approved by Interior Department officials for the express purpose of

   “maximiz[ing] the ultimate recovery of hydrocarbons from the leased area.”63

   Indeed, for decades, Defendants’ OCSLA leases have instructed that “[t]he Lessee

   shall comply with all applicable regulations, orders, written instructions and the

   terms and conditions set forth in this lease” and that “[a]fter due notice in writing,

   the Lessee shall conduct such OCS mining activities at such rates as the Lessor may

   require in order that the Leased Area or any part thereof may be properly and timely

   developed and produced in accordance with sound operating principles.”64 All

   drilling must take place “in accordance with an approved exploration plan (EP),

   development and production plan (DPP) or development operations coordination

   document (DOCD) [as well as] approval conditions”—all of which must undergo

   extensive review and approval by federal authorities, and all of which further must



   63
        Miyagi Decl. Ex. 4 § 10; see 30 C.F.R. § 250.1150 (“[Lessees] must produce
        wells and reservoirs at rates that provide for economic development while
        maximizing ultimate recovery without adversely affecting correlative rights.”).
   64
        Miyagi Decl. Ex. 4 § 10 (emphases added).

                                             62
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 67 of 141              PageID #: 67




   conform to “diligence” and “sound conservation practices.” 65

           57.   The federal government retains the right to control a lessee’s rate of

   production on the OCS from its lease. 66 In particular, BSEE, within the Interior

   Department, may set the Maximum Efficient Rate (“MER”) for production from a

   reservoir—that is, a cap on the production rate from all of the wells producing from

   a reservoir.67 This requirement has existed since 1974,68 and the government

   adopted this “significant burden” to control production from its leases for the

   purpose of responding to “a period of oil shortages and energy crises.”69 Capping

   production levels to serve the public policy of ensuring sufficient petroleum reserves

   for the country is not a feature of a typical commercial lease, see Miyagi Decl. Ex.

   28 (Commercial Lease – Texas Association of Realtors, Form TAR-2101), and is

   another example of how the OCS leases are not merely commercial transactions, but

   rather are used to further federal objectives.

           58.   For onshore operations, the Interior Department’s Bureau of Land


   65
        Miyagi Decl. Ex. 5 §§ 9, 10; see Miyagi Decl. Ex. 7 (MLA leases grant rights
        subject to terms and conditions of the lease, federal laws, and the Interior
        Secretary’s orders).
   66
        See Miyagi Decl. Ex. 4 § 10; 43 U.S.C. § 1334(g) (The lessee “shall produce any
        oil or gas, or both, . . . at rates consistent with any rule or order issued by the
        President in accordance with any provision of law.”).
   67
        30 C.F.R. § 250.1159.
   68
        See 39 Fed. Reg. 15885 (May 6, 1974) (approving OCS Order No. 11).
   69
        75 Fed. Reg. 20271, 20272 (Apr. 19, 2010).

                                              63
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 68 of 141              PageID #: 68




   Management (“BLM”) leases similarly provide that the United States “reserves the

   right to specify rates of development and production in the public interest.”70

              59.   The federal government also maintains certain controls over the

   disposition of oil, gas, and other minerals extracted from federally owned property.

   The government conditions OCS leases with a right of first refusal to purchase all

   minerals “[i]n time of war or when the President of the United States shall so

   prescribe.”71 The government also reserves the right to purchase up to 16⅔ percent

   of lease production, less any royalty share taken in-kind.72 The Secretary of the

   Interior may direct a lessee to deliver any reserved production to the General

   Services Administration (government civilian operations), the Department of

   Defense (military operations), or the Department of Energy (e.g., Strategic

   Petroleum Reserve). 73

              60.   For onshore leases, the Secretary may take any royalty owed on oil and

   gas production in-kind and “retain the same for the use of the United States.”74 BLM

   leases also provide that “Lessor reserves the right to ensure that production is sold




   70
        Miyagi Decl. Ex. 7 § 4 (emphasis added).
   71
        Miyagi Decl. Ex. 4 § 14; Miyagi Decl. Ex. 5 § 15(d); see 43 U.S.C. § 1341(b).
   72
        43 U.S.C. § 1353(a)(2).
   73
        Id.
   74
        30 U.S.C. § 192.

                                               64
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 69 of 141               PageID #: 69




   at reasonable prices and to prevent monopoly.” 75 In addition, the Secretary may

   compel a lessee to offer a percentage of lease production “to small or independent

   refiners” (e.g., in shortage situations where independent refiners may not have access

   to production to the same extent as integrated producers/refiners). 76

           61.    The federal government also uniquely reserves the authority to

   determine the value of production for purposes of determining how much royalty a

   lessee owes. 77 The standard BLM lease for onshore minerals in effect for decades

   has a similar provision. 78 A typical commercial private (i.e., fee) lease would never

   reserve similar unilateral authority to one contracting party to control a material

   economic term of the lease contract. See Miyagi Decl. Ex. 28 (Commercial Lease –

   Texas Association of Realtors, Form TAR-2101).             This would be akin to an

   apartment rental lease providing that the landlord has sole discretion to specify the

   rent owed.

           62.    Through    federal   leases,    the   government    balances   economic




   75
        Miyagi Decl. Ex. 7 § 10.
   76
        Miyagi Decl. Ex. 5 § 15(c); see 43 U.S.C. § 1337(b)(7) (OCS leases); 30 U.S.C.
        § 192 (onshore leases).
   77
        See Miyagi Decl. Ex. 5 § 6(b) (“The value of production for purposes of
        computing royalty shall be the reasonable value of the production as determined
        by the Lessor.”) (emphasis added).
   78
        See Miyagi Decl. Ex. 7 § 2 (“Lessor reserves the right . . . to establish reasonable
        minimum values on products . . . .”).

                                                 65
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 70 of 141               PageID #: 70




   development with environmental considerations. The Secretary may reduce or

   eliminate the United States’ royalty share, and thus provide the lessee an additional

   economic incentive to produce oil and gas.79 The Secretary may also suspend

   production from an OCS lease “if there is a threat of serious, irreparable, or

   immediate harm or damage to life (including fish and other aquatic life), to property,

   to any mineral deposits (in areas leased or not leased), or to the marine, coastal, or

   human environment.” 80 For onshore federal leases, the Secretary may similarly

   direct or grant suspensions of operations.81 The standard BLM onshore lease also

   requires the lessee to cease any operations that would result in the destruction of

   threatened or endangered species or objects of historic or scientific interest. 82

           63.   Through federal leases, the government retains supervision and control

   over the use of federal property. The mineral leasing laws, including OCSLA and

   the MLA, are an exercise of Congress’s power under the Property Clause of the



   79
        43 U.S.C. § 1337(a)(3) (“The Secretary may, in order to promote increased
        production on the lease area, through direct, secondary, or tertiary recovery
        means, reduce or eliminate any royalty or net profit share set forth in the lease
        for such area.”) (OCS leases); 43 C.F.R. § 3103.4-1(a) (“[T]he Secretary . . . may
        waive, suspend or reduce . . . the royalty on an entire leasehold, or any portion
        thereof.”) (MLA leases).
   80
        43 U.S.C. § 1334(a)(1); see 43 U.S.C. § 1334(a)(2) (authority to cancel any lease
        for similar reasons); Miyagi Decl. Ex. 5 § 13 (offshore lease provision governing
        suspension or cancellation).
   81
        See 30 U.S.C. § 226(i); 43 C.F.R. § 3103.4-4.
   82
        Miyagi Decl. Ex. 7 § 6.

                                              66
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 71 of 141              PageID #: 71




   Constitution. U.S. Const. art. IV, § 3, cl. 2 (“The Congress shall have Power to

   dispose of and make all needful Rules and Regulations respecting the Territory or

   other Property belonging to the United States.”). The government issues onshore

   and offshore leases for a primary term of five to 10 years, with a habendum clause

   under which the lessee retains the lease for so long after the primary term as the lease

   produces oil and gas in paying quantities. 30 U.S.C. § 226(e) (onshore); 43 U.S.C.

   § 1337(b)(2) (OCS); Miyagi Decl. Ex. 5 § 3. But when the lease terminates, the

   property interest reverts to the United States; the lessee cannot acquire fee title

   interest. Nor may a federal lessee assign its lease to another person without express

   government approval. 30 U.S.C. § 187; 43 C.F.R. § 3106 (onshore leases); 30

   C.F.R. §§ 556.701(a), 556.800 (OCS leases).

         64.    The United States controls federal mineral lessees like Defendants in

   other ways. An OCS lessee does not have an absolute right to develop and produce;

   rather, it has only an exclusive right to seek approval from the United States to

   develop and produce under the lease. See Sec’y of the Interior v. California, 464

   U.S. 312, 337–39 (1984); Vill. of False Pass v. Clark, 733 F.2d 605, 614–16 (9th

   Cir. 1984). The MLA limits the onshore federal oil and gas lease acreage that may

   be held by any one person, enforceable by an action in federal court. 30 U.S.C.

   § 184(d), (h). The government has the right to obtain “prompt access” to facilities

   and records. See Miyagi Decl. Ex. 4 § 11, id. Ex. 5 § 12; 30 U.S.C. § 1713. And


                                             67
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 72 of 141           PageID #: 72




   the United States also reserves the right to all helium produced from federal leases,

   which the lessee produces solely for the government’s benefit. See 43 U.S.C.

   § 1341(f); Miyagi Decl. Ex. 5 § 6(a) (OCS leases); 30 U.S.C. § 181 (onshore leases).

          65.    As the above statutory and lease provisions demonstrate, a federal oil

   and gas lease is a contract to develop federal minerals on the government’s behalf,

   and the government retains extensive supervision and control over the lessees for

   many purposes, including in some cases solely to further public policy or achieve

   purely governmental objectives. These are activities that the federal government

   would itself have to undertake unless the Defendants did it for the government

   through the obligations of federal leases on federal lands. Under Watson, this is not

   run-of-the-mill regulation. On the contrary, it is the kind of “special relationship”

   that supports federal officer removal. Watson, 551 U.S. at 157.

           66.   In 2019, oil production by private companies, including some

   Defendants, from federal offshore and onshore leases managed by the Interior

   Department was nearly one billion barrels.        Historically, annual oil and gas

   production from federal leases has accounted for as much as 36% of domestic oil

   production and 25% of domestic natural gas production. 83 The federal government




   83
        See Cong. Rsch. Serv., R42432, U.S. Crude Oil and Natural Gas Production in
        Federal and Nonfederal Areas 3, 5 (updated Oct. 23, 2018),
        https://crsreports.congress.gov/product/pdf/R/R42432.

                                            68
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 73 of 141            PageID #: 73




   has reaped enormous financial benefits from the ongoing policy decision to contract

   for the production of oil and gas from federal lands in the form of royalty regimes

   that have resulted in billions of dollars of revenue to the federal government.

   Moreover, the activities of lessees (including Defendants) pursuant to these leases

   further Congress’s directives to the Executive Branch to facilitate and manage the

   production of oil and natural gas from the OCS in order to achieve the federal

   government’s policy objectives. If not for these activities of lessees under the

   direction and control of federal resource-management agencies, the federal

   government would have needed to perform those activities itself in order to

   implement Congress’s directives regarding production of oil and gas from the OCS.

         67.    The federal government’s control over oil and gas production is thus

   fundamentally different from the government’s regulation of tobacco products,

   which the Supreme Court addressed in Watson. There, the Court recognized that a

   private party does not come within the scope of the federal officer removal statute

   “simply [by] complying with the law.” Watson, 551 U.S. at 152. Accordingly, “a

   highly regulated firm cannot find a statutory basis for removal in the fact of federal

   regulation alone,” even “if the regulation is highly detailed and even if the private

   firm’s activities are highly supervised and monitored.” Id. at 153. This is because

   mere regulation does not indicate that the federal government would undertake the

   regulated activity if private actors did not—the government regulates tobacco


                                            69
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 74 of 141         PageID #: 74




   products because of their health risks, not because tobacco production is a federal

   imperative. Plaintiff’s claims, by contrast, seek to punish Defendants for their

   efforts to effectuate national energy policy and support the national defense,

   activities conducted under the close supervision of the federal government.

   Plaintiff’s claims thus implicate precisely the type “special relationship” that

   supports federal officer removal. Id. at 157.

         68.    Naval Petroleum Reserve at Elk Hills. At the turn of the twentieth

   century, government lands in the West were being rapidly turned over to private

   owners. At the same time, there was a growing realization of the importance of oil

   for the Navy, which was then changing its ships from coal- to oil-burning. In

   response to arguments that the government should preserve oil for Naval purposes,

   President Taft withdrew large portions of land in California and Wyoming from

   eligibility for private ownership, and in 1912 set aside Naval Petroleum Reserve

   No. 1 at Elk Hills by an Executive Order. The establishment of the Reserve,

   however, was expressly made subject to preexisting private ownership. There are

   approximately 46,000 acres within the Reserve, and Standard Oil of California

   (“Standard Oil”) (Chevron’s predecessor) owned approximately one-fifth and the

   Navy owned the remainder. The Standard Oil lands are not in one block, but are




                                            70
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 75 of 141              PageID #: 75




   checker-boarded throughout the Reserve. 84

           69.   “The Elk Hills Naval Petroleum Reserve (NPR-1) . . . was originally

   established in 1912 to provide a source of liquid fuels for the armed forces during

   national emergencies.” 85 “Congressional intent was to retain the oil [at the Reserve]

   in the ground except when it was needed for national defense or to avoid damage to

   the field and the irretrievable loss of oil.” 86 In other words, Congress’s policy

   objective was to take those steps necessary to maintain and preserve the fields

   exclusively for federal defense purposes. Standard Oil and the Navy eventually

   developed an understanding that neither would drill additional wells or produce oil

   inside the Reserve without providing six months’ notice to the other.87 In doing so,

   Standard Oil agreed to maintain the Reserve for national security purposes. The

   maintenance of the Reserve itself under the direction of the federal government in

   furtherance of federal policy gives rise to federal officer removal. 88 Standard Oil’s




   84
        The history of Elk Hills is recounted in United States v. Standard Oil Co. of Cal.,
        545 F.2d 624 (9th Cir. 1976).
   85
        U.S. Gov’t Accountability Off., GAO/RCED-87-75FS, Naval Petroleum
        Reserves: Oil Sales Procedures and Prices at Elk Hills, April Through December
        1986, at 3 (1987) (“GAO Fact Sheet”), http://www.gao.gov/assets/90/87497.pdf.
   86
        U.S. Gov’t Accountability Off., Naval Petroleum Reserve No. 1: Efforts to Sell
        the Reserve, GAO/RCED-88-198 at 15 (July 1988) (“GAO Report”),
        https://www.gao.gov/assets/220/210337.pdf.
   87
        See Standard Oil of California, 545 F.2d at 627.
   88
        See generally GAO Report.

                                              71
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 76 of 141            PageID #: 76




   efforts ensured that the Reserve was ready to produce oil for the U.S. war efforts in

   World War II.

              70.    World War II marked a new phase. “Shortly after the entrance of the

   United States into the war, it became apparent that additional crude oil production

   would be required on the West Coast.” 89          Standard Oil and the Navy began

   negotiations for production on the Reserve. On March 1, 1942, President Roosevelt

   “stated that if satisfactory arrangements could not be promptly concluded with

   [Standard Oil], the Secretary of the Navy was authorized to start condemnation

   proceedings through the Department of Justice to acquire the property” for the

   federal government. 90

              71.    The Navy and Standard Oil entered into a Unit Plan Contract (“UPC”)

   that President Roosevelt approved on June 28, 1944. The UPC “governed the joint

   operation and production of the oil and gas deposits . . . of the Elk Hills Reserve.”

   Chevron U.S.A., Inc. v. United States, 116 Fed. Cl. 202, 205 (Fed. Cl. 2014). It

   provided that the Elk Hills Reserve “was to be operated as a single property (a unit)

   and granted the Navy, subject to the provisions of the contract, absolute control over

   (1) the time and rate of exploration and development and (2) the quantity and rate of




   89
        Id. at 14.
   90
        Id.

                                               72
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 77 of 141                PageID #: 77




   production.” 91 The UPC shows the federal government’s “full and absolute” power

   and “complete control” over fossil fuel exploration, production, and sales at the

   reserve. See Miyagi Decl. Ex. 29 (Statement of Gerald D. Morgan, Special Counsel

   to the Committee on Naval Affairs, Hearing on Amendment Proposed to Unit Plan

   Contract Governing Development and Operation of Naval Reserve Petroleum No. 1

   (Elk Hills), U.S. House of Representatives, Committee on Naval Affairs, at 3737–

   38 (Sept. 9, 1946)) (“It must be recognized that although Navy and Standard entered

   into a unit-plan contract . . . the interests of each are conflicting. It is to Navy’s

   interest to conserve as much oil as possible in the ground . . . [and] it is to Standard’s

   interests to produce its oil as rapidly as is consistent with maintaining a balance

   between economical production and greatest ultimate recovery. The conflict of

   interest between Navy and Standard was decided in Navy’s favor upon the execution

   of the unit-plan contract, for absolute control over the time, manner, and rate of

   production is vested in the Secretary of the Navy subject to the control of

   Congress.”).

           72.    The plan was designed to “[a]fford [the] Navy a means of acquiring

   complete control over the development of the entire Reserve and the production of

   oil therefrom.” 92   See Miyagi Decl. Ex. 30 (Statements of Commodore W.G.



   91
        Id. at 15 (emphasis added).
   92
        Miyagi Decl. Ex. 6, Recitals § 6(d)(i) (emphases added).

                                              73
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 78 of 141            PageID #: 78




   Greenman, U.S. Navy, Director, Naval Petroleum Reserves, Hearing Records at

   3693–94) (“[The] agreement between Navy and Standard . . . placed the control of

   production from both Standard and Navy lands under the absolute control of the

   Secretary of the Navy.”).

           73.    “[The] Navy shall, subject to the provisions hereof, have the exclusive

   control over the exploration, prospecting development and operation of the

   Reserve.”93

           74.    “[The] Navy shall have full and absolute power to determine from time

   to time the rate of prospecting and development on, and the quantity and rate of

   production from, the Reserve, and may from time to time shut in wells on the

   Reserve if it so desires.” 94

           75.    “[A]ll   exploration,   prospecting,   development,   and   producing

   operations on the Reserve” occurred “under the supervision and direction of an

   Operating Committee” tasked with “supervis[ing]” operations and “requir[ing] the

   use of sound oil field engineering practices designed to achieve the maximum

   economic recovery of oil from the reserve.” 95 In the event of disagreement, “such

   matter shall be referred to the Secretary of the Navy for determination; and his



   93
        Id. § 3(a) (emphasis added).
   94
        Id. § 4(a) (emphasis added).
   95
        Id. § 3(b).

                                              74
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 79 of 141             PageID #: 79




   decision in each such instance shall be final and binding upon Navy and Standard.”96

               76.   The Navy retained ultimate and even “absolute” discretion to suspend

   production, decrease the minimum amount of production per day that Standard was

   entitled to receive, or increase the rate of production. 97

               77.   Standard Oil and later Chevron) could participate in an Operating

   Committee, which was responsible for production decisions such as the number,

   design, and location of wells and facilities. Both the Navy and Standard Oil had an

   equal vote on the Committee, but in the event of a tie the Secretary of Navy held the

   tiebreaker. 98

               78.   The “Navy chose to operate the reserve through a contractor rather

   than with its own personnel” and opened the contract to competitive bidding.99

   Standard Oil “bid for the operator’s contract in 1944, was awarded the contract, and

   continued to operate NPR-1 [for the Navy] for the next 31 years.” 100 Although the

   Navy could have developed the resources on the Reserve itself, it decided to use a

   third-party contractor to maximize production as quickly as possible. This is

   reflected in government documents explaining the decision to hire Standard Oil to


   96
         Id. § 9(a).
   97
         Id. §§ 4(b), 5(d)(1).
   98
         See id.
   99
         Id.
   100
         Id.

                                               75
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 80 of 141               PageID #: 80




   operate the Reserve, which also noted that Standard Oil offered to perform the work

   without making a profit:

                  A substantial increase in production at the earliest possible
                  date was urgently requested by the Joint Chiefs of Staff to
                  meet the critical need for petroleum on the West Coast to
                  supply the armed forces in the Pacific theatre. . . . The
                  Standard Oil Company of California was chosen as
                  operator because it was the only large company capable of
                  furnishing the facilities for such a development program
                  and partially because it was the largest private owner of
                  lands in the Reserve. The Navy has expressed its
                  appreciation of the patriotism of the Standard Oil
                  Company in undertaking such a project at cost with no
                  profit to be received by the Company. 101

            79.   “Shortly after the unit plan contract was signed, the Congress,

   according to DOE, authorized the production at [the Elk Hills Reserve] at a level of

   65,000 B/D [barrels per day] to address fuel shortages and World War II military

   needs.”102 Production reached this “peak of 65,000 barrels per day in 1945.” 103

            80.   Standard Oil’s production and operations of the Reserve for the Navy

   in furtherance of the government’s war effort were subject to substantial and

   continued oversight and inspections by Navy officers. The Operating Agreement

   between the U.S. Navy and Standard Oil directs that “OPERATOR [Standard Oil]

   is in the employ of the Navy Department and is responsible to the Secretary thereof


   101
         See Miyagi Decl. Ex. 31 at 1 (Elk Hills Historical Documents).
   102
         GAO Report at 15.
   103
         GAO Fact Sheet at 3.

                                               76
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 81 of 141              PageID #: 81




   through the Officer in Charge and the Director, Naval Petroleum and Oil Shale

   Reserves.”104 In November 1974, for example, when a dispute arose concerning

   whether it was possible to produce 400,000 barrels per day to meet the unfolding

   energy crisis, the Navy directed the Unit Operator (Standard Oil) to prepare a plan,

   rejecting objections and advising Standard Oil that “since you are in the employ of

   the Navy and have been tasked with performing a function which is within the

   exclusive control of the Secretary of Navy to order accomplished, the approval of

   the Operating Committee is not to be considered a prerequisite to the initiation of

   the above action on your part.”105

            81.   Accordingly, for at least 31 years, Standard Oil operated Elk Hills under

   the “subjection, guidance or control” of federal Navy officers. Watson, 551 U.S. at

   151; see id. at 153–54 (noting that removal was proper where company “fulfilled the

   terms of a contractual agreement by providing the Government with a product that

   it used to help conduct a war”). At a minimum, Defendants’ theory, which must be

   credited for purposes of removal, see Def. Ass’n of Philadelphia, 790 F.3d at 474, is

   that Standard Oil’s relationship with the federal government was “an unusually close

   one involving detailed regulation, monitoring, or supervision,” id. at 468.

            82.   After the OPEC oil embargo in 1973–74, Congress authorized



   104
         See Miyagi Decl. Ex. 32 (Contract No. Nod-9930).
   105
         See Miyagi Decl. Ex. 6.

                                              77
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 82 of 141             PageID #: 82




   preliminary activity to develop Elk Hills and other National Reserves to their full

   economic potential. See Supplemental Appropriation Act of 1974, Pub. L. No. 93-

   245 (1974). In 1975, Standard Oil chose to withdraw from operating Elk Hills to

   concentrate on other federal objectives:

                  [T]he current domestic energy situation is so serious that
                  all oil companies are devoting their available resources to
                  the discovery and production of new oil reserves. The
                  President has requested that every effort be made to
                  increase domestic production of petroleum, and Standard
                  is focusing its attention on this objective.106

            83.   A year later, Congress enacted the Naval Petroleum Reserves

   Production Act of 1976, Pub. L. No. 94-258 (1976), which reopened the Elk Hills

   Reserve and “authorized and directed that [the Reserve] be produced at the maximum

   efficient rate for 6 years.”107 Congress directed production at Elk Hills to be

   significant. Indeed, Commander Roger Martin, the naval officer in charge of the

   facility explained: “We expect to reach a level of about 100,000 barrels daily in a

   few months, and 300,000 by the end of the [1970s].”108 Production of 100,000

   barrels would amount to about 5% of then-current imports and result in a cost saving




   106
         See Miyagi Decl. Ex. 33 (letter from J.R. Grey, Standard, to Jack L. Bowers,
         Acting Secretary of the Navy, requesting to terminate its position as Operator of
         the Elk Hills Reserve).
   107
         Naval Petroleum Reserves Production Act of 1976, Pub. L. No. 94-258 (1976);
         see also Miyagi Decl. Ex. 2; Miyagi Decl. Ex. 3.
   108
         Miyagi Decl. Ex. 3.

                                              78
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 83 of 141            PageID #: 83




   to the federal government of approximately $1 billion annually.

            84.   In 1977, Congress transferred the Navy’s interests and management

   obligations to the Department of Energy (“DOE”), and Chevron continued its

   interest in the joint operation until 1997, when the reserve was sold. From 1976 to

   1998, Elk Hills generated over $17 billion for the United States Treasury.109

            85.   Although other prime contractors operated Elk Hills for the Navy

   following 1975, Standard Oil and later Chevron were still actively involved in the

   operations, both through their role on the Operating Committee and as

   subcontractors. 110 Under the Navy’s direction and control, Chevron conducted

   exploration and drilling activities on the Reserve to fulfill the government’s demand

   for significant production from the Reserve. Accordingly, Chevron’s activities

   under federal officers went far beyond its role as co-owner under the auspices of the

   UPC or simple compliance with the law as a participant in a regulated industry.

            86.   Strategic Petroleum Reserve. In response to the Oil Embargoes of the

   1970s, Congress created the Strategic Petroleum Reserve (“SPR”) in the 1975



   109
         See      U.S.     Dep’t      of    Energy,  Naval     Petroleum     Reserves,
         https://www.energy.gov/fe/services/petroleum-reserves/naval-petroleum-
         reserves (last visited Oct. 7, 2020).
   110
         See Miyagi Decl. Ex. 34, at 192–93 (History of Naval Petroleum Reserve No. 1)
         (describing the June 13, 1978 contract between Chevron and Williams Brothers
         for 60 million cubic feet of gas to be processed by Chevron’s 17Z McKittrick
         plant, and an agreement with Chevron and Atlantic Richfield to acquire pipeline
         capacity of 220,000 barrels per day).

                                             79
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 84 of 141              PageID #: 84




   Energy Policy Conservation Act, Pub. L. No. 94-163, 89 Stat. 871, to protect the

   country’s energy security.       The SPR was a “stockpile of government-owned

   petroleum managed by the Department of Energy [created] as a response to gasoline

   supply shortages and price spikes . . . to reduce the impact of disruptions in supplies

   of petroleum products and to carry out U.S. obligations under the 1974 Agreement

   on an International Energy Program.” 111 Several Defendants “acted under” federal

   officers in producing oil for the SPR and managing it for the federal government.

            87.   The Act “declar[ed] it to be U.S. policy to store up to 1 billion barrels

   of petroleum products, provid[ed] for an early reserve, to contain at least 150 million

   barrels by December 1878 [sic], and for an eventual storage system of at least 500

   million barrels by December 1982. It [was] estimated that a 500 million barrel

   reserve, combined with conservation measures, [could] essentially replace lost

   imports, for a period of 6 months for the most likely interruptions.” Miyagi Decl.

   Ex. 35 (Statement of Hon. John F. O’Leary, Administrator, Federal Energy

   Administration, Hearing before the Committee on Interior and Insular Affairs, U.S.

   Senate, on FEA’s Strategic Petroleum Reserve Plan, at 30 (Feb. 4, 1977)).

            88.   Under 43 U.S.C. § 1353(a)(1), “all royalties . . . accruing to the United




   111
         See       H.R.     Rep.      No.        115-965,      at      3     (2017),
         https://www.congress.gov/congressional-report/115th-congress/house-
         report/965/1.

                                              80
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 85 of 141              PageID #: 85




   States under any oil and gas lease [under OCSLA] . . . shall, on demand of the

   Secretary [of the Interior], be paid in oil and gas.”         For example, after the

   September 11 attacks, President George W. Bush ordered that the SPR, “an

   important element of our Nation’s energy security,” “will be filled . . . principally

   through royalty-in-kind transfers to be implemented by the Department of Energy

   and the Department of the Interior.”112 From 1999 to December 2009, the U.S.

   government’s “primary means of acquiring oil for the [SPR]” was by taking its

   royalties from oil produced from federal offshore leases as royalties “in kind” as part

   of the so-called Royalty In Kind (“RIK”) program.113 During that time, “the

   Strategic Petroleum Reserve received 162 million barrels of crude oil through the

   RIK program” valued at over $6 billion.114

            89.   The federal government also required certain Defendants (and/or their

   predecessors, subsidiaries, or affiliates), as lessees of federal offshore leases on the

   OCS, to pay royalties “in kind,” which the government used for its strategic




   112
         Statement on the Strategic Petroleum Reserve, 2 Pub. Papers 1406 (Nov. 13,
         2001), https://www.govinfo.gov/content/pkg/PPP-2001-book2/pdf/PPP-2001-
         book2.pdf.
   113
         U.S. Dep’t of Energy, Filling the Strategic Petroleum Reserve,
         https://www.energy.gov/fe/services/petroleum-reserves/strategic-petroleum-
         reserve/filling-strategic-petroleum-reserve (last visited Oct. 7, 2020).
   114
         U.S. Dep’t of Energy, Strategic Petroleum Reserve Annual Report for Calendar
         Year 2010, at 18 (2011) (“SPR 2010 Report”); see id. at 39 (Table 13).

                                             81
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 86 of 141             PageID #: 86




   stockpile, a crucial element of U.S. energy security and treaty obligations. 115 The

   federal government also contracted with some of the Defendants (including

   predecessors, subsidiaries, or affiliates) to deliver to the SPR millions of barrels of

   oil under the RIK program.116

            90.   Finally, some of the Defendants acted under federal officers by

   operating the SPR infrastructure for the government. For example, from 1997 to

   2019, DOE leased to Defendant Shell Oil Company affiliates the Sugarland/St.

   James Terminal and Redstick/Bayou Choctaw Pipeline in St. James, Louisiana.

   “Under the lease agreement, Shell provide[d] for all normal operations and

   maintenance of the terminal and [wa]s required to support the Strategic Petroleum




   115
         See, e.g., Miyagi Decl. Ex. 36 (Dear Operator Letter) (invoking OCSLA and
         royalty provisions in federal leases operated by certain Defendants, and/or their
         predecessors, subsidiaries, or affiliates, “to use royalties in kind (RIK) to
         replenish the Strategic Petroleum Reserve (SPR)”).
   116
         See, e.g., Miyagi Decl. Ex. 37 (U.S. Dep’t of Interior, Minerals Management
         Service, MMS RIK Program to Help Fill Strategic Petroleum Reserve (May 31,
         2007)) (describing such contracts “to transport Royalty in Kind (RIK) crude oil
         that will be used to resume filling the nation’s Strategic Petroleum Reserve
         (SPR)”); Minority Staff of the Permanent Subcomm. On Investigations of the
         Comm. on Governmental Affairs, S. Prt. 108-18, U.S. Strategic Petroleum
         Reserve: Recent Policy Has Increased Cost to Consumers But Not Overall U.S.
         Energy Security, (1st Sess. 2003) (describing government contract with a
         predecessor affiliate of Defendant Shell Oil Company to deliver nearly 19 million
         barrels of oil to the Strategic Petroleum Reserve as part of the RIK program),
         https://www.govinfo.gov/content/pkg/CPRT-108SPRT85551/html/CPRT-
         108SPRT85551.htm.

                                              82
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 87 of 141            PageID #: 87




   Reserve as a sales and distribution point in the event of a drawdown.”117 Starting

   January 2020, the DOE leased the St. James facilities to an affiliate of Defendants

   Exxon Mobil Corporation and ExxonMobil Oil Corporation (ExxonMobil Pipeline

   Company).118 Similarly, “[u]nder the lease agreement, Exxon Mobil [Pipeline

   Company] . . . must support the SPR as a sales and distribution point in the event of

   an SPR drawdown.” 119 And the DOE has leased to the same ExxonMobil affiliate

   two government-owned pipelines that are part of the SPR near Freeport, Texas. 120

            91.   The SPR subjects Defendants to the federal government’s supervision

   and control in the event of the President’s call for an emergency drawdown.121 The

   United States has exercised this control, including as a result of President Bush’s




   117
         See SPR 2010 Report at 16.
   118
         See U.S. Dep’t of Energy, Department of Energy Awards Strategic Petroleum
         Reserve      Lease       to       ExxonMobil       (Oct.      28,   2019),
         https://www.energy.gov/articles/department-energy-awards-strategic-
         petroleum-reserve-lease-exxonmobil.
   119
         U.S. Dep’t of Energy, Strategic Petroleum Reserve Annual Report for Calendar
         Year      2018,     at      15      (Jan.     2020)     (emphasis    added)
         https://www.energy.gov/sites/prod/files/2020/01/f70/2018%20SPR%20Report
         %20to%20Congress.pdf.
   120
         See SPR 2010 Report at 25, 49; U.S. Dep’t of Energy, DOE Signs Major
         Agreement with Exxon Pipeline to Lease Idle Pipelines at Strategic Reserve (Jan.
         14, 1999), https://fossil.energy.gov/techline/techlines/1999/tl_bmlse.html.
   121
         See 42 U.S.C. § 6241(d)(1) (“Drawdown and sale of petroleum products from the
         Strategic Petroleum Reserve may not be made unless the President has found
         drawdown and sale are required by a severe energy supply interruption or by
         obligations of the United States under the international energy program.”).

                                              83
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 88 of 141            PageID #: 88




   Executive Order to draw down the reserve in response to Hurricane Katrina in 2005

   and President Obama’s Executive Order to draw down the reserve in response to

   disruptions to oil supply in Libya in 2011. 122 Thus, the hundreds of millions of

   barrels of oil flowing through these facilities—the sale and combustion of which are

   part of the causal chain leading to Plaintiff’s alleged injuries—were subject to

   federal government control and supervision. 123

                  c.    Defendants acted under federal officers by supplying highly
                        specialized fuels for military use.
            92.   Many of the Defendants have produced and supplied to the U.S.

   military highly specialized petroleum products required for national defense and

   wartime efforts. Federal officer removal precisely “covers situations, like this one,

   where the federal government uses a private corporation to achieve an end it would

   have otherwise used its own agents to complete.” Ruppel v. CBS Corp., 701 F.3d

   1176, 1181 (7th Cir. 2012).

            93.   During World War II, the federal government asserted substantial

   control over Defendants, directing the development and production of high-octane




   122
         See     U.S.     Dep’t      of     Energy,      History of   SPR      Releases,
         https://www.energy.gov/fe/services/petroleum-reserves/strategic-petroleum-
         reserve/releasing-oil-spr (last visited Oct. 7, 2020).
   123
         See        U.S.        Dep’t        of    Energy,      Strategic    Vision,
         https://www.energy.gov/sites/prod/files/2019/12/f69/FE%20Strategic%20Visio
         n.pdf (last visited Oct. 23, 2020).

                                             84
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 89 of 141              PageID #: 89




   aviation fuels (“avgas”). 124 Because avgas was “the most critically needed refinery

   product during World War II and was essential to the United States’ war effort,”

   Shell Oil Co. v. United States, 751 F.3d 1282, 1285 (Fed. Cir. 2014) (“Shell II”), the

   United States government “exercised significant control” over the means of its

   production during World War II in order to maximize production, Shell I, 294 F.3d

   at 1049. In 1942, President Roosevelt established several agencies to oversee

   wartime production. Among those with authority over petroleum production were

   the War Production Board (“WPB”) and the Petroleum Administration for War

   (“PAW”). The WPB established a nationwide priority ranking system to identify

   scarce goods, prioritize their use, and facilitate their production; it also limited the

   production of nonessential goods.         The PAW centralized the government’s

   petroleum-related activities.      It made policy determinations regarding the

   construction of new facilities and allocation of raw materials, had the authority to

   issue production orders to refineries and contracts that gave extraordinary control to

   federal officers, and “programmed operations to meet new demands, changed

   conditions, and emergencies.” See generally Shell I, 294 F.3d at 1049 (discussing

   federal control). The “PAW told the refiners what to make, how much of it to make,



   124
         During the war, more than 80 percent of the seven billion barrels of crude oil
         needed to support the U.S. war effort was produced in this country. Miyagi Decl.
         Ex. 10, at 1, 169 (John W. Frey & H. Chandler Ide, A History of the Petroleum
         Administration for War, 1941-1945 (1946)).

                                              85
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 90 of 141            PageID #: 90




   and what quality.”125      See Statement of Ralph K. Davies, Deputy Petroleum

   Administrator of War, S. Res. 96 at 11 (Nov. 28, 1945) (“The supply of crude to

   each refinery, the finished and intermediate products to be made in each plant, and

   the disposition of the products were all closely scheduled, by daily telegraphic

   directives when necessary.”); Miyagi Decl. Ex. 38 (Statement of George A. Wilson,

   Director of Supply and Transportation Division, Wartime Petroleum Supply and

   Transportation, Petroleum Administration for War, Special Committee Investigating

   Petroleum Resources, S. Res. 36 at 212 (Nov. 28, 1945)) (“PAW was further

   expected to designate for the military forces the companies in a given area from

   which the product could be secured, as well as the amount to be produced by each

   company and the time when the product would be available.”). The Office of the

   Petroleum Coordinator for National Defense stated that “[i]t is essential, in the

   national interest that the supplies of all grades of aviation gasoline for military,

   defense and essential civilian uses be increased immediately to the maximum.”126

            94.   The PAW’s directives to Defendants were often coercive. The PAW’s

   message to the oil and gas industry was clear: it would “get the results” it desired,

   and if “we can’t get them by cooperation, then we will have to get them some other



   125
         Shell II, 751 F.3d at 1286 (quoting John W. Frey & H. Chandler Ide, A History
         of the Petroleum Administration for War, 1941-1945, at 219 (1946)).
   126
         Shell II, 751 F.3d at 1286 (quoting Office of Petroleum Coordinator for National
         Defense Recommendation No. 16).

                                              86
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 91 of 141            PageID #: 91




   way.” 127 The PAW also maintained “disciplinary measures” for non-compliance,

   including “restricting transportation, reducing crude oil supplies, and withholding

   priority assistance.”128 In sum, the federal government deployed an array of threats

   and sanctions to ensure Defendants assented to PAW’s production directives.

            95.   In addition, the government’s need for highly specified fuels

   necessitated changes to Defendants’ refining equipment and operations. 129 And the

   impacts of the government’s particular fuel specifications on Defendants’ operations

   were typically long lasting.130 For example, JP-4 was developed in 1951 and was

   the most heavily used Air Force fuel until it was phased out around 1998. 131

            96.   The federal government entered into contracts with predecessors or

   affiliates of Defendants Chevron and Shell Oil Company, as well as ExxonMobil, to




   127
         Miyagi Decl. Ex. 39 (Secretary Harold Ickes, Conference of Petroleum Industry
         Chairmen, 8 (Aug. 11, 1941)).
   128
         Miyagi Decl. Ex. 22 (Telegram from P.M. Robinson, PAW Assistant Director of
         Refining, to Ralph K. Davies, PAW Deputy Administrator, Refiners Who Did
         Not Reply to the Gasoline Yield Reduction Telegrams (Aug. 12, 1942)).
   129
         See Miyagi Decl. Ex. 40 (W. J. Sweeney, Aircraft Fuels and Propellants, Report
         for the Army Air Force Scientific Advisory Group (1946)).
   130
         Miyagi Decl. Ex. 41 (I. Waitz, S. Lukachko, & J. Lee, Military Aviation and the
         Environment: Historical Trends and Comparison to Civil Aviation, 42 J. of
         Aircraft 2 (2005)).
   131
         Miyagi Decl. Ex. 42 (Coordinating Research Council, Handbook of Aviation
         Fuel Properties, CRC Report No. 635 (2004)).

                                             87
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 92 of 141              PageID #: 92




   obtain “vast quantities of avgas.” 132 These contracts provided federal officers with

   the power to direct the operations of Defendants. For example, the government’s

   contract with Shell Oil Company’s predecessor or affiliate specified that it “shall

   use its best efforts” and work “day and night” to expand facilities producing avgas

   “as soon as possible and not later than August 1, 1943.”133 To maximize production

   of this critical product, “[t]he Government directed [those companies] to undertake

   extraordinary modes of operation which were often uneconomical and unanticipated

   at the time of the refiners’ entry into their [avgas] contracts.” Shell Oil Co. v. U.S.,

   751 F.3d 1282, 1287 (Fed. Cir. 2014) (“Shell II”). At the direction of the federal

   government, the oil companies, which include certain Defendants here, increased

   avgas production “over twelve-fold from approximately 40,000 barrels per day in

   December 1941 to 514,000 barrels per day in 1945, [which] was crucial to Allied

   success in the war.”134

            97.   With respect to Exxon Mobil’s affiliates, the government exerted

   substantial control over the refineries’ actions, including decisions on how and when

   to use raw materials and labor. Exxon Mobil Corp., 2020 WL 5573048, at *1, *8.


   132
         Several prior decisions discuss these contracts, and the power that the federal
         government held over Defendants to control production of oil and gas. See, e.g.
         Shell II, 751 F.3d at 1286; Exxon Mobil Corp., 2020 WL 5573048, at *31.
   133
         JA002, JA027, Shell Oil Co. v. United States, No. 1:06-cv-00141-SGB (Fed. Cl.
         Nov. 20, 2012), ECF No. 106-1 (emphases added).
   134
         Shell II, 751 F.3d at 1287.

                                             88
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 93 of 141             PageID #: 93




   Courts have concluded that “[b]y controlling the nation’s crude oil supply, the

   federal government controlled the nation’s petroleum industry,” and that it “exerted

   significant control over the operations of refinery owners or operators that contracted

   to manufacture avgas, synthetic rubber, and other war materials.” Id. at *8, *14.

            98.   Defendants also acted under the federal government as agents in

   constructing and operating pipelines transporting oil for war. During World War II,

   oil transportation by tankers “experienced major disruption as a result of attacks by

   German submarines.” 135

            99.   “To [e]nsure adequate supplies of petroleum through the east during the

   late World War II, the Government caused to be constructed, between the Texas

   oilfield and the Atlantic seaboard, two large pipelines, commonly known as the ‘Big

   Inch’ and the ‘Little Big Inch,’ respectively” (together, the “Inch Lines”). Schmitt

   v. War Emergency Pipelines, Inc., 175 F.2d 335, 335 (8th Cir. 1949) (“WEP II”).

   War Emergency Pipelines, Inc. (“WEP”), “a Delaware corporation created by eleven

   of the major oil companies,” including predecessors or affiliates of Defendants,136



   135
         Miyagi Decl. Ex. 43, at 3 (National Park Service, Historic American Engineering
         Record No. TX-76, War Emergency Pipeline (Inch Lines) Inch Lines Historic
         District (1968)).
   136
         The eleven companies that constituted WEP were Shell Oil Company, Inc.,
         Standard Oil Company (New Jersey), The Texas Company, Gulf Refining
         Company, Pan American Petroleum & Transport Company, Cities Service
         Company, Atlantic Pipe Line Company, Sinclair Oil Corporation, Sun Pipe Line
         Company (Texas), Socony-Vacuum Oil Company, Inc. and Tidal Pipe Line

                                             89
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 94 of 141            PageID #: 94




   constructed and operated the Inch Lines “under contracts” and “as agent” for the

   federal government. WEP II, 175 F. 2d at 335; Schmitt v. War Emergency Pipelines,

   Inc., 72 F. Supp. 156, 157 (E.D. Ark. 1947) (“WEP I”).137

            100. Federal officers exerted operational control over the Inch Pipelines and

   Defendants’ affiliates. WEP operated wholly on capital from the government, and

   “received no fee or profit.” See, e.g., WEP I, 72 F. Supp. at 157; WEP II, 175 F.2d

   at 336. The government also required approval and set the salaries of all personnel

   that WEP employed. See WEP II, 175 F.2d at 336.

                  After completion of the pipe lines, [WEP], in the name of,
                  and acting as agent for [the government], purchased
                  petroleum or petroleum products at the origins of the
                  respective pipe lines, at OPA prices, and as such agent
                  delivered and sold the through-put at the respective
                  termini. The sales price was cost plus a sum specified by
                  Defense Supplies Corporation.            The Petroleum
                  Administration for War issued directives to . . . [WEP],
                  which, among other things, designated from whom
                  products should be purchased and to whom they should be
                  sold.

   WEP I, 72 F. Supp. at 158.



         Company. Several of these companies are predecessors or affiliates of current
         Defendants. See Miyagi Decl. Ex. 44 (Certificate of Dissolution of War
         Emergency Pipelines, Inc. 1-2 (Aug. 28, 1947)); id. Ex. 10, at 108 (John W. Frey
         & H. Chandler Ide, A History of the Petroleum Administration for War: 1941-
         1945 (1946)).
   137
         These decisions provide details of the construction contracts under which the
         government “delegat[ed] operating function to [WEP]” “by a document called
         ‘Agency Agreement.’” WEP I, 72 F. Supp. at 157.

                                              90
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 95 of 141          PageID #: 95




           101. Petroleum Directives 63 and 73 governed the Big Inch and Little Big

   Inch pipelines, respectively, and exerted substantial control over WEP, and thus

   Defendants. The government required WEP to prepare and file “daily reports” and

   a monthly “forecast” regarding its operation of the Inch Lines. The government had

   power to “direct such affirmative action as may be necessary to accomplish the

   purposes” of the Inch Lines—namely, “relieving shortages” and “augmenting

   supplies for offshore shipments” while replacing “tankers normally engaged in the

   transportation of petroleum products from the United States Gulf Coast to the

   Atlantic ports” that were “los[t] through enemy action.” The goal was to ensure

   “maximum operating capacity for the prosecution of the war and most effective

   utilization of petroleum.”138 See Miyagi Decl. Ex. 45, at 25–26 (Statement of W.

   Alton Jones, Chairman, Committee on Postwar Disposal of Pipe Lines, Refineries,

   and Tankers, Hearings before the Special Committee Investigating Petroleum

   Resources (Nov. 15, 1945)) (“Under wartime operation, the oil business operated

   under directives of the Petroleum Administration for War. . . . [Oil companies]

   w[ere] ordered to divert oil and deliver at the receiving terminals of the big lines

   sometimes by expensive means to keep these lines running to capacity, and that was




   138
         Utilization of War Emergency Pipeline, 8 Fed. Reg. 1068-69 (Jan. 20, 1943)
         (Petroleum Directive 63); War Emergency Petroleum Products Pipeline, 8 Fed.
         Reg. 13343 (Sept. 30, 1943) (Petroleum Directive 73).

                                           91
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 96 of 141            PageID #: 96




   done in the interest of the war effort because we needed every barrel of oil we could

   deliver to the East.”).

            102. The government controlled all oil WEP moved through the pipelines on

   its behalf.139 During their operation by WEP, the Inch Lines provided “life lines to

   the east,” delivering “379,207,208 barrels of crude oil and refined products” and

   serving “military necessity” for “the cross-Atlantic fronts.”140 The Inch Lines “were

   built for a single purpose, to meet a great war emergency. . . . [T]hey helped to win

   a war that would have taken much longer to win without them.” Statement of Ralph

   K. Davies, Deputy Petroleum Administrator of War, S. Res. 96 at 11 (Nov. 28,

   1945). Without Defendants as contractors and agents (via WEP), “the Government

   itself would have had to perform” these essential wartime activities. Watson, 551

   U.S. at 154.

            103. At the advent of the Korean War in 1950, President Truman established

   the Petroleum Administration for Defense (“PAD”) under authority of the Defense

   Production Act of 1950, Pub. L. No. 81–774 (“DPA”). The PAD issued production

   orders to Defendants and other oil and gas companies, including to ensure adequate




   139
         8 Fed. Reg. at 1069, § (e)(4) (“No petroleum or petroleum products shall be
         transported through the facilities of the War Emergency Pipeline System except
         in pursuance of this Directive or amendments and supplements thereto.”); id. at
         13343, § (d)(3) (same).
   140
         Miyagi Decl. Ex. 10 at 104–05, 108.

                                               92
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 97 of 141             PageID #: 97




   quantities of avgas for military use. 141

            104. The government also invoked the DPA immediately after the 1973 Oil

   Embargo to address “immediate and critical” petroleum shortages by the military.142

   Interior Priority Regulation 2 authorized “directives” to ensure “normal supply of

   petroleum products required by the Department of Defense” and provided

   companies that complied with immunity from “damages or penalties.” 143 The

   Interior Department subsequently “issued directives to 22 companies [including

   Defendants or their predecessors or subsidiaries 144] to supply a total of 19.7 million

   barrels of petroleum during the two-month period from November 1, 1973, through



   141
         See Miyagi Decl. Ex. 46 (Fourth Annual Report of the Activities of the Joint
         Committee on Defense Production, H. Rep. No. 84-1, at 122 (Jan. 5, 1955, 1st
         Sess.)). See also Exxon Mobil Corp., 2020 WL 5573048, at *15 (detailing the
         government’s use of the DPA “to force” the petroleum industry to “increase their
         production of wartime . . . petroleum products”).
   142
         See Miyagi Decl. Ex. 47 (Twenty-Fourth Annual Report of the Activities of the
         Joint Committee on Defense Production, S. Rep. No. 94-1, Pt. 1, at 442 (Jan. 17,
         1975, 1st Sess.)).
   143
         Petroleum Products Under Military Supply Contracts, 38 Fed. Reg. 30572 §§ 1,
         3 (Nov. 6, 1973).
   144
         The companies included Amoco Oil Co., Exxon Co., U.S.A., Mobil Oil Corp.,
         Marathon Oil Co., Standard Oil Co. of California, and Shell Oil Co. Miyagi Decl.
         Ex. 48 (Naval Petroleum Reserve Numbered 1, Elk Hills, Calif.: Hearing Before
         the Subcommittee On National Stockpile and Naval Petroleum Reserve of the
         Committee on Armed Services on S.J. Res. 176, 93d Cong. 73-74 (1st Sess. 1973))
         (reprinting Department of Interior, Office of Oil and Gas, News Release:
         Companies Directed to Supply the Needs of Defense Department (Nov. 28, 1973)
         (listing companies and quantities)). Id. Ex. 49 (John W. Finney, Fuel is Diverted
         for the Military, N.Y. Times (Nov. 28, 1973) (reporting on directives)).

                                               93
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 98 of 141              PageID #: 98




   December 31, 1973, for use by the DOD.” 145

            105. During the Cold War, Shell Oil Company developed and produced for

   the federal government specialized jet fuel to meet the unique performance

   requirements of the U-2 spy plane and later the OXCART and SR-71 Blackbird

   programs.146 Shell Oil Company produced millions of gallons of “Processing Fluid

   (PF-1)” under government contracts with specific testing and inspection

   requirements, as well as packaging that mandated “no other identification.” 147 Shell

   Oil Company also constructed “special fuel facilities” to handle and store PF-1,


   145
         See Miyagi Decl. Ex. 49.
   146
         See Miyagi Decl. Ex. 50, at 61–62 (Gregory W. Pedlow & Donald E.
         Welzenbach, The Central Intelligence Agency and Overhead Reconnaissance:
         The       U-2      and      OXCART         Programs,       1954-1974       (1992),
         https://www.archives.gov/files/declassification/iscap/pdf/2014-004-doc01.pdf
         (“Gen. James H. Doolittle (USAF, Ret.) . . . arranged for Shell to develop a
         special low-volatility, low-vapor-pressure kerosene fuel for the craft. The result
         was a dense mixture, known as LF-1A, JP-TS (thermally stable), or JP-7, with a
         boiling point of 300oF at sea level. Manufacturing this special fuel required
         petroleum byproducts.”); id. Ex. 51 (CIA Doc. No. CIA-
         RDP90B00170R000100080001-5, Clarence L. Johnson, Development of the
         Lockheed SR-71 Blackbird (Aug. 3, 1981)) (“The Government stated that the
         need for the ‘Blackbird’ was so great that the program had to be conducted
         despite the risks and the technological challenge. . . . The extreme environment
         presented a severe cooling problem. . . . A new fuel and a chemical lubricant had
         to be developed to meet the temperature requirements. . . . Shell, and [other]
         [c]ompanies[,] took on the task of developing these fluids.”); see also id. Ex. 52
         (Ben Rich & Leo Janis, Skunk Works 127, 205 (1994)).
   147
         Miyagi Decl. Ex. 53 (CIA Doc No. CIA-RDP67B00074R000500400016-2,
         Contract No. AF33(657)-8577 (SH-511) (Aug. 14, 1962)); see id. Ex. 54 (CIA
         Doc. No. CIA-RDP67B00074R000500400012-6, Amendment No. 2 to Contract
         No. AF33(657)-5577 (SH-511) (Aug. 26, 1963)).

                                               94
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 99 of 141            PageID #: 99




   including a hangar, pipelines, and storage tanks at air force bases at home and

   abroad, and “agreed to do this work without profit” under special security

   restrictions per detailed government contracts for the OXCART program. 148 Under

   the OXCART program, Shell Oil Company also “tested” “refinery procedures” to

   ensure fuels were “up to standard.”149 In providing specialized fuel and facilities

   under contracts for the federal government’s overhead reconnaissance programs,

   Shell Oil Company was helping the government to produce an item that it needed

   for national defense purposes. See Watson, 551 U.S. at 153.

           106. To this day, Defendants supply the Department of Defense with highly

   specialized fuels to meet its need to power planes, ships, and other vehicles, and to

   satisfy other national defense requirements. Defendants Shell Oil Company, BP,

   and ExxonMobil (or their predecessors, subsidiaries, or affiliates), for example, have



   148
         Miyagi Decl. Ex. 55 (CIA Doc. No. CIA-RDP67B00074R000500440005-0,
         Concurrence in Contract No. SH-515 with Shell Oil Company, Project OXCART
         (Sept. 20, 1963)); see id. Ex. 56 (CIA Doc. No. CIA-
         RDP67B00074R000500450004-0, Contract No. AF33(657)-13272 (SH-516)
         (June 30, 1964)); id. Ex. 57 (CIA Doc. No. CIA-RDP67B00074R000500440006-
         9, Contract No. AF33(657)-12525 (SH-515) (Sept. 20, 1963)); id. Ex. 58 (CIA
         Doc. No. CIA-RDP67B00074R000500430003-3, Concurrence in Contract No.
         SH-514 with Shell Oil Company, New York, N.Y. (June 28, 1963)); id. Ex. 59
         (CIA Doc. No. CIA-RDP67B00074R000500420006-1, Contract No.
         AF33(657)10449 (SH-513) (Feb. 25, 1963)); id. Ex. 60 (CIA Doc. No. CIA-
         RDP67B00074R000500410006-2, Contract No. AF33(657)-8582 (SH-512)
         (Sept. 13, 1962)).
   149
         Miyagi Decl. Ex. 61 (CIA Doc. No. CIA-RDP63-00313A000500130031-9,
         Summary of OSA Activities for Week Ending 21 August 1963 (Aug. 23, 1963)).

                                            95
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 100 of 141            PageID #:
                                    100



  been three of the top four suppliers of fossil fuel products to the United States

  military, whose energy needs are coordinated through the Defense Energy Support

  Center (“DESC”).150 DESC procures a range of military-unique petroleum-based

  products from Defendants, including JP-8 fuel (MIL-DTL-83133) for the U.S. Air

  Force and Army, JP-5 fuel (MIL-DTL-5624 U) for the U.S. Navy, and a variety of

  other alternative fuels. Several other Defendants have also produced these critical

  products for the U.S. military.

          107. For example, Marathon Petroleum subsidiary Tesoro Corporation

  entered into at least fifteen contracts with the Department of Defense’s Defense

  Logistics Agency between 1983 and 2011 to supply highly-specialized military jet

  fuels, such as JP-4, JP-5, and JP-8.151 The Department of Defense exerted significant

  control over Tesoro’s actions in fulfilling the contracts with the Department of

  Defense, seeking to ensure that the unique jet fuels (1) ignite, but do not freeze, at

  low temperatures from high altitudes; (2) rapidly dissipate accumulated static charge

  so as not to produce sparks or fires during rapid refueling (such as on an aircraft

  carrier where such a fire would be devastating); (3) efficiently combust to allow for



  150
        See Anthony Andrews, Cong. Rsch. Serv., R40459, Department of Defense Fuel
        Spending,        Supply,     Acquisition,  and   Policy     10     (2009),
        https://fas.org/sgp/crs/natsec/R40459.pdf.
  151
        The contracts were executed by various Tesoro subsidiaries, such as Tesoro
        Refining and Marketing Company and Tesoro Alaska Petroleum Company. For
        a list of the Tesoro contract numbers and dates, see Miyagi Decl. Ex. 62.

                                           96
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 101 of 141              PageID #:
                                    101



  longer flights on less fuel; and (4) maintain the integrity of the fuel handling systems

  over a long period of time. 152

           108. To meet its unique operational needs, the Department of Defense

  required that Tesoro supply each fuel in accordance with highly specialized,

  Department of Defense-mandated specifications.          As one would expect when

  dealing with highly specialized military equipment, these fuel contracts are far more

  specialized and prescriptive than for fuel intended for consumer-type vehicles.

           109. In particular, the specifications require express amounts of “military

  unique additives that are required by military weapon systems,” such as static

  dissipator additive (“SDA”), fuel system icing inhibitor (“FSII”), and corrosion

  inhibitor/lubricity improver (“CI/LI”).153 “[T]his [additive] requirement is unique

  to military aircraft and engine designs,” id. at 10, and each additive served a vital

  role in allowing the Department of Defense to fulfill its mission safely and




  152
        Miyagi Decl. Ex. 63 § 1.2.2 (MIL-HDBK-510A); id. Ex. 66, Table 1, 2–9 (Air
        Force Wight Aeronautical Lab., Military Jet Fuels, 1944-1987, AFWAL-TR-87-
        2062 (Dec. 1987)) [hereinafter “Air Force Lab, Military Jet Fuels”]; NREL,
        Investigations of Byproduct Application to Jet Fuel, NREL/SR-510-30611, at 4-
        6 (Oct. 2001), https://www.nrel.gov/docs/fy02osti/30611.pdf.
  153
        Miyagi Decl. Ex. 64, at 5, 7, 10 (DLA, Detail Specifications, Turbine Fuels,
        Aviation Kerosene Types, NATO F-34(JP-8), NATO F-35, AND JP-8+100, MIL-
        DTL-83133E (April 1, 1999)). Tesoro Alaska Petroleum Company’s September
        5, 2007 contract with DLA Defense Energy Supply Center to supply JP-8
        required that Tesoro meet the specifications of MIL-DTL-83133E. See Miyagi
        Decl. Ex. 62.

                                            97
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 102 of 141               PageID #:
                                    102



  efficiently.

           110. The Department of Defense required Tesoro to use SDA, a conductivity

  improver additive, to dissipate static charge created during military jet distribution

  and refueling. If the charge is not dissipated, refueling could result (and has resulted)

  in a spark or fire, especially when rapid refueling is necessary during combat with

  hot military engines. 154

           111. The Department of Defense required Tesoro to use FSII to depress the

  freezing point of military jet fuels. FSII ensures that the fuels’ natural water content

  does not freeze at low temperatures encountered by military jets at high altitudes,

  which would result in slush or ice crystal formation causing blockages of fuel filters,

  pumps, or lines and could ultimately cause engine flameout.155

           112. The Department of Defense required Tesoro to use CI/LI to (1) improve



  154
        Miyagi Decl. Ex. 63 § 1.4.1.2 (MIL-HDBK-510A); id. Ex. 66 at 28, 35 (Air Force
        Lab, Military Jet Fuels); Air Force Wright Aeronautical Laboratories, Effect of
        Corrosion Inhibitors on Conductivity of Avian Turbine Fuel, ARWAL-TR-85-
        2076, at 1 (“The Air Force and Navy have reported numerous incidents in the
        [1980s]        solely        related        to     electrostatic discharge.”),
        https://apps.dtic.mil/dtic/tr/fulltext/u2/b100948.pdf.
  155
        Miyagi Decl. Ex. 65 (Dep’t of Defense, FSII Specifications, MIL-DTL-85470B
        (June 1999)); id. Ex. 63 § 1.4.1.1; id. Ex. 66, at 30, 41–44) (Air Force Lab,
        Military Jet Fuels); id. Ex. 67 (Department of Army Technical Manual,
        Petroleum Handling Operations for Aviation Fuel, TM 10-1107 at 6 (Feb. 1960))
        (“The jet aircraft is subject to wider and more rapid changes of temperature. . . .
        Consequently, any water present may freeze before it can reach the sumps of jet
        aircraft. When this happens, ice particles may clog the fuel screen and cause fuel
        starvation.”).

                                              98
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 103 of 141             PageID #:
                                    103



  lubricity, which reduces friction and ensures that the military engines do not seize

  during operation; and (2) prevents corrosion in military fuel handling, transportation,

  and storage equipment, primarily constructed of uncoated steel. 156

           113. In addition, the Department of Defense specifications required Tesoro

  to conform the fuels to specific chemical and physical requirements, such as

  enumerated ranges for conductivity, heat of combustion, thermal stability, and

  freezing point, specifications which are essential to performance of the military

  function.157 The specifications also required adherence to specific testing methods

  for the various additives and chemical and physical requirements in accordance with

  enumerated American Society for Testing and Materials (“ASTM”) standards, such

  as ASTM D2624 for conductivity and ASTM D3241 for thermal stability. 158

           114. If the fuels did not conform to the exact specifications, the Department

  of Defense exerted control over Tesoro by requiring it to either repair or replace the

  products at no increase in contract price.

           115. The Department of Defense’s detailed specifications for the makeup of


  156
        Miyagi Decl. Ex. 68 (Dep’t of Defense, Performance Specification, Inhibitor,
        Corrosion / Lubricity Improver Fuel Soluble, MIL-PRF-25017H); id. Ex. 63 §
        1.4.1.3 (MIL-HDBK-510A); id. Ex. 66, at 28, 30, 38–39(Air Force Lab, Military
        Jet Fuels).
  157
        Miyagi Decl. Ex. 64, at 6 (MIL-DTL-83133E); id. Ex. 66, at 17–35 (Air Force
        Lab, Military Jet Fuels) (describing the necessity for specific physical and
        chemical requirements in military jet fuels).
  158
        Miyagi Decl. Ex. 64, at 6 (MIL-DTL-83133E).

                                               99
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 104 of 141            PageID #:
                                    104



  the military jet fuels and “the compulsion to provide the product to the government’s

  specifications” demonstrate the necessary “acted under” special relationship

  between Tesoro and the government. See Baker, 962 F.3d at 943 (holding that the

  government’s detailed specifications for the makeup of materials and the compulsion

  to provide the product to the government’s specifications demonstrated the

  necessary “acted under” relationship to support federal officer removal).

        3.     Defendants’ Activities Are “Relat[ed] to” Plaintiff’s Claims
        116. Plaintiff’s claims are “for or relating to” acts Defendants performed

  under color of federal office. To meet this prong, there need only be “a ‘connection’

  or ‘association’ between the act in question and the federal office.” Def. Ass’n of

  Philadelphia, 790 F.3d at 471. The Removal Clarification Act of 2011 inserted the

  words “or relating to” into the statute, which “broaden[ed] the universe of acts that

  enable Federal officers to remove to Federal court.” Id. at 467 (quoting H.R. Rep.

  112-17, at 6, 2011 U.S.C.C.A.N. 420, 425).          But even before the Removal

  Clarification Act, a removing party was required only to “‘demonstrate that the acts

  for which they [we]re being sued’ occurred at least in part ‘because of what they

  were asked to do by the Government.’” Id. (quoting Isaacson v. Dow Chemical Co.,

  517 F.3d 129, 137 (2d Cir. 2008)) (emphasis added). The Act, however, “broadened

  federal officer removal to actions, not just causally connected, but alternatively

  connected or associated, with acts under color of federal office.” Latiolais, 951 F.3d



                                           100
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 105 of 141                PageID #:
                                    105



  at 292; see also Baker, 962 F.3d at 943.

           117. It is, therefore, not necessary “that the complained-of conduct itself was

  at the behest of a federal agency”; rather, it is “sufficient” if Plaintiff’s “allegations

  are directed at the relationship between the [Defendants] and the federal

  government” for at least some of the time frame relevant to Plaintiff’s claims. Baker,

  962 F.3d at 944–45; accord Def. Ass’n of Philadelphia, 790 F.3d at 470–71; Papp

  v. Fore-Kast Sales Co., 842 F.3d 805 (3d Cir. 2016). For instance, in Baker, an

  analogous case, the federal officer removal statute applied where certain products

  that allegedly contributed to plaintiff’s purported pollution-based harms had, at

  times, been “critical wartime commodities” subject to “price controls,” detailed

  federal oversight, and mandatory orders “setting aside” a portion of the defendants’

  products for the government’s own use. Id. at 940–41, 945.159 Similarly, in

  Defenders Association of Philadelphia, the “for or relating to” element was satisfied

  even though the Federal Community Defender was not directed by the government

  in the specific conduct at issue in the suit (representing defendants in state post-

  conviction proceedings) because that conduct was “related to” acts that were done




  159
        See also Williams v. Todd Shipyards Corp., 154 F.3d 416, 1998 WL 526612, at
        *1, *6 (5th Cir. 1998) (per curiam) (federal officer removal was proper where the
        plaintiff was exposed to asbestos while working for the defendant, even though
        the defendant “did both commercial work for private parties” and worked under
        government contract on ships owned or operated by the federal government).

                                             101
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 106 of 141              PageID #:
                                    106



  under federal direction (representing defendants in federal habeas proceedings). 790

  F.3d at 471–72.

        118. Numerous federal activities are encompassed in Plaintiff’s Complaint

  and relate to Plaintiff’s causes of action, especially when construed “in the light most

  favorable to the” existence of federal jurisdiction, Def. Ass’n of Philadelphia, 790

  F.3d at 471, 474, giving Defendants the “benefit of all reasonable inferences from

  the facts alleged,” Baker, 962 F.3d at 941, 945.

        119. Plaintiff alleges that Defendants’ drilling operations and other activities

  led to the combustion of oil and gas—including by the federal government—which

  led to the release of greenhouse gases by end-users—also including the federal

  government. Furthermore, the oil and gas upon which Plaintiff bases its claims is

  the very same oil and gas that Defendants extracted and produced under the control

  and supervision of the federal government and which the federal government, in

  furtherance of federal policy:

        • Reserved the right to buy in total in the event of a time of war or whenever
          the President so prescribed;

        • Directed the development of unique products for military operations and
          purchased those products; and

        • Has promoted through its leasing and other subsidy programs.
        120. Plaintiff seeks to hold Defendants liable for the very activities

  Defendants performed in the implementation of federal policy initiatives under



                                            102
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 107 of 141           PageID #:
                                    107



  federal direction and control. This is more than enough to satisfy the nexus element

  of the Federal Officer Removal Statute, which requires only “a connection or

  association between the act in question and the federal office.” Sawyer, 860 F.3d at

  258; Def. Ass’n of Philadelphia, 790 F.3d at 474 (holding same). At a minimum,

  under Defendants’ reasonable theory of the case, which the Court must credit in

  assessing whether the nexus element is satisfied, Acker, 527 U.S. at 432; Def. Ass’n

  of Philadelphia, 790 F.3d at 474, a clear connection or association exists between

  Defendants “acting under” federal officers by extracting and producing oil and gas

  pursuant to federal contracts and specifications, and Plaintiff’s attempt to impose

  liability on Defendants for that very same conduct. See also Leite, 759 F.3d at 1124

  (“In assessing whether a causal nexus exists, we credit the defendant’s theory of the

  case.”).

        4.     Defendants Have Colorable Federal Defenses
        121. Defendants intend to raise several meritorious federal defenses,

  including the government-contractor defense, see Boyle v. United Techs. Corp., 487

  U.S. 500 (1988); Maguire v. Hughes Aircraft Corp., 912 F.2d 67, 70 (3d Cir. 1990);

  preemption, see Farina v. Nokia Inc., 625 F.3d 97, 115 (3d Cir. 2010); federal

  immunity, see Campbell-Ewald v. Gomez, 136 S. Ct. 663 (2016); and others. In

  addition, Plaintiff’s claims are barred by the United States Constitution, including

  the Interstate and Foreign Commerce Clauses and Due Process Clauses, as well as



                                          103
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 108 of 141              PageID #:
                                    108



  the First Amendment and the foreign affairs doctrine. These and other federal

  defenses are more than colorable, and thus satisfy the test for federal officer removal

  under the statute. See Willingham v. Morgan, 395 U.S. 402, 407 (1969) (defendant

  invoking § 1442(a)(1) “need not win his case before he can have it removed”).

  Accordingly, removal under Section 1442 is proper.

        122. Plaintiff attempts to disclaim “injuries arising on federal property and

  those that arose from Defendants’ provision of fossil fuel products to the federal

  government.” Compl. ¶ 14. This disclaimer is a transparent—and ineffective—

  attempt to artfully plead around removal. Courts consistently reject plaintiffs’

  attempts to frustrate federal removal with disclaimers where, as here, Defendants’

  federal officer defenses are still applicable to one or more of Plaintiff’s claims. See

  Rhodes v. MCIC, Inc., 210 F. Supp. 3d 778, 786 (D. Md. 2016) (“[Plaintiffs] have

  cited no authority that allows such language to bar the assertion of the federal officer

  defense where it is otherwise applicable. . . . [T]hey are clearly keeping in play a

  claim against Defendants who could legitimately assert the federal officer

  defense.”); see also, e.g., Ballenger v. Agco Corp., 2007 WL 1813821, at *1 n.2, *4

  (N.D. Cal. June 22, 2007) (finding disclaimer ineffective where the plaintiff waived

  claims for exposure committed at the direction of a federal officer but nonetheless

  sought relief for exposure aboard Navy vessels). Moreover, the disclaimer is absurd

  in the present case, because, as the Supreme Court has recognized, and Plaintiff


                                            104
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 109 of 141          PageID #:
                                    109



  acknowledges, greenhouse gases cannot be traced to one particular source in one

  particular jurisdiction. See AEP, 564 U.S. at 422 (“[g]reenhouse gases once emitted

  become well mixed in the atmosphere”); see Compl. ¶ 220. Plaintiff’s claims are

  based on global emissions that are impossible to trace to any particular source.

  Accordingly, Plaintiff has no basis on which to carve out fuel extraction and

  production on federal lands and at the direction of the federal government, or

  anywhere else for that matter.

        123. Nor can Plaintiff’s allegations regarding Defendants’ purported

  “deceptive” marketing change any of the above facts showing the federal

  government’s substantial control over an enormous amount of Defendants’

  production and sale of petroleum products. Plaintiff’s claims, as pleaded, depend on

  the premise that Defendants’ production of fossil fuels caused Plaintiff’s alleged

  injuries. See, e.g., Compl. ¶ 219. This case is therefore removable to federal court

  because Defendants acted under federal officers in producing fossil fuels. Moreover,

  Defendants deny that they misrepresented their knowledge of the science or effects

  of climate change. In any event, as discussed above, any public statements by

  Defendants with respect to climate change had no material effect on consumer

  demand for petroleum products, due to, among other things, the widespread public

  knowledge about climate change and the many other factors that have caused the

  consistent worldwide growth of oil and gas consumption over the course of many


                                          105
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 110 of 141             PageID #:
                                    110



  decades.

  VI.   THIS ACTION IS REMOVABLE BECAUSE IT ARISES FROM
        ACTS ON MULTIPLE FEDERAL ENCLAVES

        124. This Court has original jurisdiction under the federal-enclave doctrine.

  The Constitution authorizes Congress to “exercise exclusive legislation in all cases

  whatsoever” over all places purchased with the consent of a state “for the erection

  of forts, magazines, arsenals, dock-yards, and other needful buildings.” U.S. Const.,

  art. I, § 8, cl. 17. “A suit based on events occurring in a federal enclave . . . must

  necessarily arise under federal law and implicates federal question jurisdiction under

  § 1331.” Jones v. John Crane-Houdaille, Inc., 2012 WL 1197391, at *1 (D. Md.

  Apr. 6, 2012).

        125. The “key factor” in determining whether federal enclave jurisdiction

  exists “is the location of the plaintiff’s injury or where the specific cause of action

  arose.” Sparling v. Doyle, 2014 WL 2448926, at *3 (W.D. Tex. May 30, 2014). The

  “[f]ailure to indicate the federal enclave status and location of the exposure will not

  shield plaintiffs from the consequences” of “federal enclave status.” Fung v. Abex

  Corp., 816 F. Supp. 569, 571 (N.D. Cal. 1992). Federal jurisdiction is available if

  “some” of the events or damages alleged in the complaint occurred on a federal

  enclave. See, e.g., Durham, 445 F.3d at 1250 (finding defendant was permitted “to

  remove to federal court” because “some of [plaintiff’s] claims arose on federal

  enclaves”); Corley v. Long-Lewis, Inc., 688 F. Supp. 2d 1315, 1336 (N.D. Ala. 2010)


                                           106
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 111 of 141              PageID #:
                                    111



  (holding jurisdiction will lie where at least “some of the events alleged . . . occurred

  on a federal enclave”).

        126. In targeting Defendants’ oil and gas operations, Plaintiff necessarily

  sweeps in those activities that occur on military bases and other federal enclaves.

  See, e.g., Humble Pipe Line Co. v. Waggonner, 376 U.S. 369, 372–74 (1964) (noting

  that the United States exercises exclusive jurisdiction over certain oil and gas rights

  within Barksdale Air Force Base in Louisiana); see also Miss. River Fuel Corp. v.

  Cocreham, 390 F.2d 34, 35 (5th Cir. 1968) (on Barksdale Air Force Base, “the

  reduction of fugitive oil and gas to possession and ownership[] takes place within

  the exclusive jurisdiction of the United States”). Indeed, as of 2000, approximately

  14% of the National Wildlife Refuge System “had oil or gas activities on their land,”

  and these activities were spread across 22 different states. U.S. Gov’t Accountability

  Off., GAO-02-64R, U.S. Fish & Wildlife Service: Information on Oil and Gas

  Activities in the National Wildlife Refuge System 1 (Oct. 31, 2001),

  http://www.gao.gov/new.items/d0264r.pdf.          Furthermore, Chevron         and   its

  predecessor companies for many years engaged in production activities on the Elk

  Hills Reserve—a strategic oil reserve maintained by the Naval Department—

  pursuant to a joint operating agreement with the Navy. See supra ¶¶ 68–86; Chevron

  U.S.A. Inc. v. United States, 116 Fed. Cl. 292, 205 (2014).

        127. In addition, the Complaint relies upon conduct occurring in the District


                                            107
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 112 of 141             PageID #:
                                    112



  of Columbia, which is itself a federal enclave. See, e.g., Collier v. District of

  Columbia, 46 F. Supp. 3d 6, 20 n.8 (D.D.C. 2014); Hobson v. Hansen, 265 F. Supp.

  902, 929 n.42 (D.D.C. 1967). Plaintiff claims that the Defendants, and certain

  industry trade associations, including American Petroleum Institute—which

  Plaintiff concedes is “based in the District of Columbia,” Compl. ¶ 29—misled

  federal regulators and caused them to adopt policies that did not adequately curtail

  the production and use of fossil fuels. Id. ¶¶ 97–113. This alleged lobbying activity,

  the misleading of federal regulators, and the resulting “under-regulation” of fossil

  fuels, could only occur in the District of Columbia, where the EPA, the Department

  of the Interior, the Department of Energy, the Department of Transportation, the

  Department of State, Congress, and other departments of the federal government are

  located.

        128. Moreover, Plaintiff complains that Defendants’ supposedly wrongful

  conduct included their memberships in various “trade association[s],” and providing

  funding to “think tanks,” which allegedly had the effect of “evad[ing] regulation” of

  fossil fuel products by “deceiv[ing]” policymakers about “the role of fossil fuel

  products in causing global warming.” Compl. ¶¶ 125–30. The Complaint also

  points to Defendants’ purported funding of “lobbyist[s]” to influence legislation and

  legislative priorities. Id.   Here, too, “some of the[] locations” giving rise to

  Plaintiff’s claims “are federal enclaves,” further underscoring the presence of federal


                                           108
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 113 of 141             PageID #:
                                    113



  jurisdiction. Bell v. Arvin Meritor, Inc., No. 12-cv-00131, 2012 WL 1110001, at *2

  (N.D. Cal. Apr. 2, 2012). As the Ninth Circuit has contemplated, free speech placed

  at issue in a federal enclave falls under the jurisdiction of the federal courts.

  Jacobsen v. U.S. Postal Serv., 993 F.2d 649, 657 (9th Cir. 1992) (observing that

  newspaper vendors were required to obtain permits pursuant to a federal statute to

  sell newspapers in front of U.S. post office locations, which the Court deemed to be

  “within the federal enclave”). Because Plaintiff claims that Defendants’ speech

  within the federal enclave of the District of Columbia was, among other alleged

  causes, a basis of its injury, and because Plaintiff complains of damages allegedly

  occurring on federal enclaves, state court is not the appropriate forum to adjudicate

  the merits of this dispute.

        129. Additionally and/or alternatively, the exercise of federal enclave

  jurisdiction is proper because: (1) Plaintiff’s claims allegedly occurred on a federal

  enclave in Hawai‘i, i.e., military bases and reservations in Hawai‘i that were

  acquired by declaration of taking, Presidential executive order, purchase, or

  otherwise for military purposes; (2) the United States has broad concurrent

  jurisdiction with the State of Hawai‘i over the enclaves pursuant to the Admission

  Act of 1959; and (3) Plaintiff’s claims involve substantial federal interests such that

  a federal question is presented. Lake, 2017 WL 11515424, at *13.

        130. Plaintiff alleges, for instance, that Defendant Marathon Petroleum


                                           109
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 114 of 141                PageID #:
                                    114



  Corporation is “successor-in-interest” to a Tesoro entity that “owned and operated

  the largest petroleum refinery in Hawai‘i, which was capable of refining 94,000

  barrels of fossil fuel per day.” Compl. ¶ 25(b); (j).160 This refinery supplied a

  significant portion of the United States military’s fuel requirements in Hawai‘i

  pursuant to indefinite delivery contracts. On information and belief, much of that

  fuel was transported via underground pipeline to the Red Hill Bulk Fuel Storage

  Facility (“Red Hill Facility”), where it was stored and/or distributed for military

  operations originating on Oahu. The Red Hill Facility has historically played a

  crucial role in the nation’s defense, including by supplying fuel for the military’s

  Pacific fleet.

         131. The facility has 20 underground fuel tanks, each of which is the size of

  a 20-story building and can hold 12.5 million gallons of fuel. As Major General

  Susan A. Davidson of the United States Army’s Indo-Pacific Command stated:

         The Red Hill facility holds a significant percentage of petroleum
         war reserves required to defend national security interests in the
         Indo-Pacific region. As our strategic reserve, it supports all U.S.
         military forces throughout the theater, including those stationed
         in and transiting through Hawai‘i. It also supports the Hawai‘i
         Army and Air National Guard and is available to support civil
         authorities, should circumstances dictate.          Its hardened,
         underground, cyber-protected, gravity-fed system to Joint Base
         Pearl Harbor-Hickam is unique, and there is no comparable U.S.
         owned facility anywhere from India to mainland USA.

         160
                Defendant Marathon Petroleum Corporation does not concede the
  veracity of this allegation in the Complaint and reserves all rights to contest it in this
  litigation.

                                            110
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 115 of 141              PageID #:
                                    115




  Testimony on Resolution 19-270.CD1 Reaffirming the Council’s Position as set

  forth in Resolution 18-266.CD1, adopted on March 8, 2019, Relating to the Red Hill

  Bulk Fuel Storage Facility Upgrade Alternative Options, Honolulu City Council

  (Nov. 6, 2019), https://www.cnic.navy.mil/content/dam/cnic/cnrh/pdfs/redhill/

  Navy%20DLA%20Testimony%20for%206%20NOV%202019%20City%20Counc

  il%20Resolution%2019-270.pdf (statement on behalf of Navy Region Hawai‘i).

           132. While Plaintiff attempts to disclaim injury arising from acts occurring

  on federal property, see Compl. ¶ 14, emissions from the combustion of oil and gas

  cannot be traced to their source, see AEP, 564 U.S. at 422; Kivalina I, 663 F. Supp.

  2d at 880; Compl. ¶ 220, and thus there is no rational way for Plaintiff to distinguish

  between the harms allegedly resulting from conduct on federal enclaves from those

  allegedly resulting from conduct at any other location. As such, because Plaintiff’s

  claims derive from conduct on or in federal enclaves, they do not belong in state

  court.

  VII. THIS ACTION IS REMOVABLE BECAUSE PLAINTIFF’S CLAIMS
       NECESSARILY ARISE UNDER FEDERAL LAW, RAISE DISPUTED
       AND SUBSTANTIAL FEDERAL ISSUES, AND ARE COMPLETELY
       PREEMPTED BY FEDERAL LAW

           133. Removal is proper on three additional grounds: (1) Plaintiff’s claims

  necessarily “arise under” federal law, (2) Plaintiff’s claims necessarily raise disputed

  and substantial federal questions, and (3) Plaintiff’s claims are completely



                                            111
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 116 of 141              PageID #:
                                    116



  preempted by federal law. Defendants recognize that the Ninth Circuit rejected

  similar arguments raised in a different climate-change related action. Oakland, 969

  F.3d at 906. As noted above, defendants in that case intend to file a petition for a

  writ of certiorari to the Supreme Court, and Defendants here assert these grounds for

  removal to preserve their arguments.

        134. Plaintiff’s Claims Necessarily Arise Under Federal Law.                 This

  action is removable because, as a matter of federal constitutional law and structure,

  Plaintiff’s claims necessarily arise under federal, not state, law. The issues presented

  by the Complaint are exclusively federal in nature; state law simply has no role to

  play. Under 28 U.S.C. § 1331, federal courts have original jurisdiction over “claims

  founded upon federal common law as well as those of a statutory origin.” Nat’l

  Farmers, 471 U.S. at 850 (quoting Milwaukee I, 406 U.S. at 100). This jurisdictional

  grant encompasses actions that arise under federal common law, because “a cause

  of action . . . ‘arises under’ federal law if the dispositive issues stated in the

  complaint require the application of federal common law.” Milwaukee I, 406 U.S.

  at 100.

        135.    Federal common law governs when “a federal rule of decision is

  ‘necessary to protect uniquely federal interests.’” Texas Indus., Inc. v. Radcliff

  Materials, Inc., 451 U.S. 630, 640 (1981). The Supreme Court has confirmed

  repeatedly that when, as here, “we deal with air and water in their ambient or


                                            112
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 117 of 141             PageID #:
                                    117



  interstate aspects, there is a federal common law.” AEP, 564 U.S. at 421 (quoting

  Milwaukee I, 406 U.S. at 103); accord, e.g., AEP, 564 U.S. at 421 (“Environmental

  protection is undoubtedly an area ‘within national legislative power,’ one in which

  federal courts may fill in ‘statutory interstices,’ and, if necessary, even ‘fashion

  federal law.’”). Because federal law governs in order to protect uniquely federal

  interests, state law cannot apply to such claims: “if federal common law exists, it is

  because state law cannot be used.” Milwaukee II, 451 U.S. at 313 n.7. The Supreme

  Court put the point succinctly in International Paper Co. v. Ouellette, observing that

  “interstate . . . pollution is a matter of federal, not state, law.” 479 U.S. 481, 488

  (1987) (emphasis added).The two-step analysis the Supreme Court established in

  Standard Oil for determining whether a claim arises under state or federal law for

  jurisdictional purposes makes clear that this threshold question does not depend on

  the answer to the distinct substantive question of whether the plaintiff has stated a

  viable claim under federal law. Under the applicable two-step approach, courts must

  (1) determine for jurisdictional purposes whether the source of law is federal or state

  based on the nature of the issues at stake; and (2) if federal law is the source,

  determine the substance of the federal law, including whether the plaintiff has stated

  a viable federal claim. Swiss American, 191 F.3d at 42–45 (citing Standard Oil, 332

  U.S. 301).

        136. Adhering to the “two-part approach” articulated in Standard Oil, the


                                           113
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 118 of 141             PageID #:
                                    118



  First Circuit in Swiss American recognized the key distinction between the “source

  question and the substance question.” 191 F.3d at 43, 45. The Court explained that

  the “source question” asks whether “the source of the controlling law [should] be

  federal or state.” Id. at 43. The substance question, on the other hand, “which comes

  into play only if the source question is answered in favor of a federal solution,” asks

  whether the governing rule should be borrowed from state law or instead be a

  “uniform federal rule.” Id. Whether a claim “arises under” federal law “turns on

  the resolution of the source question.” Id. at 44. Only that first question—what law

  applies—is relevant in addressing whether removal is proper and, as such, it must

  be resolved by a federal court. As the Supreme Court explained, this “choice-of-law

  task is a federal task for federal courts.” Milwaukee II, 451 U.S. at 349 (quoting

  United States v. Little Lake Misere Land Co., 412 U.S. 580, 592 (1973)).

        137. Plaintiff’s claims also arise under federal law because they seek to

  regulate the production and sale of oil and gas abroad and, therefore, implicate the

  federal government’s foreign affairs power and the Constitution’s Foreign

  Commerce Clause.       The federal government has exclusive authority over the

  nation’s international policy on climate change and relations with foreign nations.

  United States v. Pink, 315 U.S. 203, 233 (1942) (“Power over external affairs is not

  shared by the States; it is vested in the national government exclusively.”).

  Accordingly, “our federal system does not permit the controversy to be resolved


                                           114
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 119 of 141                PageID #:
                                    119



  under state law,” “because the authority and duties of the United States as sovereign

  are intimately involved” and “because the interstate [and] international nature of the

  controversy makes it inappropriate for state law to control.” Texas Indus., 451 U.S.

  at 641; see also Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 425 (1964)

  (noting that issues involving “our relationships with other members of the

  international community must be treated exclusively as aspects of federal law”);

  Republic of Philippines v. Marcos, 806 F.2d 344, 352 (2d Cir. 1986) (explaining that

  “there is federal question jurisdiction over actions having important foreign policy

  implications” under federal common law).

        138. Because federal common law governs this “transboundary pollution”

  and climate change suit regardless of how Plaintiff labeled its claims, this action is

  within this Court’s original jurisdiction. Sam L. Majors Jewelers, 117 F.3d at 922.

        139. Plaintiff’s Claims Necessarily Raise Disputed and Substantial

  Federal Issues. Federal district courts “have original jurisdiction of all civil actions

  arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

  § 1331. The Supreme Court has held that suits alleging only state law causes of

  action nevertheless “arise under” federal law, even if not exclusively governed by

  federal law, if the “state-law claim[s] necessarily raise a stated federal issue, actually

  disputed and substantial, which a federal forum may entertain without disturbing any

  congressionally approved balance of federal and state judicial responsibilities.”


                                            115
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 120 of 141                PageID #:
                                    120



  Grable, 545 U.S. at 314.         Applying this test “calls for a common-sense

  accommodation of judgment to [the] kaleidoscopic situations that present a federal

  issue.” Id. at 313 (internal quotation marks omitted) (alteration in original).

         140. Plaintiff’s Complaint attempts to undermine and supplant federal

  regulation of greenhouse gas emissions and hold an international industry

  responsible for the alleged consequences of rising ocean levels and hydrologic cycle

  disruptions such as drought, extreme precipitation, heat waves, and wildfires that are

  allegedly caused by global climate change. Plaintiff’s claims raise “federal issue[s],

  actually disputed and substantial,” for which federal jurisdiction would not upset

  “any   congressionally    approved     balance    of   federal   and   state      judicial

  responsibilities.” Grable, 545 U.S. at 313.

         141. The issues of greenhouse gas emissions, global climate change,

  hydrologic cycle disruption, and sea level rise are not unique to the County of Maui,

  the State of Hawai‘i, or even the United States. Yet the Complaint attempts to

  supplant decades of national energy, economic, and environmental policies by

  prompting a Hawai‘i state court to take control over an entire industry and its

  interstate commercial activities, and impose massive damages and injunctive relief

  contrary to long-standing federal regulatory schemes and systems. The Complaint

  does this in numerous ways including, but not limited to, the following.

         142. First, Congress has struck a careful balance between energy production


                                           116
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 121 of 141             PageID #:
                                    121



  and environmental protection by enacting federal statutes such as the CAA,

  42 U.S.C. § 7401(c), and by directing the EPA to regulate Defendants’ conduct and

  perform its own cost-benefit analyses, see AEP, 564 U.S. at 426–47.

        143. Second, Plaintiff’s claims impede the foreign-affairs power by seeking

  to regulate global climate change, which has been and continues to be the subject of

  major international treaties.

        144. Third, Plaintiff alleges a causation theory that depends on proof that

  federal policymakers would have adopted different energy and climate policies

  absent the alleged conduct.

        145. Fourth, Plaintiff’s claims raise the issue whether a state may, by

  lawsuit, assert control over the navigable waters of the United States.

        146. Fifth, Plaintiff’s claims require interpretation of international climate

  treaties, which is the exclusive province of the federal courts.

        147. Sixth, the Complaint’s reliance on injuries allegedly suffered by way of

  navigable waters provides an additional basis for the exercise of federal jurisdiction

  under Grable.

        148. Seventh, as explained above, federal common law exclusively governs

  Plaintiff’s claims because they implicate three areas that our constitutional structure

  does not allow state or municipal law to control: transboundary pollution, navigable

  waters, and foreign relations.


                                           117
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 122 of 141              PageID #:
                                    122



        149. Eighth, this action raises important constitutional issues regarding the

  relationship between states and the division of authority between the federal

  government and the states.

        150. Plaintiff’s Claims Are Completely Preempted By Federal Law.

  This Court also has original jurisdiction over this lawsuit for the independent and

  separate reason that Plaintiff requests relief that would alter or amend the rules

  regarding interstate—and even international—regulation of greenhouse gas

  emissions. Accordingly, this action is completely preempted by federal law. The

  Supreme Court has held that a federal court will have jurisdiction over an action

  alleging only state-law claims where the “extraordinary pre-emptive power [of

  federal law] converts an ordinary state common law complaint into one stating a

  federal claim for purposes of the well-pleaded complaint rule.” Metro. Life Ins. Co.

  v. Taylor, 481 U.S. 58, 65 (1987). A state-law cause of action is preempted by a

  federal statute when the “pre-emptive force of the statute is so ‘extraordinary’ that it

  ‘converts an ordinary state common-law complaint into one stating a federal claim

  for purposes of the well-pleaded complaint rule.’” Caterpillar Inc. v. Williams, 482

  U.S. 386, 393 (1987); see also Franchise Tax Bd. of State of Cal. v. Constr. Laborers

  Vacation Tr. for S. California, 463 U.S. 1, 23 (1983) (“[P]reemptive force . . . is so

  powerful as to displace entirely any state cause of action.”).

        151. Applying state law to the inherently transnational activity challenged


                                            118
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 123 of 141               PageID #:
                                    123



  by the Complaint would inevitably intrude on the foreign affairs and foreign

  commerce powers of the federal government and is completely preempted. See, e.g.,

  American Ins. Ass’n v. Garamendi, 539 U.S. 396, 418 (2003) (“[S]tate action with

  more than incidental effect on foreign affairs is preempted, even absent any

  affirmative federal activity in the subject area of the state [action], and hence without

  any showing of conflict.”).

        152. Plaintiff’s claims are also completely preempted by the CAA. A state-

  law cause of action may be completely preempted where a federal statutory scheme

  “provide[s] the exclusive cause of action for the claim asserted and also set[s] forth

  procedures and remedies,” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 8 (2003),

  and the state-law cause of action falls within the scope of the federal cause of action,

  including where it “duplicates, supplements, or supplants” that cause of action,

  Aetna Health Inc. v. Davila, 542 U.S. 200, 209 (2004). Both requirements for

  complete preemption are present here.

        153. Finally, Plaintiff’s claims are completely preempted because, as

  explained above, they necessarily arise under federal law. See Vaden v. Discover

  Bank, 556 U.S. 49 (2009) (“A complaint purporting to rest on state law, we have

  recognized, can be recharacterized as one ‘arising under’ federal law if the law

  governing the complaint is exclusively federal. . . . Under this so-called complete

  preemption doctrine, a plaintiff’s state cause of action may be recast as a federal


                                            119
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 124 of 141           PageID #:
                                    124



  claim for relief, making its removal by the defendant proper on the basis of federal

  question jurisdiction.” (citation and internal quotation marks omitted)); Beneficial

  Nat’l Bank, 539 U.S. at 8 n.4 and accompanying text (recognizing that Oneida

  Indian Nation v. County of Oneida, 414 U.S. 661, 675 (1974), reflects a non-

  statutory form of complete preemption based on “the uniquely federal ‘nature and

  source of the possessory rights of Indian tribes’”); Caterpillar, 482 U.S. at 393 n.8

  (same); Massachusetts v. Exxon Mobil Corp., 2020 WL 2769681, at *8 (D. Mass.

  May 28, 2020) (“Just as a congressional policy may sometimes require the federal

  cause of action to be exclusive and thus completely preempt state law, so too the

  ‘basic scheme of the Constitution’ may sometimes require an exclusively federal

  cause of action.”).

  VIII. PLAINTIFF’S CONCEALMENT ALLEGATIONS ARE
        IRRELEVANT AND BASED ON DEMONSTRABLY FALSE
        PREMISES
        154. The Complaint necessarily implicates the production, sale and use of

  oil and gas and, therefore, this action belongs in federal court for the reasons

  discussed above.      Plaintiff’s fictionalized account of Defendants’ supposed

  “concealment” and “misrepresentations” does not change the jurisdictional analysis

  and should be recognized for what it is: a baseless and strained attempt to evade the

  jurisdiction of federal courts.

        155. Faced with insurmountable precedent foreclosing it from pursuing the



                                          120
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 125 of 141               PageID #:
                                    125



  precise type of policy-setting relief it seeks in federal court,161 Plaintiff has labeled

  its claims as sounding in state common law under a theory purportedly focused on

  concealment and misrepresentation. But Plaintiff’s claims do not and cannot rest

  solely on alleged misrepresentations; they instead rise and fall on a chain of

  causation linking all of Defendants’ production and sale of oil and gas to global

  climate change and the allegedly resulting harms for which Plaintiff seeks relief.

  Production and consumption are critical links in Plaintiff’s causal chain: Plaintiff

  claims that Defendants’ alleged misrepresentations led to sustained or increased

  demand, production, and consumption of oil and gas, which led to increased

  emissions, which led to global climate change, causing Plaintiff’s alleged injuries.

  Plaintiff itself places production of oil and gas in the (tenuous) causal chain between

  Defendants’ alleged misrepresentations and Plaintiff’s alleged harm.            And, as

  explained above, Plaintiff seeks sweeping relief—including compensatory damages

  and abatement—based not only on Defendants’ alleged misrepresentations, but also

  on global production and consumption of oil and gas over several decades.

           156. Moreover, Plaintiff’s concealment and misrepresentation allegations

  ignore the vast public record establishing that the risks of climate change, including

  its potential impacts on Hawai‘i, have been discussed publicly since at least the



  161
        See, e.g., AEP, 564 U.S. at 421–22; Native Village of Kivalina v. ExxonMobil
        Corp., 696 F.3d 849, 855–58 (9th Cir. 2012); Standard Oil, 332 U.S. at 305–06.

                                            121
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 126 of 141             PageID #:
                                    126



  1950s. The world has known for many decades that the combustion of fossil fuels

  releases greenhouse gases into the atmosphere, which may contribute to global

  warming and climate change. Scientists have publicly described these effects since

  the nineteenth century. In 1896, Svante Arrhenius reported that “if the quantity of

  carbonic acid increases in geometric progression, the augmentation of the

  temperature will increase nearly in arithmetic progression.” 162 Similarly, in 1938,

  G.S. Callendar observed that “the increase in mean temperature, due to the artificial

  production of carbon dioxide, is estimated to be at the rate of 0.003°C per year at the

  present time.” 163

           157. By the early 1950s, the potential link between fossil fuel use and

  climate change had been reported in the media. In 1953, popular media publications,

  including the New York Times, The Washington Post, Time Magazine, and Popular

  Mechanics, as well as Hawai‘i newspapers, reported research concluding that

  “Earth’s ground temperature is rising 1½ degrees a century as a result of carbon

  dioxide discharged from the burning of about 2,000,000,000 tons of coal and oil




  162
        Svante Arrhenius, On the Influence of Carbonic Acid in the Air upon the
        Temperature of the Ground, 41 Philosophical Magazine and Journal of Science
        237,    267     (1896),   https://www.rsc.org/images/Arrhenius1896_tcm18-
        173546.pdf.
  163
        Miyagi Decl. Ex. 69, at 223 (G.S. Callendar, The Artificial Production of Carbon
        Dioxide and Its Influence on Temperature, 64 Q.J. Royal Meteorological Soc’y
        199 (1938)).

                                            122
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 127 of 141                PageID #:
                                    127



  yearly.” 164

           158. National and Hawai‘i newspapers similarly reported the potential risks

  of sea level rise from global warming as early as the 1950s and 60s. In 1957, a front-

  page article in The Washington Post titled “Teller Sees World-Flooding Peril Due

  to Industrial Overheating” reported that prominent nuclear physicist Edward Teller

  had noted that “increase[s] in carbon dioxide [are] the result of the ever mounting

  uses of fuel energy such as coal, oil and derivatives during the industrial age” and,

  as a result, “the ice caps on the poles will begin to melt and the amount of water on

  the earth will increase . . . [and] ‘[s]uch places as New York and Holland would be

  inundated.’”165     This was two years before Teller’s speech to API, which is

  referenced in the complaint. Compl. ¶ 58. Similarly, a 1956 article in the Honolulu-

  Star Bulletin reported: “Accelerated burning of coal and oil by man may be

  increasing the carbon dioxide content in the atmosphere and thereby melting snow

  in the polar region. . . . Over a few generations, . . . a melting polar region could also




  164
        Miyagi Decl. Ex. 11 (Popular Mechanics, Growing Blanket of Carbon Dioxide
        Raises Earth’s Temperature (August 1953); see also id. Ex. 12 (W.K., How
        Industry May Change Climate, N.Y. Times (May 24, 1953)); id. Ex. 13 (Time
        Magazine, Invisible Blanket (May 25, 1953)); id. Ex. 70 (Wash. Post, Industrial
        Gases Warming Up Earth, Physicist Notes Here (May 5, 1953)).
  165
        Miyagi Decl. Ex. 16 (Wash. Post, at A1 (Dec. 8, 1957) (emphases added)
        (internal quotation marks omitted)).

                                            123
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 128 of 141             PageID #:
                                    128



  raise sea level all over the world 200 to 250 feet and change the earth’s gravity.”166

           159. The potential impact of climate change was a frequent topic in

  newspaper articles in the decades that followed. Searches for “greenhouse effect,”

  “global warming” or “climate change” in the Newspapers.com archives for Hawai‘i

  papers between 1957 and 2000 alone identify more than 18,000 results. The same

  search in all U.S. newspapers covered by Newspapers.com between 1957 and 2000

  yields more than 350,000 matches. Scientific journals also have published an

  exponentially growing volume of articles addressing climate change, with one

  researcher identifying more than 222,000 published scientific articles about climate

  change from 1980 to 2014 alone. 167         Accordingly, Plaintiff’s assertions that

  Defendants somehow deceived or concealed the relationship between greenhouse

  gas emissions and climate change are belied by this exceptionally long, substantial,

  and robust public discussion for more than sixty years.

           160. Plaintiff’s allegations are further undermined by the undisputed fact

  that the U.S. government was well aware of the potential link between fossil fuel use

  and global climate since at least the 1950s and, notwithstanding such knowledge,

  made the policy decisions to not only actively encourage and promote production of



  166
        Miyagi Decl. Ex. 71 (Scientist to See if Ice In Antarctic Is Melting, Honolulu
        Star-Bulletin, 8 (Dec. 29, 1956).
  167
        Robin Haunschild, Lutz Bornmann & Werner Marx, Climate Change Research
        in View of Bibliometrics, PLOS ONE, July 2016.

                                           124
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 129 of 141            PageID #:
                                    129



  domestic oil and gas but to continue to mandate, direct, and control its production.

  Testimony before Congress in 1956 revealed that “[b]ased on figures given out by

  the United Nations . . . by the year 2010, we will have added something like 70

  percent of the present atmospheric carbon dioxide to the atmosphere. This is an

  enormous quantity. . . . [I]t may, in fact, cause a remarkable change in climate.”168

  Also in 1956, a study funded by the Office of Naval Research found that “[t]he extra

  CO2 released into the atmosphere by industrial processes and other human activities

  may have caused the temperature rise during the present century” and predicted “that

  this warming trend will continue, at least for several centuries.”169

           161. In 1965—more than 20 years before Plaintiff alleges Defendants began

  their purported campaign of deception—President Lyndon B. Johnson proclaimed

  to Congress that “[t]his generation has altered the composition of the atmosphere on

  a global scale through radioactive materials and a steady increase in carbon dioxide

  from the burning of fossil fuels,”170 and the President’s Science Advisory Committee


  168
        Miyagi Decl. Ex. 72 (Second Supplemental Appropriation Bill: Hearing on H.
        Doc. 330 Before the Subcommittees of the Committee on Appropriations, 84th
        Cong. 472–73 (1956)) (emphasis added).
  169
        Gilbert N. Plass, The Carbon Dioxide Theory of Climatic Change, 8 Tellus 140
        (1956)),
        http://nsdl.library.cornell.edu/websites/wiki/index.php/PALE_ClassicArticles/ar
        chives/classic_articles/issue1_global_warming/n7._Plass__1956corrected.pdf
        (emphasis added).
  170
        Special Message to the Congress Transmitting Report on the National Wilderness
        Preservation   System,     1    Pub.   Papers 161         (Feb. 8,      1965),

                                            125
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 130 of 141            PageID #:
                                    130



  explained: “By the year 2000 the increase in atmospheric CO2 will be close to 25%.

  This may be sufficient to produce measurable and perhaps marked changes in

  climate, and will almost certainly cause significant changes in the temperature and

  other properties of the stratosphere.” 171

           162. President Nixon’s administration also recognized and understood the

  potential impacts of climate change, even as it worked assiduously to increase oil

  and gas production from federal lands. As former Harvard professor and future U.S.

  Senator Daniel Patrick Moynihan put it at the time: “It is now pretty clearly agreed

  that the CO2 content will rise 25% by 2000. This could increase the average

  temperature near the earth’s surface by 7 degrees Fahrenheit. This in turn could raise

  the level of the sea by 10 feet. Goodbye New York. Goodbye Washington, for that

  matter.”172

           163. So too did the Carter Administration: A report requested by the

  Director of the Office of Science and Technology Policy concluded that “[w]e now

  have incontrovertible evidence that the atmosphere is indeed changing and that we




        http://www.lbjlibrary.net/collections/selected-speeches/1965/02-08-1965.html
        (emphasis added).
  171
        Envtl. Pollution Panel, President’s Sci. Advisory Comm., Restoring the Quality
        of Our Environment: Report of the Environmental Pollution Panel 9 (1965),
        https://hdl.handle.net/2027/uc1.b4315678 (emphasis added).
  172
        Miyagi Decl. Ex. 73 (Memorandum from Daniel P. Moynihan for John
        Ehrlichman, (Sept. 17, 1969)) (emphasis added).

                                               126
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 131 of 141             PageID #:
                                    131



  ourselves contribute to that change. Atmospheric concentrations of carbon dioxide

  are steadily increasing, and these changes are linked with man’s use of fossil fuels

  and exploitation of the land.”173 The report also found that as “[c]arbon dioxide

  continues to increase, the study group finds no reason to doubt that climate change

  will result and no reason to believe that these changes will be negligible.”174

           164. The federal government’s understanding of, and warnings about, the

  potential link between fossil fuel use and global climate change continued into the

  Reagan administration and beyond. For example, a 1983 EPA report concluded that

  “[e]vidence continues to accumulate that increases in atmospheric carbon dioxide

  (CO2) and other ‘greenhouse’ gases will substantially raise global temperature” and

  that its findings “support the conclusion that a global greenhouse warming is neither



  173
        Climate Research Board, Carbon Dioxide and Climate: A Scientific Assessment
        (July 23–27, 1979), https://www.bnl.gov/envsci/schwartz/charney_report1979.pdf
        (emphases added).
  174
        U.S. Envtl. Prot. Agency, Can We Delay A Greenhouse Warming?
        (1983)(emphasis added). Additionally, in 1980, The Global 2000 Report was
        published and a Congressional Hearing Before the Congressional Subcommittee
        on International Economics of the Joint Economic Committee was held to discuss
        the report. The Report found that “[r]ising CO2 concentrations are of concern
        because of their potential for causing a warming of the earth. Scientific opinion
        differs on the possible consequences, but a widely held view was that highly
        disruptive effects on world agriculture could occur before the middle of the
        twenty-first century.”      The Global 2000 Report: Hearing Before the
        Subcommittee on International Economics of the Joint Economic Committee, 96th
        Cong.                                  36                                 (1980),
        https://www.jec.senate.gov/reports/96th%20Congress/The%20Global%202000
        %20Report%20(998).pdf.

                                            127
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 132 of 141             PageID #:
                                    132



  trivial nor just a long-term problem” and “call for an expeditious response.”175 A

  1983 report from the Carbon Dioxide Assessment Committee concluded that the

  “increase [in atmospheric CO2] is primarily attributable to burning of coal, oil, and

  gas.”176 And in 1988, James Hansen of NASA testified before the Senate—which,

  according to the Complaint, received “coverage on the front-page of The New York

  Times” (Compl. ¶ 99(a))—that “[g]lobal warming has reached a level such that we

  can ascribe with a high degree of confidence a cause and effect relationship between

  the greenhouse effect and the observed warming.” 177

           165. As noted above, the State of Hawai‘i itself has long studied and reported

  the link between fossil fuels, climate change, and sea level rise. It even reported in

  1985 on potential adverse impacts on Hawai‘i from climate-change induced sea-

  level rise, concluding that “[t]he situation continues to be aggravated by the use of

  fossil fuels for energy generation.” Miyagi Decl. Ex. 74, at 4 (Hawaii Coastal Zone

  Management Program, Effects on Hawaii of a Worldwide Rise in Sea Level Induced



  175
        Can We Delay A Greenhouse Warming?, supra note 186 (emphases added).
  176
        Bd. on Atmospheric Scis. And Climate, Comm’n on Physical Scis., Mathematics,
        and Res., Nat’l Rsch. Council, Changing Climate 1 (1983),
        https://download.nap.edu/cart/download.cgi?record_id=18714        (emphasis
        added).
  177
        Greenhouse Effect and Global Climate Change: Hearing Before the Committee
        on Energy and Natural Resources, 134th Cong. 39 (1988) (testimony of Dr. James
        Hansen) https://www.sealevel.info/Hansen.0623-1988_oral.pdf (emphasis
        added).

                                            128
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 133 of 141                 PageID #:
                                    133



  by the “Greenhouse Effect,” 1985).          Yet this has not stopped Hawai‘i from

  continuing to recognize—by statute—that oil and gas are “essential to the health,

  welfare, and safety of the people of Hawaii.” Haw. Rev. Stat. Ann. § 125C-1 (1975).

        166. In short, Plaintiff’s claim that Defendants had exclusive, unique, early,

  or superior knowledge about the potential link between fossil fuel use, greenhouse

  gas emissions, and climate change is demonstrably false. The vast public record of

  media articles, scientific journals, and government reports over the course of the past

  fifty-plus years makes      clear that any claim of “concealment”—actionable or

  otherwise—is absurd.

        167. To be clear, this long history of public knowledge and discussion about

  the risk of global warming from carbon dioxide emissions does not mean, as Plaintiff

  suggests, that there was no scientific debate about the causes and potential impacts

  of climate change. For example, the U.N. Intergovernmental Panel on Climate

  Change (IPCC), “a scientific panel dedicated to providing the world’s governments

  with an objective, scientific analysis of climate change and its environmental,

  political, and economic impacts,” Compl. ¶ 99(c), concluded in 1990 that there was

  insufficient data to determine that observed warming trends were due to human

  activities: “Thus, it is not possible at this time to attribute all or even a large part of

  the observed global warming to the enhanced greenhouse effect on the basis of




                                             129
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 134 of 141              PageID #:
                                    134



  observational data currently available.”178 The IPCC further noted that “[t]here are

  many uncertainties in our predictions particularly with regard to the timing,

  magnitude and regional patterns of climate change due to our incomplete

  understanding” of various issues, like the sources of greenhouse gases, clouds,

  oceans and polar ice sheets.179 By 1995, the IPCC still had not concluded with

  certainty that there was a human influence on climate: “Our ability to quantify the

  human influence on global climate is currently limited because the expected signal

  is still emerging from the noise of natural variability, and because there are

  uncertainties in key factors.”180 Ultimately, the IPCC could only conclude that “the

  balance of evidence suggests” that there is a human influence on climate.181

              168. It was not until 2001 that the IPCC stated that new evidence indicated

  that human activity was “likely” (meaning 66–90% probability) responsible for

  “most” of the warming observed: “There is new and stronger evidence that most of

  the warming observed over the last 50 years is attributable to human activities.”182

  Even that caveated conclusion was questioned by the National Academies of

  Science, however, which cautioned that the conclusions in the IPCC’s 2001 report


  178
        Miyagi Decl. Ex. 75, at 254 (IPCC (1990)).
  179
        Miyagi Decl. Ex. 75 at xii (IPCC (1990)).
  180
        Miyagi Decl. Ex. 76 at 22 (IPCC (1995)).
  181
        Id.
  182
        Miyagi Decl. Ex. 77 at 10 (IPCC (2001)).

                                              130
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 135 of 141           PageID #:
                                    135



  should not be overstated: “Climate projections will always be far from perfect.

  Confidence limits and probabilistic information, with their basis, should always be

  considered as an integral part of the information that climate scientists provide to

  policy and decision makers. Without them, the IPCC [2001 report] could give an

  impression that the science of global warming is ‘settled,’ even though many

  uncertainties still remain.” 183

           169. In a report to Congress in 1991 titled “U.S. Efforts to Address Global

  Climate Change,” the U.S. Department of State and U.S. EPA, like the IPCC,

  recognized the risk of climate change but noted that significant scientific

  uncertainties remained: “The possibility of global climate change has become an

  issue of great concern in the international community and within the United States.

  Much is unknown, however, about whether or not such changes have been detected,

  when and how they might occur, or what can be done about it. . . . [M]any scientific

  and economic uncertainties remain about possible climate change, its impacts, and

  societal responses. Much remains to be known about the magnitude and extent of a

  possible climate change.” 184 In 2002, even after the IPCC’s report noting the



  183
        Comm. on the Sci. of Climate Change, Div. of Earth & Life Studies, Nat’l Rsch.
        Council, Climate Change Science: An Analysis of Some Key Questions 22
        (2001),        https://www.nap.edu/catalog/10139/climate-change-science-an-
        analysis-of-some-key-questions.
  184
        U.S. Envtl. Prot. Agency, U.S. Efforts to Address Global Climate Change 1-2
        (1991),

                                           131
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 136 of 141            PageID #:
                                    136



  “likely” contribution of human activities to climate change, EPA’s “Guide to

  Climate Change” noted: “The Earth’s surface is becoming warmer, and evidence is

  mounting that human activities are likely contributing to the warming trend. Still,

  uncertainties exist about exactly how much of the warming is due to human

  activities, whether recent temperature trends are truly outside the range of natural

  climate variability, and the effect that warming could have on our climate, lives, and

  habitat.” 185 In short, the scientific and policy debate about the causes, timing,

  impacts, and responses to climate change was occurring in thousands of newspaper

  articles, scientific publications, and government reports. Plaintiff’s assertions that

  Defendants concealed the truth and “embarked on a decades-long campaign” to

  fabricate uncertainty ignore the vast public record and are plainly false.

  Compl. ¶ 101.

          170. Yet, despite this public knowledge and the extensive public debate

  about the risks of climate change, the consumption of oil and gas, including by the

  federal government and Plaintiff itself, increased dramatically during this period.

  From 1960 to 2018, consumption of both oil and gas in the United States more than




        https://nepis.epa.gov/Exe/ZyPDF.cgi/9101OZWK.PDF?Dockey=9101OZWK.P
        DF.
  185
        Miyagi Decl. Ex. 78, at 2 (U.S. Envtl. Prot. Agency, EPA’s Guide to Climate
        Change (2002)).

                                           132
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 137 of 141          PageID #:
                                    137



  doubled.186 Even from the 1990s, domestic consumption of oil and gas has increased

  by 20% and 57%, respectively, through 2018.187         In 2018, the United States

  consumed more energy than ever before, with fossil fuels accounting for 80% of this

  record-breaking consumption.188

           171. Given that the United States, and the world, has continued to rely on

  and use oil and gas at ever-increasing rates, with full knowledge and understanding

  that such usage may have adverse climate impacts, there can be no real doubt that

  increased production and consumption of oil and gas were not caused by

  Defendants’ alleged “concealment,” but by the country’s—and the world’s—

  fundamental and vital need for energy. In fact, the federal government has reported

  that world energy consumption is expected to grow by 50% by 2050 and will be

  focused in regions where strong economic growth is driving demand. 189

           172. For this reason, the federal government has continued to actively

  promote, mandate, and direct domestic production of oil and gas, providing both



  186
        U.S. Energy Info. Admin., State Energy Data System (SEDS), All Consumption
        Estimates                    –                    US                (2018),
        https://www.eia.gov/state/seds/sep_use/total/pdf/use_US.pdf.
  187
        Id.; see also U.S. Energy Info. Admin., Today in Energy (Apr. 16, 2019)
        https://www.eia.gov/todayinenergy/detail.php?id=39092.
  188
        Hannah Ritchie & Max Roser, Fossil Fuels, Our World in Data,
        https://ourworldindata.org/fossil-fuels (last visited Oct. 7, 2020).
  189
        See U.S. Energy Info. Admin., International Energy Outlook 2019 24–26 (2019),
        https://www.eia.gov/outlooks/ieo/pdf/ieo2019.pdf.

                                           133
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 138 of 141             PageID #:
                                    138



  incentives for and contracts with Defendants to obtain these products in the national

  interest. In particular, the federal government has continued to encourage domestic

  production on the OCS because, in part, it has concluded that even if this domestic

  source of oil and gas were cut off, consumers would simply obtain “oil and gas from

  other sources,” including foreign sources, which would put our national security and

  economy at risk and “leave a void in planning for national energy needs.”190 Indeed,

  the environmental analysis required to reauthorize the OCS leasing program

  recognized the existence of climate change but nonetheless concluded that relying

  on renewable energy sources at the current time would be neither possible nor

  advantageous.191      Similarly, in 2001 the federal government issued a report




  190
        U.S. Dep’t of Interior , Bureau of Ocean Energy Mgmt., OCS EIS/EA BOEM
        2012-030, OCS Oil and Gas Leasing Program: 2012-2017 Final Programmatic
        Environmental       Impact        Statement,    4-606,       4-643       (2012),
        https://www.boem.gov/sites/default/files/uploadedFiles/BOEM/Oil_and_Gas_E
        nergy_Program/Leasing/Five_Year_Program/2012-
        2017_Five_Year_Program/2012-2017_Final_PEIS.pdf (projecting changes to
        domestic oil and gas supplies if OCS leases were halted); U.S. Dep’t of Interior,
        Bureau of Ocean Energy Mgmt., Record of Decision and Approval of the 2017-
        2022 Outer Continental Shelf Oil and Gas Leasing Program, 82 Fed. Reg. 6643
        (Jan. 17, 2017).
  191
        U.S. Dep’t of Interior, Bureau of Ocean Energy Mgmt., OCS EIS/EA BOEM
        2016-060, OCS Oil and Gas Leasing Program: 2017-2022 Final Programmatic
        Environmental      Impact      Statement,     Vol.    1,   at    1-11     (2016),
        https://www.boem.gov/sites/default/files/oil-and-gas-energy-
        program/Leasing/Five-Year-Program/2012-
        2017/BOEMOceanInfo/fpeis_volume1.pdf (“The development of renewable
        energy sources is strategically important, but the development of these resources

                                            134
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 139 of 141                 PageID #:
                                    139



  emphasizing the national interest in promoting domestic oil and gas development

  and explained that “we must continue meeting the nation’s energy requirements by

  the means available to us.”192 The report’s findings led to the Energy Policy Act of

  2005, which encouraged further exploration of the OCS and other onshore federal

  lands through contracts with Defendants.193 And, as noted above, in 2010 President

  Obama recognized the need to balance production with alternative sources of energy,

  and expanded the offshore leasing program. See supra note 2.

  IX.      THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER
           173. Based on the allegations in the Complaint, and others not specifically

  described herein, this Court has original jurisdiction over this action under 28 U.S.C.

  § 1331, 1442, 1367(a), as well as 43 U.S.C. §1349(b). Accordingly, removal of this

  action is proper under 28 U.S.C. §§ 1441(a) and 1446.

           174. The United States District Court for the District of Hawaii is the

  appropriate venue for removal pursuant to 28 U.S.C. § 1441(a) because it embraces

  the place where Plaintiff originally filed this case, in the Circuit Court of the Second




        in the foreseeable future does not fully or partially satisfy the purpose of and need
        for the Proposed Action [i.e., meeting the nation’s current energy demand].”).
  192
        U.S. Nat’l Energy Policy Dev. Grp., Reliable, Affordable, and Environmentally
        Sound       Energy      for    America’s        Future,      1–13     (2001),
        https://www.nrc.gov/docs/ML0428/ML042800056.pdf.
  193
        Energy Policy Act of 2005, Pub. L. No. 109-58, § 357(a)(2)(B), 119 Stat. 594
        (2005).

                                              135
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 140 of 141             PageID #:
                                    140



  Circuit, State of Hawai‘i. See 28 U.S.C. § 1441(a).

           175. All defendants that have been properly joined and served have

  consented to the removal of the action, see Miyagi Decl. ¶ 2, and there is no

  requirement that any party not properly joined and served consent. See 28 U.S.C. §

  1446(b)(2)(A) (requiring consent only from “all defendants who have been properly

  joined and served”); Pressman v. Meridian Mortg. Co., 334 F. Supp. 2d 1236, 1241-

  42 (D. Haw. 2004) (citing Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193 n.1

  (9th Cir. 1988), for the proposition that the “general rule” requiring consent of all

  defendants “applies . . . only to defendants properly joined and served in the

  action”).194 Copies of all process, pleadings, and orders from the state-court action

  being removed to this Court that are in the possession of the Chevron Parties are

  attached hereto as Exhibit 1 to the Miyagi Declaration. Pursuant to 28 U.S.C.

  § 1446(a), this constitutes “a copy of all process, pleadings, and orders” received by

  the Chevron Parties in the action. Upon filing this Notice of Removal, Defendants

  will furnish written notice to Plaintiff’s counsel, and will file and serve a copy of

  this Notice with the Clerk of the Circuit Court of the Second Circuit, State of




  194
        In addition, the consent of all defendants is not required for federal officer
        removal under 28 U.S.C. § 1442. See Durham, 445 F.3d at 1253 (“Whereas all
        defendants must consent to removal under section 1441, . . . a federal officer or
        agency defendant can unilaterally remove a case under section 1442.”) (citation
        omitted).

                                            136
Case 1:20-cv-00470-DKW-KJM Document 1 Filed 10/30/20 Page 141 of 141           PageID #:
                                    141



  Hawai‘i, pursuant to 28 U.S.C. § 1446(d).

        176. Accordingly, Defendants remove to this Court the above action pending

  against them in the Circuit Court of the Second Circuit, State of Hawai‘i.



  Respectfully submitted,

  DATED: OCTOBER 30, 2020                WATANABE ING LLP

                                         /s/ Melvyn M. Miyagi
                                         MELVYN M. MIYAGI
                                         ROSS T. SHINYAMA
                                         SUMMER H. KAIAWE
                                         THEODORE J. BOUTROUS, JR.
                                         Attorneys for Defendants
                                         CHEVRON CORPORATION
                                         and CHEVRON U.S.A., INC.




                                          137
